 



Exhibit 10.1

 

EXECUTION VERSION

 



 

 





LOAN AGREEMENT

 

dated as of May 3, 2019

 

among

 

C-PAK Consumer Product Holdings LLC

and

C-PAK Consumer Product IP SPV LLC

as the Borrowers,

 

C-PAK Consumer Product HoldingS SPV I LLC

and the other GUARANTORS from time to time party hereto,

 

the LENDERS from time to time party hereto,

 

PINEY LAKE OPPORTUNITIES ECI MASTER FUND LP,

as Administrative Agent,

 

and Collateral Agent

 

and

 

PINEY LAKE OPPORTUNITIES ECI MASTER FUND LP,

as Sole Lead Arranger

 



 

 

  

 

 

TABLE OF CONTENTS

 



    Page(s)       ARTICLE I DEFINITIONS 1           Section 1.01. Defined Terms
1   Section 1.02. Other Interpretive Provisions 40   Section 1.03. Accounting
Terms and Principles 41   Section 1.04. Rounding 42   Section 1.05. References
to Agreements, Laws, etc 42   Section 1.06. Times of Day 42   Section 1.07.
Timing of Payment or Performance 42   Section 1.08. Corporate Terminology 42  
Section 1.09. Independence of Provisions 42   Section 1.10. Divisions 42        
ARTICLE II AMOUNT AND TERMS OF CREDIT FACILITIES 43           Section 2.01. Term
Loans 43   Section 2.02. Disbursement of Funds 43   Section 2.03. Payment of
Loans; Notes 44   Section 2.04. Pro Rata Borrowings 45   Section 2.05. Interest
45   Section 2.06. Increased Costs, Illegality, etc 45   Section 2.07.
Compensation 48   Section 2.08. Change of Lending Office 48   Section 2.09.
Right of First Offer. 48         ARTICLE III FEES, PREMIUMS AND COMMITMENT
TERMINATIONS 49           Section 3.01. Fees 49   Section 3.02. Prepayment
Premiums 49   Section 3.03. [Reserved] 50   Section 3.04. Termination of
Commitments 50         ARTICLE IV PAYMENTS 50           Section 4.01. Voluntary
Prepayments 50   Section 4.02. Mandatory Prepayments 51   Section 4.03. Payment
of Obligations; Method and Place of Payment 55   Section 4.04. Taxes 56  
Section 4.05. [Reserved] 60   Section 4.06. Computations of Interest and Fees 60
  Section 4.07. Investment Unit 60   Section 4.08. Debt 60



 



 i 

 

 

TABLE OF CONTENTS

(continued)

 

    Page(s)       ARTICLE V CONDITIONS PRECEDENT TO TERM LOANS 60          
Section 5.01. Loan Documents 61   Section 5.02. Lien and other Searches; Filings
61   Section 5.03. Stock Pledges 61   Section 5.04. Legal Opinions 61   Section
5.05. Secretary’s Certificates 62   Section 5.06. Other Documents and
Certificates 62   Section 5.07. Solvency 64   Section 5.08. Funding Notice 64  
Section 5.09. Capitalization 64   Section 5.10. Financial and other Information
64   Section 5.11. Insurance 65   Section 5.12. Payment of Outstanding
Indebtedness 65   Section 5.13. Material Adverse Effect 65   Section 5.14.
[Reserved] 65   Section 5.15. [Reserved] 65   Section 5.16. Fees and Expenses 65
  Section 5.17. Patriot Act Compliance and Reference Checks 65   Section 5.18.
[Reserved] 66   Section 5.19. Banking Moratorium 66   Section 5.20. Structure
and Terms of Acquisition; Transactions 66   Section 5.21. No Default 66  
Section 5.22. Representations and Warranties 66   Section 5.23. No Injunctions
66   Section 5.24. No Adverse Actions 66   Section 5.25. IP Contribution 67    
    ARTICLE VI [Reserved] 67         ARTICLE VII REPRESENTATIONS AND WARRANTIES
67           Section 7.01. Status 67   Section 7.02. Power and Authority;
Execution and Delivery 67   Section 7.03. Enforceability 67   Section 7.04. No
Violation 68   Section 7.05. Approvals, Consents, etc 68   Section 7.06. Use of
Proceeds; Regulations T, U and X 68   Section 7.07. Investment Company Act; Etc
68   Section 7.08. Litigation, Labor Controversies, etc 68   Section 7.09.
Capitalization; Subsidiaries 69   Section 7.10. Accuracy of Information 69  
Section 7.11. Financial Condition; Financial Statements 70   Section 7.12. Tax
Returns and Payments 70   Section 7.13. Compliance with ERISA 71

 

 ii 

 

 

TABLE OF CONTENTS

(continued)

 

      Page(s)           Section 7.14. Intellectual Property; Licenses, etc 71  
Section 7.15. Ownership of Properties; Title; Real Property; Leases 72   Section
7.16. Environmental Matters 72   Section 7.17. Solvency 73   Section 7.18. No
Default 73   Section 7.19. Security Documents; Perfection 73   Section 7.20.
Compliance with Laws and Permits; Authorizations 74   Section 7.21. No Material
Adverse Effect 74   Section 7.22. Contractual or Other Restrictions 74   Section
7.23. No Brokers 74   Section 7.24. Insurance 74   Section 7.25. Evidence of
Other Indebtedness 74   Section 7.26. Deposit Accounts, Securities Accounts and
Commodity Accounts 75   Section 7.27. Principal Business 75   Section 7.28.
Absence of any Undisclosed Liabilities 75   Section 7.29. Holdings 75   Section
7.30. Acquisition; Transaction Agreement, Other Related Agreements 75   Section
7.31. Anti-Terrorism Laws; The Patriot Act 76   Section 7.32. Economic
Sanctions/OFAC 76   Section 7.33. Foreign Corrupt Practices Act 77   Section
7.34. Material Contracts; No Hedging Contracts 77   Section 7.35. Affiliate
Transactions 78   Section 7.36. Material Customers 78   Section 7.37. Collective
Bargaining Agreements 78   Section 7.38. Qualified Capital Stock 78        
ARTICLE VIII AFFIRMATIVE COVENANTS 78           Section 8.01. Financial
Information, Reports, Certificates and Other Information 78   Section 8.02.
Books, Records and Inspections 83   Section 8.03. Maintenance of Insurance 84  
Section 8.04. Payment of Taxes and Liabilities 84   Section 8.05. Maintenance of
Existence; Compliance with Laws, etc. 84   Section 8.06. Environmental
Compliance 85   Section 8.07. ERISA 86   Section 8.08. Maintenance of Properties
87   Section 8.09. End of Fiscal Years; Fiscal Quarters 88   Section 8.10.
Additional Collateral, Guarantors and Grantors 88   Section 8.11. Pledges of
Additional Stock and Indebtedness 88   Section 8.12. Use of Proceeds 89

 

 iii 

 

 

TABLE OF CONTENTS

(continued)

 

      Page(s)           Section 8.13. Mortgages; Landlord Agreements 89  
Section 8.14. Accounts; Control Agreements 90   Section 8.15. Further Assurances
90   Section 8.16. Annual Lender Meetings 90   Section 8.17. Board Observation
Rights 91   Section 8.18. Performance of Obligations 91   Section 8.19.
Intellectual Property; Licenses, etc. 92   Section 8.20. Security Interests;
Perfection, etc 92   Section 8.21. Credit Enhancement 92   Section 8.22.
Post-Closing Obligation 92         ARTICLE IX NEGATIVE COVENANTS 93          
Section 9.01. Limitation on Indebtedness 93   Section 9.02. Limitation on Liens
94   Section 9.03. Consolidation, Merger, Etc. 96   Section 9.04. Permitted
Dispositions 96   Section 9.05. Investments 97   Section 9.06. Restricted
Payments 98   Section 9.07. Payments and of Indebtedness; Cancellation of
Indebtedness 100   Section 9.08. Modification of Certain Agreements 100  
Section 9.09. Sale and Leaseback 100   Section 9.10. Transactions with, or by,
Affiliates 100   Section 9.11. Restrictive Agreements, etc. 101   Section 9.12.
Changes in Name, Form, Business and Fiscal Year 101   Section 9.13. Financial
Covenants 102   Section 9.14. Repurchase of Capital Stock 104   Section 9.15.
Acquisition of Debt 104   Section 9.16. Management 104   Section 9.17. Status of
Holdings and Subsidiaries 104   Section 9.18. Economic Sanctions/OFAC 104  
Section 9.19. Anti-Terrorism Laws; Foreign Corrupt Practices Act 105   Section
9.20. Use of Proceeds 105   Section 9.21. Key Person 105         ARTICLE X
EVENTS OF DEFAULT 105           Section 10.01. Listing of Events of Default 105
  Section 10.02. Remedies Upon Event of Default 108         ARTICLE XI THE
AGENTS 110           Section 11.01. Appointments 110   Section 11.02. Delegation
of Duties 111   Section 11.03. Exculpatory Provisions 111

 

 iv 

 

 

TABLE OF CONTENTS

(continued)

 

      Page(s)           Section 11.04. Reliance by Agents 112   Section 11.05.
Notice of Default 112   Section 11.06. Non-Reliance on Agents and Other Lenders
113   Section 11.07. Indemnification by Lenders 113   Section 11.08. Agents in
Their Individual Capacities 114   Section 11.09. Successor Agents 114   Section
11.10. Agents Generally 115   Section 11.11. Restrictions on Actions by Secured
Parties; Sharing of Payments 115   Section 11.12. Agency for Perfection 116  
Section 11.13. Credit Bid 116   Section 11.14. One Lender Sufficient 116  
Section 11.15. License 116         ARTICLE XII MISCELLANEOUS 117          
Section 12.01. Amendments and Waivers 117   Section 12.02. Notices and Other
Communications 118   Section 12.03. No Waiver; Cumulative Remedies 120   Section
12.04. Survival of Representations and Warranties 120   Section 12.05. Payment
of Expenses and Taxes; Indemnification 120   Section 12.06. Successors and
Assigns; Participations and Assignments 122   Section 12.07. Replacements of
Lenders Under Certain Circumstances 126   Section 12.08. Securitization 127  
Section 12.09. Adjustments; Set-off 128   Section 12.10. Effectiveness of
Facsimile Documents and Signatures 128   Section 12.11. Counterparts 129  
Section 12.12. Severability 129   Section 12.13. Integration 129   Section
12.14. GOVERNING LAW 129   Section 12.15. Waiver of Certain Rights 129   Section
12.16. Acknowledgments 130   Section 12.17. No Arranger Duties 130   Section
12.18. Confidentiality 130   Section 12.19. Press Releases, etc. 132   Section
12.20. Termination of Obligations; Releases of Guaranties and Liens 132  
Section 12.21. USA Patriot Act 133   Section 12.22. No Fiduciary Duty 133  
Section 12.23. Reliance on Certificates 133   Section 12.24. No Waiver 133  
Section 12.25. The Borrower as the Loan Parties’ Representative 134   Section
12.26. [Reserved] 134   Section 12.27. Acknowledgement and Consent to Bail-In of
EEA Financial Institutions 134   Section 12.28. Interest Rate Limitation 135  
Section 12.29. Joint and Several Liability of the Borrowers 135         ARTICLE
XIII JURISDICTION; WAIVERS; MISCELLANEOUS 136           Section 13.01.
[Reserved] 136   Section 13.02. JURISDICTION; VENUE; SERVICE OF PROCESS; JURY
TRIAL WAIVER; ETC 136

 

 v 

 

 

TABLE OF CONTENTS

(continued)

 

    Page(s) SCHEDULES           Schedule 1.01(a) Term Loan Commitments  
Schedule 7.08 Litigation   Schedule 7.09 Capitalization and Subsidiaries  
Schedule 7.14 Intellectual Property   Schedule 7.15 Real Property   Schedule
7.19 Security Filings and Filing Offices   Schedule 7.23 Brokers   Schedule 7.24
Insurance   Schedule 7.25 Existing Indebtedness   Schedule 7.26 Deposit
Accounts, Securities Accounts and Commodity Accounts   Schedule 7.34(a) Material
Contracts   Schedule 7.35 Affiliate Transactions   Schedule 7.37 Collective
Bargaining Agreements   Schedule 8.13 Excluded Real Property   Schedule 9.02
Liens   Schedule 9.05 Investments   Schedule 9.12 Description of Business  

 

EXHIBITS           Exhibit A Form of Term Loan Note   Exhibit B Reserved  
Exhibit C Reserved   Exhibit D Form of Compliance Certificate   Exhibit E Form
of Perfection Certificate   Exhibit F Form of Assignment and Acceptance  

 

 vi 

 

 

LOAN AGREEMENT

 

LOAN AGREEMENT dated as of May 3, 2019 among C-PAK Consumer Product Holdings
LLC, a Delaware limited liability company (“C-PAK”), C-PAK Consumer Product IP
SPV LLC, a Delaware limited liability company (“C-PAK IP”, and collectively,
jointly and severally with C-PAK, the “Borrowers”, and each individually, a
“Borrower”), C-Pak Consumer Product Holdings SPV I LLC, a Delaware limited
liability company (“Holdings”), the Subsidiaries of Holdings that are Guarantors
or become Guarantors hereunder pursuant to Section 8.10 hereof, the Lenders from
time to time party hereto, Piney Lake Opportunities ECI Master Fund LP (“Piney
Lake”), as administrative agent for the Lenders (in such capacity, together with
its successors and assigns in such capacity, the “Administrative Agent”) and as
collateral agent for the Secured Parties (in such capacity, together with its
successors and assigns in such capacity, the “Collateral Agent”, and together
with the Administrative Agent, each an “Agent” and collectively the “Agents”).

 

Introductory Statement

 

WHEREAS, the Borrowers have requested that the Lenders extend term loans to the
Borrowers on the Closing Date in the aggregate principal amount of $22,000,000,
on the terms and subject to the conditions set forth herein, the proceeds of
which term loans the Borrowers will use in accordance with Section 8.12; and

 

WHEREAS, the Lenders desire to extend such term loans to the Borrowers, the
Administrative Agent desires to act as administrative agent for the Lenders, and
the Collateral Agent desires to act as collateral agent for the Secured Parties,
in each case on and subject to the terms and conditions of this Loan Agreement.

 

NOW, THEREFORE, in consideration of the premises and the agreements contained
herein, in reliance upon the representations, warranties and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by the parties hereto, and intending
to be legally bound, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01. Defined Terms. As used herein, the following terms have the
meanings specified in this Section 1.01 unless the context otherwise requires:

 

“Account Control Agreement” means, with respect to a deposit account or a
securities account (other than an Excluded Deposit Account), an account control
agreement in form and substance reasonably satisfactory to the Collateral Agent,
executed and delivered by the Loan Party owning such account, the Collateral
Agent, and the applicable depositary bank or securities intermediary, as
applicable, which account control agreement provides the Collateral Agent with,
among other things, “control” over such account (as defined in, and for purposes
of, the UCC) and the cash or investment property therein, as applicable.

 

 1 

 

 



“Accounting System” means an accounting system and related accounting processes
that allow the Loan Parties to generate customary accounting reports and
complete customary accounting functions, in each case, with respect to the Loan
Parties and their Subsidiaries.

 

“Accounts Receivable” means “Accounts”, as such term is defined in the UCC as in
effect on the date hereof.

 

“Acquisition” means the acquisition by the Borrowers of substantially all of the
assets relating to the Joy Business (as defined in the Transaction Agreement)
and the Cream Suds Business (as defined in the Transaction Agreement) pursuant
to the Transaction Documents.

 

“Acquisition Consideration” means the consideration for any Permitted
Acquisition and all other payments, directly or indirectly, by any Loan Party or
any Subsidiary of any Loan Party in exchange for, or as part of, or in
connection with, any Permitted Acquisition, whether paid in cash or by exchange
of properties (including capital expenditures used to fund any portion of a
purchase price) or otherwise (but excluding exchange of capital stock) and
whether payable at or prior to the consummation of such Permitted Acquisition or
deferred for payment at any future time, whether or not any such future payment
is subject to the occurrence of any contingency (calculated, in the case of an
earn-out, as the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith and in its reasonable business
judgment), and includes any and all payments representing the purchase price and
any assumptions of Indebtedness, earn-outs and other agreements to make any
payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like), or events or actions of any Person or business. The foregoing to
the contrary notwithstanding, except to the extent expressly treated as a
component of the purchase price calculation in connection with the applicable
Permitted Acquisition, any fees, costs, or expenses of the Loan Parties
associated with the Permitted Acquisition shall not constitute Acquisition
Consideration.

 

“Acquisition Debt” has the meaning given to such term in Section 2.09(a).

 

“Additional Lender” has the meaning given to such term in Section 2.09(c).

 

“Administrative Agent” has the meaning given to such term in the preamble to
this Loan Agreement.

 

“Affiliate” means, with respect to any Person, (i) any other Person that
directly, or indirectly (through one or more intermediaries or otherwise),
Controls or is Controlled by or is under common Control with such Person, and
(ii) such Person’s officers, directors and other Persons functioning in
substantially similar roles. The term “Control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of a Person, whether through the ability to exercise voting power,
by contract or otherwise; provided that, for purposes of this definition, any
Person which owns directly or indirectly 10% or more of the equity interests
having ordinary voting power for the election of directors or other members of
the governing body of a Person or 10% or more of the partnership or other
ownership interests of a Person (other than as a limited partner of such Person)
shall be deemed an Affiliate of such Person. The terms “Controlling” and
“Controlled” have meanings correlative thereto. Notwithstanding anything herein
to the contrary, neither Agent nor any Lender nor any of their respective
managed or Approved Funds or Affiliates shall be deemed an Affiliate of any of
Parent or any of its Subsidiaries or any other their respective Affiliates.

 

 2 

 

 



“Agents” and “Agent” each has the meaning given to such term in the preamble to
this Loan Agreement.

 

“Anti-Terrorism Laws” has the meaning given to such term in Section 7.31.

 

“Applicable Laws” means, as to any Person, any Laws applicable to, or otherwise
binding upon, such Person or any of its property, products, business, assets or
operations, or to which such Person or any of its property, products, business,
assets or operations is subject.

 

“Applicable Term Loan Margin” means twelve percent (12.00%).

 

“Approved Fund” means any Person (other than a natural person) that is or will
be engaged in making, purchasing, holding or investing in one or more debt
securities, bank loans, other commercial loans, or other similar extensions of
credit in the ordinary course of business, and which Person either: (i) is
administered, managed, advised or underwritten by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers,
manages, advises or underwrites a Lender; or (ii) purchases, holds or invests
in, or was formed for the purpose of purchasing, holding or investing in, one or
more debt securities, bank loans, other commercial loans, or other similar
extensions of credit originated by (a) a Lender or (b) an Affiliate of a Lender.

 

“Assignment and Acceptance” means an assignment and acceptance substantially in
the form of Exhibit F.

 

“Assignment of Claims Act” means (i) Title 31, United States Code § 3727, and
Title 41, United States Code § 15, in each case as revised or amended, and any
rules or regulations issued pursuant thereto, and (ii) all other federal and
state laws, rules and regulations governing the assignment of government
contracts or claims against a Governmental Authority.

 

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear as a
liability on a balance sheet of such Person prepared as of such date in
accordance with GAAP.

 

“Authorized Officer” means, with respect to any Person, the president, chief
executive officer, chief financial officer, chief operating officer or secretary
of such Person (or a manager, in the case of a Person that is a limited
liability company), provided that: (i) with respect to financial reporting and
other financial matters (including Compliance Certificates, Consolidated Excess
Cash Flow, and Solvency Certificates), “Authorized Officer” means the chief
financial officer of the applicable Loan Party or such other officer or similar
Person performing such duties for such Loan Party; and (ii) with respect to the
certificate delivered pursuant to Section 5.10(a), in the case of clauses (ii)
and (v) of such Section, “Authorized Officer” means each of the chief financial
officer and the chief executive officer of the applicable Loan Party or such
other officer or similar Person performing such duties for such Loan Party.

 

 3 

 

 



“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended,
modified, succeeded or replaced from time to time.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States, or any successor thereto.

 

“Board of Directors” has the meaning given to such term in Section 8.17(a).

 

“Borrower(s)” has the meaning given to such term in the preamble to this Loan
Agreement.

 

“Budget” has the meaning given to such term in Section 8.01(f).

 

“Business” means branded consumer product cleaning supplies, detergents and
soaps, and any branded business reasonably related or incidental thereto.

 

“Business Day” means (a) any day that is not a Saturday, Sunday or other day on
which commercial banks in the City of New York are required, authorized or
otherwise permitted by law or other governmental actions to close, and (b) with
respect to any notices or determinations in connection with any LIBOR Rate
established hereunder, any day that is also a day for trading by and between
banks in Dollar deposits in the London Interbank Eurodollar market (or its
successor or replacement).

 

“C-PAK” has the meaning given to such term in the preamble to this Loan
Agreement.

 

“C-PAK Exclusive License” means that certain Intercompany Trademark License
Agreement, by and between C-PAK and C-PAK IP of even date herewith, in form and
substance satisfactory to the Administrative Agent, as amended from time to time
as permitted hereby.

 

“C-PAK IP” has the meaning given to such term in the preamble to this Loan
Agreement.

 

“Capital Park Group” means collectively, Parent and its Controlled Investment
Affiliates.

 

“Capital Stock” means any and all shares, interests, participations, units or
other equivalents (however designated) of capital stock of a corporation,
membership interests in a limited liability company, partnership interests of a
limited partnership, any and all equivalent ownership interests in a Person, and
in each case any and all warrants, rights or options to purchase, and all
conversion or exchange rights, voting rights, calls or rights of any character
with respect to, any of the foregoing.

 

 4 

 

 



“Capitalized Lease Obligations” means, as applied to any Person, subject to
Section 1.03, all obligations under Capitalized Leases of such Person or any of
its Subsidiaries, in each case taken at the amount thereof accounted for as
liabilities on the balance sheet (excluding the footnotes thereto) of such
Person in accordance with GAAP.

 

“Capitalized Leases” means, as applied to any Person, all leases of property
(real or personal) that have been or should be, in accordance with GAAP,
classified as capitalized leases on the balance sheet of such Person or any of
its Subsidiaries, on a consolidated basis.

 

“Cash Equivalents” means:

 

(a) any direct obligation of, or unconditional guaranty by, the United States of
America (or any agency or political subdivision thereof, to the extent such
obligations are supported by the full faith and credit of the United States of
America) maturing not more than one (1) year after the date of acquisition
thereof;

 

(b) commercial paper maturing not more than one hundred eighty (180) days from
the date of issue and issued by a corporation (other than an Affiliate of any
Loan Party) organized under the laws of any state of the United States of
America or of the District of Columbia and, at the time of acquisition thereof,
rated A 1 or higher by S&P or P 1 or higher by Moody’s;

 

(c) any Dollar denominated certificate of deposit, time deposit or bankers’
acceptance, maturing not more than one (1) year after its date of issuance,
which is issued by a bank organized under the laws of the United States of
America (or any state thereof) which has, at the time of acquisition of such
certificate of deposit, time deposit or bankers’ acceptance, as applicable, (i)
a credit rating of A or higher from S&P or A-2 or higher from Moody’s and (ii) a
combined capital and surplus greater than $500,000,000;

 

(d) any repurchase agreement having a term of thirty (30) days or less entered
into with any commercial banking institution satisfying, at the time of
acquisition thereof, the criteria set forth in clause (c)(i) which (i) is
secured by a fully perfected security interest in any obligation of the type
described in clause (a), and (ii) has a market value at the time such repurchase
agreement is entered into of not less than 100% of the repurchase obligation of
such commercial banking institution thereunder;

 

(e) mutual funds with assets in excess of $5,000,000, substantially all of which
are of the type described in clauses (a) through (d) of this definition; and

 

(f) other short term liquid investments approved in writing by the
Administrative Agent.

 

“Casualty Event” means the damage, destruction or condemnation, as the case may
be, of property of any Person or any of its Subsidiaries.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (42 U.S.C. § 9601, et seq.), as amended, and all rules,
regulations and binding standards and guidelines issued thereunder.

 

 5 

 

 



“Change of Control” means the occurrence of any of the following:

 

(a) any “person” or “group” (within the meaning of Section 13(d) and 14(d) of
the Exchange Act) becoming the beneficial owner (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of an amount of equity securities of
Parent representing 35% or more of the aggregate ordinary voting power (or the
equivalent thereof) represented by the issued and outstanding Capital Stock of
Parent, and the percentage of the aggregate ordinary voting power (or the
equivalent thereof) so owned by such “person” or “group” is greater than the
aggregate ordinary voting power (or equivalent thereof) that is owned and
controlled, directly or indirectly, by Permitted Holders, or (ii) the Permitted
Holders at any time ceasing to own and control directly, beneficially and of
record, on a fully diluted basis, the greater of (x) sixty-six and two-thirds
percent (66 2/3%) of the Management Stock of Parent, or (y) the percentage of
any class or series of Management Stock required to constitute Requisite Holders
(or any other defined term, or component thereof, in each case, indicating the
requisite percentage of such Management Stock necessary to authorize the actions
set forth in Section 5 of the Parent’s Certificate of Designation, Preferences,
and Rights of Series B Preferred Stock (or, to the extent such certificate is
amended, restated, replaced, substituted, or otherwise modified, any section or
provision thereof (or substitute therefor) setting forth equivalent or similar
actions));

 

(b) Capital Park Group at any time ceasing to own and control directly,
beneficially and of record, on a fully diluted basis, 100% of the outstanding
voting and economic equity interests of PrefCo (other than any equity interests
of PrefCo owned by Piney Lake or any of its Affiliates or assignees);

 

(c) PrefCo at any time ceasing to own and control directly, beneficially and of
record, on a fully diluted basis, 90% of the outstanding voting and economic
equity interests of Holdings;

 

(d) Holdings at any time ceasing to own and control directly, beneficially and
of record, on a fully diluted basis, 100% of the outstanding voting and economic
equity interests of C-PAK;

 

(e) C-PAK at any time ceasing to own and control directly, beneficially and of
record, on a fully diluted basis, 100% of the outstanding voting and economic
equity interests of C-PAK IP;

 

(f) other than as a result of a liquidation or dissolution of a Subsidiary of
any Loan Party permitted under Section 9.03, any Borrower or any other Loan
Party at any time ceasing to own and control, directly or indirectly,
beneficially and of record, on a fully diluted basis, 100% of the Capital Stock
of any Guarantor (other than Holdings); or

 

(g) a “change of control” (as defined in the Revolving Credit Agreement) or any
term of similar effect under any Revolving Loan Document.

 

For purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person through the ability to exercise voting power, and the terms
“controlling” and “controlled” have meanings correlative thereto.
Notwithstanding anything herein to the contrary, neither Agent nor any Lender
nor any of their respective managed or Approved Funds or Affiliates shall be
deemed to have control over any Loan Party or Affiliate thereof solely by virtue
of the transactions contemplated by this Loan Agreement and the other Loan
Documents or on account of ownership of Holdings Common Units or Preferred
Stock.

 

 6 

 

 



“Charges” has the meaning given to such term in Section 12.28.

 

“Claims” has the meaning given to such term in the definition of Environmental
Claims.

 

“Closing Date” means the first date upon which all conditions precedent listed
in Article V have been satisfied pursuant to the terms thereof (i.e., May 3,
2019).

 

“Closing Date IP Contribution” has the meaning given to such term in Section
5.25.

 

“Closing Date IP Contribution Agreement” means that certain Assignment of
Intellectual Property dated as of the date hereof, between C-PAK and C-PAK IP,
in form and substance satisfactory to the Administrative Agent.

 

“Closing Date Leverage Test” has the meaning given to such term in Section
5.10(a).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and all rules, regulations, standards and guidelines issued thereunder. Section
references to the Code are to the Code as in effect at the date of this Loan
Agreement, and any subsequent provisions of the Code amendatory thereof,
supplemental thereto or substituted therefor.

 

“Collateral” means any assets of any Loan Party or other assets upon which the
Collateral Agent has been granted a Lien in connection with this Loan Agreement,
including pursuant to the Security Documents.

 

“Collateral Agent” has the meaning given to such term in the preamble to this
Loan Agreement.

 

“Collateral Assignee” has the meaning given to such term in Section 12.06(d).

 

“Collateral Assignee Default Notice” has the meaning given to such term in
Section 11.09(b).

 

“Collateral Assignment of Transaction Documents” means that certain Collateral
Assignment of Transaction Documents dated as of the Closing Date between C-PAK
and the Collateral Agent (for the benefit of the Secured Parties), as amended,
supplemented or otherwise modified, renewed or replaced from time to time.

 

“Collections” means all cash, checks, credit card slips or receipts, notes,
instruments, and other items of payment (including insurance proceeds, proceeds
of cash sales, rental proceeds, and tax refunds) of the Loan Parties.

 

“Commitment” means with respect to each Lender, such Lender’s Term Loan
Commitment.

 

 7 

 

 



“Compliance Certificate” means a certificate duly completed and executed by an
Authorized Officer of Holdings on behalf of each Borrower substantially in the
form of Exhibit D, together with such changes thereto or departures therefrom as
the Administrative Agent may reasonably request or approve from time to time.

 

“Confidential Information” has the meaning given to such term in Section 12.18.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Adjusted EBITDA” means, for a specified period, an amount
determined for the Consolidated Companies equal to, on a trailing twelve month
basis (including, subject to the established Consolidated Adjusted EBITDA
amounts provided below, any months that precede the Closing Date): (a)
Consolidated Net Income of the Consolidated Companies, plus (b) to the extent
reducing Consolidated Net Income, the sum of, without duplication, amounts for

 

(i) Consolidated Interest Expense during such measurement period,

 

(ii) provisions for Taxes based on income,

 

(iii) total depreciation expense,

 

(iv) total amortization expense,

 

(v) other non-cash charges and expenses reducing Consolidated Net Income
(excluding any such non-cash item to the extent that it represents an accrual or
reserve for potential cash items in any future period or amortization of a
prepaid cash item that was paid in a prior period) including, without
limitation, non-cash compensation expense in respect of stock option and
incentive plans and accrued Management Fees and the Transaction Fee,

 

(vi) fees and expenses incurred in connection with the consummation of the
Transactions to the extent paid on or within thirty (30) days of the Closing
Date not to exceed $1,500,000 in the aggregate,

 

(vii) reasonable out-of-pocket fees and expenses paid in connection with (a)
Permitted Acquisitions that have been consummated, (b) acquisitions (that would
qualify as Permitted Acquisitions if consummated), other Investments, Capital
Stock issuances and other similar non-ordinary course transactions that have not
been (and will not be) consummated, in an aggregate amount, solely with respect
to this clause (b), not to exceed $250,000 in the aggregate during any trailing
twelve month period and $500,000 in the aggregate during the term of this Loan
Agreement,

 

(viii) non-recurring costs, charges and expenses not to exceed $200,000 for the
term of this Loan Agreement or that have otherwise been approved by the
Administrative Agent as add-backs to Consolidated Adjusted EBITDA,

 

 8 

 

 



(ix) amounts paid by any Borrower or its Subsidiaries during such period which
(a) have been indemnified or reimbursed by third parties that are not Affiliates
of such Borrower (excluding any seller under the Transaction Agreement) during
such period or (b) are reasonably expected to be indemnified or reimbursed by
third parties that are not Affiliates of such Borrower (excluding any seller
under the Transaction Agreement) pursuant to a Contractual Obligation; provided
that a readjustment to Consolidated Adjusted EBITDA shall be made if such amount
is not indemnified or reimbursed in accordance with the terms of such
Contractual Obligation within ninety (90) days of such expected indemnification
or reimbursement,

 

(x) fees paid to the Administrative Agent and the Lenders to the extent not
included above,

 

(xi) proceeds of any business interruption insurance,

 

(xii) each payments made to members of the Board of Directors of each Loan Party
with respect to board of director fees and expenses to the extent permitted
hereby,

 

(xiii) extraordinary (as such term was defined in GAAP prior to the
effectiveness of FASB 2015-01) losses during the specified period, and

 

(xiv) other add-backs to Consolidated Adjusted EBITDA mutually agreed upon in
writing by the Borrowers and the Administrative Agent.

 

minus (without duplication) (c) to the extent increasing Consolidated Net
Income, the sum of, without duplication, (i) amounts for other non-cash gains
increasing Consolidated Net Income for such period (excluding any such non-cash
item to the extent it represents the reversal of an accrual or reserve for
potential cash item in any prior period) and (ii) extraordinary (as such term
was defined in GAAP prior to the effectiveness of FASB 2015-01) and other
non-recurring items paid during the specified period;

 

For purposes of calculating Consolidated Adjusted EBITDA (other than for
purposes of calculating Consolidated Excess Cash Flow) for any Test Period, if
at any time during such Test Period the Loan Parties shall have consummated a
Permitted Acquisition, the calculation of Consolidated Adjusted EBITDA shall be
made on a pro forma basis giving effect to each Permitted Acquisition that shall
have been consummated during such Test Period with each such Permitted
Acquisition being deemed to have occurred on the first day of such Test Period,
using Consolidated Adjusted EBITDA attributable to the Person, asset, Related
Brand or license of a Related Brand acquired pursuant to each such Permitted
Acquisition for the most recent four fiscal quarter period ending prior to the
date on which such Permitted Acquisition is consummated, calculated in a manner
acceptable to the Administrative Agent in its sole discretion.

 

 9 

 

 



Notwithstanding anything herein to the contrary, (X) proceeds of an Equity Cure
Investment shall not be included in the calculation of Consolidated Adjusted
EBITDA for purposes of any calculation of Consolidated Excess Cash Flow and (Y)
any positive EBITDA of any Foreign Subsidiary or any Domestic Subsidiary that is
not a Loan Party shall be excluded for the purpose of calculating Consolidated
Adjusted EBITDA for any purpose set forth herein, except to the extent of the
amount of dividends or other distributions actually paid in cash to any Loan
Party for such period.

 

Consolidated Adjusted EBITDA for each of the following periods set forth below
shall be as set forth opposite such period:

 

Historical Consolidated Adjusted EBITDA figures:

 

Fiscal quarter ended March 31, 2018  $2,116,999.18  Fiscal quarter ended June
30, 2018  $2,444,153.47  Fiscal quarter ended September 31, 2018  $1,772,282.23 
Fiscal quarter ended December 31, 2018  $1,672,130.89 

 

“Consolidated Adjusted EBITDA Calculation” means the calculations set forth as
Attachment (2a) to the Compliance Certificate.

 

“Consolidated Capital Expenditures” means, for any specified period, the sum of,
without duplication, all expenditures made, directly or indirectly, by the
Consolidated Companies during such period, determined on a consolidated basis in
accordance with GAAP, that are or should be reflected as additions to property,
plant or equipment or similar items reflected in the consolidated statement of
cash flows of the Consolidated Companies, or have a useful life of more than one
year, but excluding (i) expenditures made in connection with the acquisition,
replacement, substitution, improvement, expansion or restoration of assets to
the extent financed (a) from insurance proceeds (or other similar recoveries)
paid on account of the loss of or damage to the assets being replaced or
restored, (b) with cash awards of compensation arising from the taking by
eminent domain or condemnation of the assets being replaced, (c) with cash
proceeds of Dispositions that are reinvested in accordance with this Loan
Agreement, (d) with proceeds of landlord financed leasehold improvements, or (e)
with the Net Equity Proceeds of an equity issuance (other than the Net Equity
Proceeds from any Equity Cure Investment) by Holdings to the extent not
prohibited by this Loan Agreement, and (ii) expenditures made to fund the
purchase price for assets acquired in Permitted Acquisitions or other
Investments permitted hereunder in all or substantially all of the equity or
assets of another Person or business unit or division.

 

“Consolidated Companies” means the Loan Parties and their Subsidiaries on a
consolidated basis in accordance with GAAP.

 

 10 

 

 

“Consolidated Excess Cash Flow” means, for a specified period, the excess (if
any), of: (a) Consolidated Adjusted EBITDA for such period, minus (b) the sum
for such period (without duplication and to the extent that the following
amounts have not already been deducted in determining Consolidated Adjusted
EBITDA for such period) of (i) Consolidated Interest Expense paid in cash, plus
(ii) scheduled principal payments actually made during such period in accordance
with Section 2.03(a), plus (iii) Taxes based on income required to be paid
during such period and actually paid in cash by the Consolidated Companies, plus
(iv) Consolidated Capital Expenditures made in cash (and not financed other than
with the proceeds of Term Loans or loans under the Revolving Credit Facility or
under any other revolving credit facility), plus (v) Tax distributions paid in
cash during such period, plus (vi) [reserved], plus (vii) any cash add-backs to
Consolidated Adjusted EBITDA, plus (viii) cash payments under any subordinated
Indebtedness (including the Revolving Credit Facility to the extent accompanied
by a permanent reduction of the commitments thereunder), to the extent permitted
to be paid under this Loan Agreement, plus (ix) [reserved], plus (x) increases
in Consolidated Working Capital (minus decreases in Consolidated Working
Capital); plus (xi) insurance proceeds solely to the extent actually reinvested
within the allotted reinvestment period pursuant to Section 4.02(a); plus (xii)
amounts paid in cash to redeem Capital Stock in accordance with Section 9.06(e),
in each case above to the extent permitted to be paid under the terms of the
Loan Documents.

 

“Consolidated Interest Expense” means, for the Consolidated Companies, the sum
of: all interest (net of interest income) in respect of Indebtedness (including,
without limitation, the interest component of any payments in respect of
Capitalized Lease Obligations) accrued or capitalized during such period
(whether or not actually paid during such period); provided, however, that for
purposes of calculating the Fixed Charge Coverage Ratio, Consolidated Interest
Expense shall include the amount of any interest on the Term Loans that
otherwise would be required to be paid if not for the prepayment of the Term
Loans with the proceeds of any Equity Cure Investment, for the fiscal quarter
immediately preceding such Equity Cure Investment and, without duplication, for
each of the following three fiscal quarters.

 

“Consolidated Net Income” means, for any specified period, the consolidated net
income (or deficit) of the Consolidated Companies, after deduction of all
expenses, taxes, and other proper charges, determined in accordance with GAAP,
after eliminating therefrom all extraordinary (as such term was defined in GAAP
prior to the effectiveness of FASB 2015-01) nonrecurring items of income or
loss, provided that there shall be excluded (i) the income (or loss) of any
Person in which any Person (other than any of the Consolidated Companies) has a
joint interest, except to the extent of the amount of dividends or other
distributions actually paid in cash to any of the Consolidated Companies by such
Person during such specified period, (ii) the income (or loss) of any Person
accrued prior to the date it becomes a consolidated Subsidiary of any of the
Consolidated Companies or is merged into or consolidated with any of the
Consolidated Companies or such Person’s assets are acquired by any of the
Consolidated Companies, and (iii) the income of any consolidated Subsidiary of
any of the Consolidated Companies to the extent that the declaration or payment
of dividends or other distributions by that consolidated Subsidiary of that
income is not at the time permitted by operation of the terms of any Contractual
Obligation, its Organization Documents or Applicable Law applicable to that
consolidated Subsidiary (iv) any restoration to income of any contingency
reserve, except to the extent that provision for such reserve was made out of
income accrued during such period; (v) any gain attributable to the write-up of
any asset and any loss attributable to the write-down of any asset; (vi) any net
gain from the collection of the proceeds of life insurance policies; (vii) any
net gain arising from the acquisition of any securities, or the extinguishment,
under GAAP, of any Indebtedness, of any of the Consolidated Companies, (viii) in
the case of a successor to any consolidated Subsidiary of any of the
Consolidated Companies by consolidation or merger or as a transferee of its
assets, any earnings of such successor prior to such consolidation, merger or
transfer of asset (unless such successor was a consolidated Subsidiary of any of
the Consolidated Companies prior to such consolidation, merger or transfer),
(ix) any deferred credit representing the excess of equity in any consolidated
Subsidiary of any of the Consolidated Companies at the date of acquisition of
such consolidated Subsidiary over the cost to the Consolidated Companies of the
investment in such Subsidiary, (x) the cumulative effect of any change in GAAP
during such period, and (xi) any noncash FASB ASC 815 income (or loss) related
to hedging activities.

 

 11 

 

 



“Consolidated Working Capital” means, as of any date of determination, the
excess of (a) the sum of all amounts (other than cash and current tax assets)
that would, in conformity with GAAP, be set forth opposite the caption “total
current assets” (or any like caption) on a consolidated balance sheet of the
Consolidated Companies at such date minus (b) the sum of all amounts that would,
in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Consolidated Companies on such date, including deferred revenue but excluding,
without duplication, (i) the current portion of any Indebtedness, (ii) all
Indebtedness consisting of the Term Loans to the extent otherwise included
therein, (iii) the current portion of interest and (iv) the current portion of
current and deferred income Taxes; provided, however, that if a Permitted
Acquisition is consummated during the applicable period of determination,
changes in Consolidated Working Capital for the target of such Permitted
Acquisition will be measured for the period commencing on the first day of the
first month after such Permitted Acquisition was consummated and ending on the
last day of the period of determination.

 

“Contingent Liability” means, for any Person, any agreement, undertaking or
arrangement by which such Person guarantees, endorses or otherwise becomes or is
contingently liable upon (by direct or indirect agreement, contingent or
otherwise, to provide funds for payment, to supply funds to, or otherwise to
invest in, a debtor, or otherwise to assure a creditor against loss) the
Indebtedness of any other Person (other than by endorsements of instruments in
the course of collection), or guarantees the payment of dividends or other
distributions upon the Capital Stock of any other Person. The amount of any
Person’s obligation under any Contingent Liability shall (subject to any
limitation set forth therein) be determined in accordance with GAAP.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which such Person or any of its property is
bound or subject.

 

“Controlled Investment Affiliate” means, with respect to any Person, (x) any
other investment fund or similar Person that (i) is organized for the purpose of
making equity investments in one or more companies and (ii) is controlled by, or
is under common control with, such Person or (y) any fund, investment vehicle or
other Person that is a co-investor in such Person, directly or indirectly, but
only so long as Parent controls such investment in such Person by such
co-investor. For purposes of this definition “control” means the power to direct
or cause the direction of management and policies of a Person through the
ownership of voting Capital Stock.

 

 12 

 

 



“Copyright Security Agreements” means any Copyright Security Agreements made in
favor of the Collateral Agent (for the benefit of the Secured Parties) by each
applicable Loan Party, in each case as amended, supplemented or otherwise
modified, renewed or replaced from time to time.

 

“Cream Suds Business” has the meaning given to such term in the Transaction
Agreement as in effect on the Closing Date.

 

“Cure Notice” has the meaning given to such term in Section 9.13(e)(i).

 

“Default” means any event, act or condition that, with notice or lapse of time,
or both, would constitute an Event of Default.

 

“Diligence Materials” has the meaning given to such term in Section 2.09.

 

“Disposition” means, with respect to any Person, any sale, transfer, lease,
contribution or other conveyance (including by way of merger) of, or the
granting of options, warrants or other rights to, any of such Person’s or any of
such Person’s Subsidiaries’ assets or properties (including Capital Stock of
Subsidiaries) to any other Person in a single transaction or series of
transactions. Without limiting any of the foregoing, a Disposition shall include
the transfer or distribution of assets through a Division.

 

“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable) or upon the happening of any event or condition,
(a) matures or is mandatorily redeemable (other than solely for Qualified
Capital Stock), pursuant to a sinking fund obligation or otherwise, (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Capital Stock), in whole or in part, (c) provides for the scheduled payment of
dividends in cash or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Capital Stock that would constitute Disqualified
Capital Stock, in each case, prior to the date that is six (6) months after the
Maturity Date; provided, that if such Capital Stock is issued pursuant to a plan
for the benefit of employees of any Loan Party or by any such plan to such
employees, such Capital Stock shall not constitute Disqualified Capital Stock
solely because it may be required to be repurchased by a Loan Party in order to
satisfy applicable statutory or regulatory obligations. Notwithstanding anything
here to the contrary, the Preferred Stock shall not be deemed to be Disqualified
Capital Stock for purposes of this Loan Agreement.

 

“Division” means, in reference to any Person which is an entity, the division of
such Person into two (2) or more separate Persons, with the dividing Person
either continuing or terminating its existence as part of such division,
including as contemplated under Section 18-217 of the Delaware Limited Liability
Act for limited liability companies formed under Delaware law, or any analogous
action taken pursuant to any other applicable Law with respect to any
corporation, limited liability company, partnership or other entity. The word
“Divide,” when capitalized, shall have a correlative meaning.

 

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

 

 13 

 

 

“Domestic Subsidiary” means each Subsidiary of a Loan Party that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender and (c) an
Approved Fund, but excluding in every case each Loan Party, Permitted Holder,
and each Affiliate of the foregoing (it being understood that, notwithstanding
anything to the contrary, Piney Lake and its managed and Approved Funds and all
Affiliates thereof are Eligible Assignees for all purposes hereunder).

 

“Environmental Claims” means any and all actions (including administrative,
regulatory and judicial actions), suits, demands, demand letters, claims, liens,
notices of noncompliance or violation, requests for information, warning
letters, notices of deficiencies, investigations (other than internal reports
prepared by the Loan Parties (a) in the ordinary course of such Person’s
business or (b) as required in connection with a financing transaction or an
acquisition or disposition of real estate) or proceedings relating to any
Environmental Law or any permit issued, or any approval given, under any such
Environmental Law (“Claims”), including (i) any and all Claims by Governmental
Authorities for enforcement, cleanup, removal, response, fines, penalties,
remedial or other actions or damages pursuant to any applicable Environmental
Law and (ii) any and all Claims by any third party seeking damages,
contribution, indemnification, cost recovery, fines, penalties, compensation or
injunctive relief resulting from the Release or threatened Release of Hazardous
Materials or arising from any alleged violation of Environmental Law.

 

“Environmental Law” means any applicable federal, state, foreign, local or
municipal statute, law, rule, regulation, order, ordinance, code, decree, or
other binding written requirement of any Governmental Authority now or hereafter
in effect, in each case as amended, and any binding judicial or administrative
interpretation thereof, including any binding judicial or administrative order,
consent decree or judgment, relating to or imposing liability or standards of
conduct concerning protection of the environment or natural resources,
protection of human health or safety (from exposure to Hazardous Materials), or
occupational health and safety (from exposure to Hazardous Materials), including
public environmental notification requirements and environmental transfer of
ownership, notification or approval statutes.

 

 14 

 

 

“Equity Cure Investment” has the meaning given to such term in Section
9.13(e)(ii).

 

“Equity Cure Right” has the meaning given to such term in Section 9.13(e).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder. Section
references to ERISA are to ERISA as in effect at the date of this Loan Agreement
and any subsequent provisions of ERISA amendatory thereof, supplemental thereto
or substituted therefor.

 

“ERISA Affiliate” means each person (as defined in Section 3(9) of ERISA) that,
together with any Loan Party or any Subsidiary of any Loan Party, is, or within
the last six (6) years was, treated as a “single employer” (i) within the
meaning of Sections 414(b), (c), (m) or (o) of the Code or (ii) as a result of
any Loan Party or any Subsidiary of any Loan Party being or having been a
general partner of such person.

 

“ERISA Event” means any of the following: (i) a Reportable Event occurs or is
reasonably likely to occur with respect to any Plan; (ii) any Plan is insolvent
or in reorganization or in endangered or critical status within the meaning of
Section 432 of the Code or Section 4241 or 4245 of ERISA (or is reasonably
likely to be insolvent or in reorganization) or notice of any such insolvency or
reorganization has been given to any of the Loan Parties, any of their
respective Subsidiaries or any ERISA Affiliate; (iii) any Plan is, or is
reasonably expected to be, in “at risk” status (as defined in Section 430 of the
Code or Section 303 of ERISA); (iv) any Plan (other than a Multiemployer Plan)
has failed to satisfy the minimum funding standard of Section 412 of the Code or
Section 302 of ERISA (whether or not waived in accordance with Section 412(c) of
the Code or Section 302(c) of ERISA), or is reasonably likely to do so, or any
of the Loan Parties or any Subsidiary of any Loan Party has applied for or
received a waiver of the minimum funding standard or an extension of any
amortization period within the meaning of Section 412 of the Code or Section
302, 303 or 304 of ERISA with respect to any Plan; (v) any Loan Party, any
Subsidiary of any Loan Party or any ERISA Affiliate fails to make a required
installment under Section 430(j) of the Code with respect to any Plan or to make
any required contribution to a Multiemployer Plan when due; (vi) any of the Loan
Parties, any of their respective Subsidiaries or to the extent applicable or
potentially applicable to the Loan Parties or any of their respective
Subsidiaries, any ERISA Affiliate incurs (or is reasonably expected to incur)
any liability to or on account of a Plan pursuant to Section 409, 502(i),
502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section
436(f), 4971, 4975 or 4980 of the Code or is notified in writing that it will
incur any liability under any of the foregoing Sections with respect to any
Plan; (vii) any proceeding in instituted (or is reasonably likely to be
instituted) to terminate, partially terminate or reorganize any Plan or to
appoint a trustee to administer any Plan, or any written notice of any such
proceeding is given to any of the Loan Parties, any of their respective
Subsidiaries or any ERISA Affiliate; (viii) the imposition of any Lien under the
Code or ERISA on the assets of any of the Loan Parties, any of their respective
Subsidiaries or any ERISA Affiliate or notification to any of the Loan Parties,
any of their respective Subsidiaries or any ERISA Affiliate that such a Lien
will be imposed on the assets of any of the Loan Parties, any of their
respective Subsidiaries or any ERISA Affiliate on account of any Plan; (ix)
engaging in a non-exempt prohibited transaction within the meaning of Section
4975 of the Code or Section 406 of ERISA with respect to a Plan; (x) the
complete or partial withdrawal of any of the Loan Parties, any of their
respective Subsidiaries or any ERISA Affiliate from a Multiemployer Plan which
results in the imposition of Withdrawal Liability, the reorganization or
insolvency under Title IV of ERISA of any Multiemployer Plan; or (xi) a
determination that any Multiemployer Plan is in endangered or critical status
under Section 432 of the Code or Section 305 of ERISA.

 

 15 

 

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Event of Default” has the meaning given to such term in Article X.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Excluded Deposit Accounts” means, collectively, deposit accounts which (i) are
used for the sole purpose of making payroll for the then current payroll period
and withholding Tax payments related thereto and other employee wage and benefit
payments and accrued and unpaid employee compensation (including salaries,
wages, benefits and expense reimbursements), (ii) are used for the sole purpose
of paying Taxes, including withholding and sales Taxes, (iii) are zero balance
deposit accounts, (iv) constitute custodian, trust, fiduciary or other escrow
accounts established for the benefit of third parties in the ordinary course of
business in connection with transactions permitted hereunder, or (v) deposit
accounts, together with all other deposit accounts (other than those identified
in clauses (i) through (iv) above) which have an average daily balance for each
fiscal month of less than $100,000 in the aggregate.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Term Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Term Loan or Commitment (other than pursuant to an assignment
request by the Borrowers under Section 12.07) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section
4.04, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 4.04(f), and (d) any U.S. federal
withholding Taxes imposed under FATCA.

 

“Executive Order” has the meaning given to such term in Section 7.31.

 

 16 

 

 

“Extraordinary Receipts” means any cash or other amounts or receipts received
by, on behalf of or on account of any Loan Party or any Subsidiary of any Loan
Party from the following: (a) proceeds of judgments, proceeds of settlements and
other consideration of any kind received in connection with any cause of action,
(b) releases of escrowed amounts under the Transaction Documents or under any
other purchase agreement or related documentation, (c) any cash or other
receipts in the nature of indemnification payments under or in respect of the
Transaction Agreement or any other purchase agreement or related documentation,
(d) payment under any so-called “representation and warranty policy” or other
insurance policy issued pursuant to the Transaction Document or under any other
purchase agreement or related documentation or otherwise issued in relation to
the transactions contemplated by the Transaction Documents or under any other
purchase agreement or related documentation, (e) any pension plan reversions or
purchase price adjustment (excluding any working capital adjustment) received
pursuant to the Transaction Documents or under any other purchase agreement or
related documentation, and (f) foreign, United States, state or local tax
refunds, but excluding (1) any of the foregoing amounts that are received to the
extent that such amounts so received are applied for the purpose of remedying
the condition giving rise to the claim for reimbursement or to reimburse the
Loan Party for any such claim previously remedied and (2) any amounts received
which are subject to any other clause in Section 4.02(a).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Loan Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such sections of
the Code.

 

“Federal Flood Insurance” means federally-backed or private insurance that
either meets the requirements set forth by the Federal Emergency Management
Agency in its Mandatory Purchase of Flood Insurance Guidelines or is available
under the National Flood Insurance Program to owners of real property
improvements located in Special Flood Hazard Areas in a community participating
in the National Flood Insurance Program.

 

“Fee Letter” means the fee letter, dated as of the date hereof, among each
Borrower and Administrative Agent, as amended, amended and restated,
supplemented or otherwise modified, renewed or replaced from time to time.

 

“Fees” means all amounts payable pursuant to, or referred to in, Section 3.01 or
in the Fee Letter.

 

“Financial Covenant Cure Amount” has the meaning given to such term in Section
9.13(e)(i).

 

“Financial Covenant Default” has the meaning given to such term in Section
9.13(e).

 

“Fixed Charge Coverage Ratio” means (without duplication), as of the last day of
any specified Test Period, the ratio of (x) Consolidated Adjusted EBITDA for
such Test Period ending on such date minus (a) cash income Taxes, (b) any
Restricted Payments paid in cash, (c) unfinanced Consolidated Capital
Expenditures (except to the extent financed with the Term Loans, loans under the
Revolving Credit Facility or loans under any other revolving credit facility),
excluding Consolidated Capital Expenditures made with Capital Stock
contributions or reinvestment of asset sales or insurance proceeds within the
permitted reinvestment period pursuant to Section 4.02(a), and (d) earn outs
paid in cash, divided by (y) Fixed Charges.

 

 17 

 

 

“Fixed Charges” means the sum of (a) cash interest expense (including on
Capitalized Lease Obligations) and (b) regularly scheduled principal
amortization (including on Capitalized Lease Obligations), in each case giving
pro forma effect to any Permitted Acquisitions consummated during the relevant
Test Period and the incurrence of any Indebtedness in connection therewith;
provided, however, that for purposes of calculating the Fixed Charge Coverage
Ratio for any Test Period ending on or prior to March 31, 2020, the amounts
calculated pursuant to clauses (a) and (b) for the relevant Test Periods shall
equal such actual amounts from the Closing Date to and including the last day of
the relevant Test Period, multiplied by a fraction equal to (x) 365 divided by
(y) the number of days actually elapsed from the Closing Date to such date of
determination.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means each Subsidiary of a Loan Party that is not a
Domestic Subsidiary.

 

“Funded Debt” means, as of any date of determination, all then outstanding
Indebtedness of the Consolidated Companies of the type described in clauses (a),
(b), (d), (f) and (j) of the definition of “Indebtedness” and in each case, the
Guaranty Obligations with respect to each of the foregoing; provided, however,
that for purposes of financial covenant calculations, the amount of any
prepayment of the Term Loans shall not include any such payment from the
proceeds of any Equity Cure Investment for any period in which the proceeds of
such Equity Cure Investment are deemed to increase Consolidated Adjusted EBITDA.

 

“GAAP” means generally accepted accounting principles in the United States of
America set forth from time to time in statements and pronouncements of the
Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), including
the FASB Accounting Standards Codification™, which are applicable to the
circumstances as of the date of determination, subject to Section 1.03.

 

“Governmental Authority” means any federal, state or local government of the
United States, any foreign country, any multinational authority, or any state,
commonwealth, province, protectorate or political subdivision thereof, and any
entity, body or authority exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to government, including
the PBGC and other quasi-governmental entities established to perform such
functions, and in each case any department or agency thereof.

 

“Guarantors” means (a) Holdings, (b) each Person that is a Subsidiary of
Holdings (other than the Borrowers) on the Closing Date, and (c) each other
Person that becomes a party to the Guaranty and Security Agreement or otherwise
provides a guaranty for the payment and performance of the Obligations after the
Closing Date pursuant to an agreement reasonably acceptable to the Collateral
Agent pursuant to Section 8.10.

 

“Guaranty and Security Agreement” means that certain Guaranty and Security
Agreement among each Loan Party and the Collateral Agent for the benefit of the
Secured Parties dated as of the Closing Date, as amended, supplemented or
otherwise modified, renewed or replaced from time to time.

 

 18 

 

 

“Guaranty Obligations” means, as to any Person, any Contingent Liability of such
Person or other obligation of such Person guaranteeing or intended to guarantee
any Indebtedness of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, including any obligation of such Person, whether
or not contingent, (a) to purchase any such Indebtedness or any property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such Indebtedness or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such Indebtedness of the ability of the primary obligor to make payment
of such Indebtedness or (d) otherwise to assure or hold harmless the owner of
such Indebtedness against loss in respect thereof; provided, that the term
“Guaranty Obligations” shall not include endorsements of instruments for deposit
or collection in the ordinary course of business or customary and reasonable
indemnity obligations in effect on the Closing Date, entered into in connection
with any acquisition or disposition of assets permitted under this Loan
Agreement (other than with respect to Indebtedness). The amount of any Guaranty
Obligation shall be determined in accordance with GAAP.

 

“Hazardous Materials” means (a) any petroleum or petroleum products, radioactive
materials, friable, asbestos, urea formaldehyde foam insulation, transformers or
other equipment that contain dielectric fluid containing regulated levels of
polychlorinated biphenyls, and radon gas; (b) any chemicals, materials or
substances defined as or included in the definition of “waste”, “recycled
materials”, “sludge”, “hazardous substances”, “hazardous waste”, “hazardous
materials”, “extremely hazardous waste”, “restricted hazardous waste”, “toxic
substances”, “toxic pollutants”, “contaminants” or “pollutants”, or words of
similar import under any applicable Environmental Law; and (c) any other
chemical, waste, recycled material, material or substance, which is prohibited,
limited or regulated by any Environmental Law.

 

“Hedging Agreement” means (a) any and all agreements or documents not entered
into for speculative purposes that provide for an interest rate, credit,
commodity or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging exposure to fluctuations in interest or exchange rates,
loan, credit exchange, security, or currency valuations or commodity prices, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

 

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under Hedging Agreements.

 

“Holdings” has the meaning given to such term in the preamble to this Loan
Agreement.

 

 19 

 

 

“Holdings Common Units” means any Common Units (as defined in the Holdings
Limited Liability Company Agreement).

 

“Holdings Equity Investment Agreement” means that certain C-Pak Consumer Product
Holdings SPV I LLC Subscription Agreement, dated as of the date hereof, by and
between Holdings and Piney Lake, as amended, restated, amended and restated,
supplemented or otherwise modified, renewed or replaced from time to time in
accordance with the terms hereof.

 

“Holdings Equity Investment Documents” means the Holdings Equity Investment
Agreement, the Holdings Investors’ Rights Agreement and any other agreements,
documents and instruments executed in connection therewith, dated as of the date
hereof, each of which shall be in form and substance satisfactory to the
Administrative Agent.

 

“Holdings Investors’ Rights Agreement” means that certain Investors’ Rights
Agreement, dated as of the date hereof, by and among Holdings, PrefCo and Piney
Lake, as amended, restated, amended and restated, supplemented or otherwise
modified, renewed or replaced from time to time in accordance with the terms
hereof.

 

“Holdings Limited Liability Company Agreement” means that certain Amended and
Restated Limited Liability Company Agreement of Holdings, dated as of the date
hereof, as amended from time to time in accordance with the terms hereof.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, the following:

 

(a) all indebtedness of such Person for borrowed money and all indebtedness of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;

 

(c) net Hedging Obligations of such Person;

 

(d) all obligations of such Person from installment purchases of property or
services or representing the deferred purchase price for property or services,
other than trade accounts payable in the ordinary course of business (but
including any earn-out obligations, calculated in accordance with GAAP);

 

(e) obligations (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including obligations arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

 

(f) all Attributable Indebtedness;

 

 20 

 

 

(g) all obligations of such Person in respect of Disqualified Capital Stock;

 

(h) all other obligations upon which interest charges are customarily paid or
accrued, other than ordinary trade payables and balances on credit cards
incurred in the ordinary course of business;

 

(i) all Guaranty Obligations of such Person in respect of any of the foregoing;
and

 

(j) trade payables more than ninety (90) days past due which such Person is not
disputing in good faith and by appropriate measures.

 

provided, however, that Indebtedness shall not include (i) prepaid or deferred
revenue arising in the ordinary course of business, and (ii) purchase price
holdbacks arising in the ordinary course of business in respect of a portion of
the purchase price of an asset to satisfy warranties or other unperformed
obligations of the seller of such asset.

 

Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which such Person is a general partner or a joint
venturer, except to the extent such Person’s liability for such Indebtedness is
otherwise limited and only to the extent such Indebtedness would constitute
Funded Debt. The amount of any net Hedging Obligations on any date shall be
deemed to be the Swap Termination Value thereof as of such date. The amount of
Indebtedness of any Person for purposes of clause (e) above shall be deemed to
be equal to the lesser of (x) the aggregate unpaid amount of such Indebtedness
and (y) the fair market value of the property encumbered thereby as determined
by such Person in good faith.

 

“Indemnified Liabilities” has the meaning given to such term in Section 12.05.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes

 

“Initial Accounting Termination Date” means the earlier to occur of (a) the date
on which the Loan Parties shall have implemented an Accounting System reasonably
satisfactory to the Administrative Agent and (b) November 2, 2019.

 

“Initial Lenders” means Piney Lake together with its Affiliates and Approved
Funds, severally and not jointly.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Title 11 of the United States Code, as now or
hereafter in effect, or any successor thereto or under any other state or
federal bankruptcy or insolvency law, assignments for the benefit of creditors,
formal or informal moratoria, compositions, extensions generally with creditors,
or proceedings seeking reorganization, arrangement, or other similar relief.

 

“Intercompany Note” has the meaning given to such term in Section 9.01(j).

 

 21 

 

 



“Intercreditor Agreement” means the intercreditor agreement to be executed in
connection with the Revolving Credit Facility, which shall be in form and
substance satisfactory to the Administrative Agent in its sole discretion, as
such intercreditor agreement may be amended, supplemented, or otherwise
modified, renewed or replaced from time to time.

 

“Interest Payment Date” means the last day of each fiscal month (or portion
thereof), commencing with the last day of June 2019; provided that if any
Interest Payment Date occurs on a day that is not a Business Day, then such
Interest Payment Date shall be deemed to occur on the next succeeding Business
Day.

 

“Interest Period” means, with respect to any Term Loan, initially the period
from the Closing Date through the last day of the first calendar month to end
after the Closing Date, and at all times thereafter each period of one (1)
calendar month.

 

“Inventory” means any and all “goods” (as defined in the UCC) which shall at any
time constitute “inventory” (as defined in the UCC) of any Loan Party, wherever
located (including without limitation, goods in transit and goods in the
possession of third parties), or which from time to time are held for sale,
lease or consumption in any Loan Party’s business, furnished under any contract
of service or held as raw materials, work in process, finished inventory or
supplies (including without limitation, packaging and/or shipping materials).

 

“Investment” means, relative to any Person, (a) any loan, advance or extension
of credit made by such Person to any other Person, including the purchase by
such first Person of any bonds, notes, debentures or other debt securities of
any such other Person; (b) the incurrence of Contingent Liabilities in favor of
any other Person; and (c) the acquisition of, or capital contribution in respect
of, any Capital Stock or other investment held by such Person in any other
Person. The amount of any Investment at any time shall be the original principal
or capital amount thereof less all returns of principal or equity or capital
thereon received (in cash or in the same form as the Investment) on or before
such time and shall, if made by the transfer or exchange of property other than
cash, be deemed to have been made in an original principal or capital amount
equal to the fair market value of such property at the time of such Investment.
Without limiting any of the foregoing, an Investment shall include the effective
acquisition, purchase, contribution or any other investment effected through a
Division.

 

“IP Rights” has the meaning given to such term in Section 7.14.

 

“IRS” means the U.S. Internal Revenue Service.

 

“Joy Business” has the meaning given to such term in the Transaction Agreement
as in effect on the Closing Date.

 

“Landlord Agreement” means, with respect to (i) the headquarters location of
each Loan Party and (ii) each leased location of a Loan Party and each other
location owned by a third party at which a Loan Party stores (1) original books
and records, primary servers, or any other material systems necessary to operate
the business in the ordinary course of business are located or (2) Collateral
with an aggregate value of greater than $250,000, a landlord waiver, bailee
letters, collateral access agreement or other acknowledgement agreement of the
applicable landlord, lessor, warehouseman, processor, consignee, or other Person
in possession of, having a Lien upon, or having rights or interests in such
Collateral as may be reasonably requested by the Collateral Agent, in each case
in form and substance reasonably satisfactory to the Collateral Agent.

 

 22 

 

 

“Law” means any law (including common law), statute, regulation, ordinance,
rule, order, decree, judgment, consent decree, writ, injunction, settlement
agreement or binding governmental requirement enacted, promulgated or imposed or
entered into or agreed by any Governmental Authority or determination of an
arbitrator.

 

“Lender” means each Person identified as a “Lender” on Schedule 1.01(a), their
assignees pursuant to Section 12.06, and each other Lender that has made or
holds Term Loans, and “Lenders” means all such Persons collectively.

 

“LIBOR Rate” means, for any Interest Period, a rate per annum (rounded upwards,
if necessary, to the nearest 1/100 of 1.00%) equal to the greater of (i) one
percent (1.00%) per annum and (ii) Three Month London Inter-Bank Offered Rate
for U.S. Dollar Deposits as set and published by ICE Benchmark Administration
Limited (or its successor) and as obtained by the Administrative Agent from a
wire that is sent through Bloomberg, L.P. (or, if unavailable, another service
or publication selected by the Administrative Agent) two (2) Business Days prior
to the first day of such Interest Period. If the applicable Bloomberg LP page
(or the applicable successor page) no longer reports LIBOR or if such index no
longer exists, the Administrative Agent may, in consultation with Borrowers,
select a replacement index, replacement page or replacement rate, as the case
may be.

 

“Lien” means any statutory or other lien, security interest, mortgage, pledge,
hypothecation, assignment for collateral purposes, encumbrance, option, purchase
right, call right, easement, right-of-way, license, restriction (including
zoning restrictions), defect, exception or irregularity in title or similar
charge or encumbrance, including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement or any lease in the nature
thereof.

 

“Liquidity” means unrestricted cash and Cash Equivalents of Holdings and its
Domestic Subsidiaries plus amounts available to be drawn under the Revolving
Credit Facility; provided that the amount available to be drawn under the
Revolving Credit Facility shall be deemed to be $0 after the occurrence and
during the continuance of an event of default under the Revolving Credit
Facility.

 

“Loan Agreement” means this Loan Agreement, as amended, amended and restated,
supplemented or otherwise modified, renewed or replaced from time to time.

 

“Loan Documents” means this Loan Agreement, the Notes, the Fee Letter, the
Security Documents, the Perfection Certificates, any intercreditor or
subordination agreements in favor of any Agent with respect to this Loan
Agreement, and any other document, instrument, certificate or agreement executed
by any Loan Party, or by either Borrower on behalf of any Loan Party, and
delivered to any Agent or Lender in connection with any of the foregoing or the
Obligations, in each case as amended, supplemented or otherwise modified,
renewed or replaced from time to time.

 

 23 

 

 

“Loan Party” means the Borrowers, Holdings, each of the other Guarantors, and
each other Person that becomes a Loan Party pursuant to the execution of joinder
documents.

 

“Make-Whole Amount” means, as to any prepayment (or deemed prepayment) under
Sections 4.01 or 4.02 of the Term Loans (unless otherwise expressly provided in
this Loan Agreement), occurring at any time on or prior to the second
anniversary of the Closing Date, an amount equal to the present value at such
prepayment date of (i) 4% of the aggregate principal amount of the Term Loans
then prepaid (or deemed prepaid), plus (ii) all required remaining scheduled
interest payments due on the principal amount of such Term Loans prepaid (or
deemed prepaid) through the second anniversary of the Closing Date (excluding
accrued but unpaid interest to the date of such prepayment). For purposes of
this definition, (A) “present value” with respect to each clause hereof shall be
computed using a discount rate applied quarterly equal to the Treasury Rate as
of the date of such prepayment (or repayment) plus 50 basis points and (B)
“Treasury Rate” means, as of any prepayment date, the yield to maturity as of
such prepayment date of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
(2) Business Days prior to the prepayment date (or, if such Statistical Release
is no longer published, any publicly available source of similar market data))
most nearly equal to the period from the prepayment date to and including the
date that is the second anniversary of the Closing Date; provided that the
weekly average yield on actually traded United States Treasury securities
adjusted to a constant maturity of one year will be used.

 

“Management Agreement” means that certain Management Services Agreement of even
date herewith by and between C-PAK and Parent, as amended from time to time.

 

“Management Fees” means, collectively, that certain quarterly “Management Fee”
(as defined in the Management Agreement as in effect on the date hereof) payable
by C-PAK to Parent in an amount not to exceed 4% of EBITDA (as defined in the
Management Agreement as in effect on the date hereof) for the subject fiscal
quarter and any indemnities, fees, costs and expenses of Parent payable pursuant
to the Management Agreement.

 

“Management Rights” shall mean the right to vote with respect to any one or more
of the actions that are described in Section 5 of the Parent’s Certificate of
Designation, Preferences, and Rights of Series B Preferred Stock (as in effect
on the Closing Date, or, to the extent such certificate is amended, restated,
replaced, substituted, or otherwise modified, any section or provision thereof
(or substitute therefor) setting forth equivalent or similar voting rights).

 

“Management Stock” shall mean and include the Series B Preferred Stock of
Parent, or any other class or series of Capital Stock, in each case, having the
power to exercise Management Rights.

 

“Margin Stock” means “margin stock” as such term is defined in Regulations T, U
or X of the Board.

 

“Master Agreement” has the meaning given to such term in the definition of the
term “Hedging Agreement.”

 

 24 

 

 

“Material Adverse Effect” means any event, development, state of facts, change,
circumstance, occurrence, condition or effect that, either individually or in
the aggregate: (a) has had or could reasonably be expected to have a material
adverse effect or material adverse change on (i) the financial condition,
results of operations, assets, liabilities (contingent or otherwise),
properties, solvency, business, or value of the Loan Parties and their
respective Subsidiaries, taken as a whole, (ii) the validity or enforceability
of this Loan Agreement, any of the other Loan Documents, any material provision
hereof or thereof, or any material right or remedy of the Secured Parties
hereunder or thereunder or (iii) the attachment, perfection or priority of any
Liens granted to the Collateral Agent in or to any material portion of the
Collateral (other than as a result of any action or inaction of the Agents or
any Lender), or (b) has materially impaired or could reasonably be expected to
materially impair the ability of any Loan Party, or any of their respective
Subsidiaries, to perform any of their obligations contained in this Loan
Agreement or any of the other Loan Documents.

 

“Material Contracts” means (i) those contracts (as in effect on the Closing Date
or as amended or modified in accordance with the terms of this Loan Agreement)
listed on Schedule 7.34(a), which schedule may be updated from time to time by
the Loan Parties in accordance with Section 7.34, (ii) the Transition Services
Agreement, (iii) the Transitional Distribution Agreement, (iv) the Transitional
Supply Agreement, (v) the Shared Technology License Agreement, (vi) the Senior
Executive Consulting Agreement, (vii) any agreement entered into by any Loan
Party or any Subsidiary of any Loan Party in connection with the Acquisition or
any other acquisition consummated after the Closing Date pursuant to which any
Loan Party or any Subsidiary of any Loan Party shall receive material transition
services from any third Person in connection with the Acquisition or such other
acquisition, (viii) the Transaction Agreement, (ix) any contract or related
contracts between any Loan Party or any Subsidiary of any Loan Party (or, at any
time that the Transition Services Agreement is in effect, any other party
thereto) and any customer of any Loan Party or any Subsidiary of a Loan Party
(or, at any time that the Transition Services Agreement is in effect, any other
party thereto), pursuant to which contract or contracts the Loan Parties and
their Subsidiaries generate ten percent (10%) or more of the annual aggregate
revenue of the Loan Parties and their Subsidiaries without replacement thereof
within thirty (30) days following expiry or termination thereof, (x) any
Material License and (xi) any other contract, agreement, permit or license, the
failure to comply with which, or the termination (without contemporaneous
replacement) of which, could reasonably be expected to have a Material Adverse
Effect.

 

“Material IP Rights” has the meaning given to such term in Section 7.14.

 

“Material License” means any license agreement pursuant to which any Loan Party
or any Subsidiary of a Loan Party licenses Material IP Rights from any Person.
For the avoidance of doubt, the C-PAK Exclusive License shall constitute a
Material License.

 

“Maturity Date” means May 2, 2024.

 

“Maximum Rate” has the meaning given to such term in Section 12.28.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor by merger or
consolidation to its business.

 

 25 

 

 



“Mortgage” means a mortgage or a deed of trust, deed to secure debt, trust deed
or other security document entered into by any applicable Loan Party and the
Collateral Agent for the benefit of the Secured Parties in respect of any Real
Property owned by such Loan Party, in form and substance satisfactory to the
Collateral Agent.

 

“Mortgaged Property” means each parcel of Real Property and the improvements
thereto (if any) with respect to which a Mortgage is granted pursuant to Section
8.13(a).

 

“Multiemployer Plan” means any multiemployer plan, as defined in Section
4001(a)(3) of ERISA, which is contributed to by (or to which there is or may be
an obligation to contribute of) any Loan Party, any Subsidiary of any Loan Party
or any ERISA Affiliate, and each such plan for the five-year period immediately
following the latest date on which any Loan Party, any Subsidiary of any Loan
Party or any ERISA Affiliate contributed to or had an obligation to contribute
to such plan.

 

“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that mandates the purchase of flood insurance to cover real
property improvements located in Special Flood Hazard Areas in participating
communities and provides protection to property owners through a federal
insurance program.

 

“Net Casualty Proceeds” means, with respect to any Casualty Event, the amount of
any insurance proceeds or condemnation awards received by any Loan Party or any
of its Subsidiaries in connection with such Casualty Event (net of all
collection expenses thereof (including, without limitation, any legal or other
professional fees) (except with respect to any expenses paid to a Loan Party or
an Affiliate thereof)), but excluding any proceeds or awards required to be paid
to a creditor (other than the Lenders) which holds a Lien that is senior in
right of security to the Liens securing payment of the Obligations permitted by
Section 9.02(c) or (d) on the property which is the subject of such Casualty
Event, and less any Taxes payable by such Person on account of such insurance
proceeds or condemnation award, actually paid, assessed or estimated by such
Person (in good faith) to be payable within the next 12 months in cash in
connection with such Casualty Event, in each case to the extent, but only to the
extent, that the amounts are properly attributable to such transaction;
provided, that if, after the expiration of such 12-month period, the amount of
such estimated or assessed Taxes, if any, exceeded the Taxes actually paid in
cash in respect of proceeds from such Casualty Event, the aggregate amount of
such excess shall constitute additional Net Casualty Proceeds under Section
4.02(a)(iii) and be applied to the prepayment of the Obligations pursuant to
Section 4.02(c).

 

“Net Debt Proceeds” means, with respect to the sale or issuance by any Loan
Party or any of its Subsidiaries of any Indebtedness, the excess of: (a) the
gross cash proceeds received by any Loan Party or any of its Subsidiaries of
such Indebtedness from such sale or issuance, over (b) all underwriting
commissions and legal, investment banking, underwriting, brokerage, accounting
and other professional fees, sales commissions and disbursements and all other
fees, costs, expenses and charges, in each case actually incurred in connection
with such sale or issuance which have not been paid and are not payable to any
Loan Party or, unless such expenses are permitted by Section 9.10 and payable
pursuant to Section 9.06(g), an Affiliate thereof in connection therewith.

 

 26 

 

 

“Net Disposition Proceeds” means, with respect to any Disposition by any Loan
Party or any of its Subsidiaries, the excess of: (a) the gross cash proceeds
received by such Person from such Disposition, over (b) the sum of: (i) all
legal, investment banking, underwriting, brokerage and accounting and other
professional fees, sales commissions and disbursements and all other fees,
costs, expenses and charges, in each case actually incurred in connection with
such Disposition which have not been paid and are not payable to any Loan Party
or, unless such expenses are permitted by Section 9.10 and payable pursuant to
Section 9.06(g), an Affiliate thereof in connection therewith, and (ii) all
Taxes payable by such Person on account of proceeds from such Disposition,
actually paid, assessed or estimated by such Person (in good faith) to be
payable in cash within the next 12 months in connection with such proceeds, in
each case to the extent, but only to the extent, that the amounts are properly
attributable to such transaction; provided, that if, after the expiration of the
twelve-month period referred to in clause (b)(ii) above, the amount of estimated
or assessed Taxes, if any, pursuant to clause (b)(ii) above exceeded the Taxes
actually paid in cash in respect of proceeds from such Disposition, the
aggregate amount of such excess shall constitute Net Disposition Proceeds under
Section 4.02(a)(ii) and be applied to the prepayment of the Obligations pursuant
to Section 4.02(c).

 

“Net Equity Proceeds” means, with respect to the sale, issuance or exercise
after the Closing Date by any Loan Party or any of its Subsidiaries of any
Capital Stock or any capital contribution by any Person to any such Loan Party
or Subsidiary, the excess of (a) the gross cash proceeds received by such Loan
Party or Subsidiary from such sale, issuance or exercise, over (b) all
underwriting commissions and legal, investment banking, brokerage, accounting
and other professional fees, sales commissions and disbursements actually
incurred in connection with such sale or issuance which have not been paid and
are not payable to any Loan Party or, unless such expenses are permitted by
Section 9.10 and payable pursuant to Section 9.06(g), an Affiliate thereof in
connection therewith.

 

“Notes” means, collectively, the Term Loan Notes.

 

“Obligations” means (a) with respect to each Borrower, all obligations (monetary
or otherwise, whenever arising, and whether absolute or contingent, liquidated
or unliquidated, due or to become due, or matured or unmatured) of such Borrower
arising under or in connection with this Loan Agreement, the Notes, the Fee
Letter or any other Loan Document, including the principal of, and interest
(including interest accruing after the commencement or during the pendency of
any proceeding, action or case under the Bankruptcy Code or otherwise of the
type described in Section 10.01(j), whether or not allowed in such proceeding,
action or case) on, and the Prepayment Premium with respect to, the Term Loans,
and all fees, expenses, costs, indemnities and other sums payable at any time
under any Loan Document and (b) with respect to each Loan Party other than the
Borrowers, all obligations (monetary or otherwise, whenever arising, and whether
absolute or contingent, liquidated or unliquidated, due or to become due, or
matured or unmatured) of such Loan Party arising under or in connection with
this Loan Agreement or any other Loan Document.

 

“OFAC Sanctions” has the meaning given to such term in Section 7.32.

 

 27 

 

 

“Organization Documents” means, (a) with respect to any corporation, its
certificate or articles of incorporation and its bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, its certificate or articles
of formation or organization and its operating agreement, (c) with respect to
any partnership, joint venture, trust or other form of business entity, its
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) with respect to any entity, any applicable
stockholders agreement, shareholders agreement, voting agreement or other
similar agreement.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Term Loan or Loan
Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 12.07).

 

“Parent” means Capital Park Holdings Corp., a Delaware corporation.

 

“Participant” has the meaning given to such term in Section 12.06(c)(i).

 

“Participant Register” has the meaning given to such term in Section
12.06(c)(iii).

 

“Patent Security Agreements” means any Patent Security Agreements made in favor
of the Collateral Agent (for the benefit of the Secured Parties) by each
applicable Loan Party, in each case as amended, supplemented or otherwise
modified, renewed or replaced from time to time.

 

“Patriot Act” has the meaning given to such term in Section 12.21.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.

 

“Perfection Certificate” means a Perfection Certificate substantially in the
form of Exhibit E, or otherwise in form and substance reasonably satisfactory to
the Collateral Agent, delivered by each Loan Party to the Administrative Agent
pursuant to Section 5.06(b).

 

“Permits” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

 

 28 

 

 

“Permitted Acquisition” means a Related Brand Acquisition which satisfies and is
conducted in accordance with the following requirements:

 

(a) the aggregate Acquisition Consideration for any such acquisition consummated
after the Closing Date does not exceed $20,000,000;

 

(b) if such acquisition is structured as an acquisition of the Capital Stock of
any Person, then the Person so acquired shall (1) become a wholly-owned direct
Domestic Subsidiary of a Borrower or other Domestic Subsidiary of a Borrower
that is a Loan Party and such applicable Loan Party shall comply with Section
8.11 hereof and cause such acquired Person to comply with Section 8.10 hereof or
(2) be merged with and into such Loan Party (and, in the case of (i) a Borrower,
such Borrower being the surviving entity and (ii) any other Loan Party, such
Loan Party shall be the surviving entity), in each case, within ten (10)
Business Days of the consummation of such acquisition; provided that any Related
Brand and IP Rights related thereto acquired shall be transferred to, and owned
by, C-PAK IP contemporaneously with the consummation of such acquisition or
promptly thereafter;

 

(c) if such acquisition is structured as the acquisition of assets, such assets
(other than a de minimis amount of assets and any Related Brand any license or
other IP Rights related thereto) shall be acquired directly by a Loan Party and
any Related Brand and IP Rights related thereto shall be acquired by C-PAK IP,
and the Loan Parties shall comply with Section 8.10 hereof with respect to such
acquired assets, in each case, within ten (10) Business Days of the consummation
of such acquisition;

 

(d) the Loan Parties and their Subsidiaries shall have delivered to the Agents
and the Lenders not less than fifteen (15) (or such shorter period of time
agreed to by the Administrative Agent) nor more than ninety (90) days prior to
the date of such acquisition, notice of such acquisition together with copies of
all material documents relating to such acquisition (including the acquisition
agreement and any license agreement, transition services agreement, distribution
agreement, sales agreement or other related material document, each of which may
be in the form of drafts with updated copies provided as available), all
material due diligence information prepared in connection with such acquisition
and historical financial information reasonably satisfactory to the
Administrative Agent, the pro forma Projections, and such other information as
the Administrative Agent may reasonably request, prior to the effective date of
the acquisition;

 

(e) (i) both immediately before and immediately after the consummation of such
acquisition, no Event of Default shall have occurred and be continuing and (ii)
each of the representations and warranties set forth in Article VII shall be
true and correct in all material respects (except as already subject to a
materiality qualifier, which representations and warranties shall be true and
correct in all respects) on the date of the proposed acquisition (or if such
representation or warranties specifically relates to an earlier date, on and as
of such earlier date);

 

 29 

 

 

(f) the board of directors (or other managers) of the seller of the assets or
issuer of the Capital Stock being acquired shall not have disapproved such
transaction or withdrawn any approval of such transaction;

 

(g) if such acquisition is structured as an acquisition of Capital Stock of any
Person, then such Person so acquired shall have positive consolidated adjusted
EBITDA for the trailing twelve month period most recently ended (to be
calculated with add-backs to be mutually agreed upon by the Borrowers and the
Administrative Agent);

 

(h) no Indebtedness or Liens shall be assumed in connection with such
acquisition except to the extent permitted under this Loan Agreement;

 

(i) all licenses, authorizations, exemptions, qualifications, consents and
approvals of any Governmental Authority necessary under any laws applicable to
such Loan Party that is making the acquisition, or the acquisition target (if
applicable) for or in connection with the proposed acquisition and all necessary
non-governmental and other third-party approvals which, in each case, are
material to such acquisition shall have been obtained, and all necessary or
appropriate declarations, registrations or other filings with any court,
Governmental Authority, securities exchange or any other Person, which in each
case, are material to the consummation of such acquisition or to the acquisition
target, if applicable, have been made, and evidence thereof satisfactory in form
and substance to the Administrative Agent shall have been delivered, or caused
to have been delivered, by the Loan Parties and their Subsidiaries to the Agents
and the Lenders;

 

(j) both immediately before and after giving effect to the consummation of such
acquisition, the Total Leverage Ratio calculated on a pro forma basis as of the
most recent Test Period for which financial statements were required to have
been delivered pursuant to Section 8.01(b) or (c), shall not be greater than the
Total Leverage Ratio set forth in Section 9.13(a) for the corresponding fiscal
quarter;

 

(k) in connection with such acquisition, any Related Brands acquired in the form
a license or other right to use agreement shall be pursuant to an exclusive,
perpetual, royalty-free license or other right to use agreement of such Related
Brands, and such license or other agreement shall be freely assignable by the
Loan Party acquiring such Related Brands;

 

(l) there are no actions pending or threatened against or affecting the
acquisition target company or assets in any court which could reasonably be
expected to have a material adverse effect on the business, prospects,
operations, properties or financial condition of the acquisition target and its
subsidiaries, taken as a whole, or would materially adversely affect the ability
of the acquisition target or seller to enter into or perform its obligations in
connection with the acquisition nor any actions pending or threatened against
the Loan Parties that would materially adversely affect the ability of the Loan
Party to enter into or perform its obligations in connection with the proposed
acquisition;

 

(m) such acquisition shall be permitted under the Revolving Loan Documents (or
shall have been consented to by the requisite parties thereto), to the extent
such Revolving Loan Documents exist; and

 

 30 

 

 

(n) the Loan Parties have delivered to the Administrative Agent a certificate
signed by an Authorized Officer certifying that conditions set forth in clauses
(a)-(m) above, to the extent applicable, have been satisfied (together with
supporting calculations, as applicable), which certificate shall be delivered no
earlier than fifteen (15) Business Days but no later than the date of such
acquisition.

 

“Permitted Holders” means, collectively, Parent and its Controlled Investment
Affiliates.

 

“Permitted Liens” has the meaning given to such term in Section 9.02.

 

“Person” means any individual, corporation, limited liability company,
partnership, limited partnership, joint venture, firm, association, trust,
unincorporated organization, or other enterprise (whether or not legally formed)
or any Governmental Authority.

 

“Piney Lake” has the meaning given to such term in the preamble to this Loan
Agreement.

 

“Plan” means any Multiemployer Plan or any “employee benefit plan,” as defined
in Section 3 of ERISA subject to Title IV of ERISA, Section 412 of the Code or
Sections 302 or 303 of ERISA, sponsored, maintained or contributed to by any
Loan Party, Subsidiary of a Loan Party or any ERISA Affiliate (or to which any
Loan Party, Subsidiary of a Loan Party or any ERISA Affiliate has or could have
an obligation to contribute or to make payments), and each such plan for the
five-year period immediately following the latest date on which any Loan Party,
Subsidiary of a Loan Party or any ERISA Affiliate maintained, contributed to or
had an obligation to contribute to (or is deemed under Sections 4069 or 4212(c)
of ERISA to have maintained or contributed to or to have had an obligation to
contribute to, or otherwise to have liability with respect to) such plan.

 

“Pledged Stock” has the meaning given to such term in the Guaranty and Security
Agreement.

 

“PrefCo” means C-PAK PrefCo SPV I, Inc., a Delaware corporation.

 

“PrefCo Certificate of Incorporation” means that certain Certificate of
Incorporation of PrefCo, dated May 3, 2019, as may be amended, restated, amended
and restated otherwise modified from time to time,

 

“Preferred Equity Distribution” means any payment to PrefCo, in an amount equal
to (a) the redemption price, calculated in accordance with the terms of the
PrefCo Certificate of Incorporation, of any Preferred Stock that PrefCo is
obligated to redeem under the terms of the PrefCo Certificate of Incorporation
as of the date of such payment and (b) the amount of all due and unpaid
dividends, liquidation preference, fees and expenses, and any other amounts
arising due and payable in respect of the Preferred Stock.

 

“Preferred Equity Documents” means the Preferred Equity Investment Agreement and
any other agreements, documents and instruments executed in connection
therewith, dated as of the date hereof, each of which shall be in form and
substance satisfactory to the Administrative Agent.

 

 31 

 

 

“Preferred Equity Investment Agreement” means that certain C-Pak Consumer
Product Holdings SPV I, LLC Subscription Agreement, dated as of the date hereof,
by and between PrefCo, Parent and each party thereto as a subscriber, as
amended, restated, amended and restated, supplemented or otherwise modified,
renewed or replaced from time to time in accordance with the terms hereof.

 

“Preferred Stock” means any shares of Preferred Stock (in the PrefCo Certificate
of Incorporation) owned by any Lender or any managed or Approved Funds or
Affiliates.

 

“Prepayment Premium” means, as of the date of the occurrence of a Prepayment
Premium Trigger Event:

 

(a) during the period of time from and after the Closing Date up to (and
including) the date that is the second anniversary of the Closing Date, an
amount equal to the Make-Whole Amount on such date in cash to the Administrative
Agent for the ratable account of the Lenders;

 

(b) during the period of time from the date immediately succeeding the second
anniversary of the Closing Date up to (and including) the date that is the third
anniversary of the Closing Date, an amount equal to 4.0% of the principal amount
of the Term Loan prepaid (or deemed to be prepaid) on such date in cash to the
Administrative Agent for the ratable account of the Lenders;

 

(c) during the period of time from and after the date immediately succeeding the
third anniversary of the Closing Date up to (and including) the date that is the
fourth anniversary of the Closing Date, an amount equal to 2.0% of the principal
amount of the Term Loan prepaid (or deemed to be prepaid) on such date in cash
to the Administrative Agent for the ratable account of the Lenders; and

 

(d) from and after the date immediately succeeding the fourth anniversary of the
Closing Date, zero.

 

“Prepayment Premium Trigger Event” means:

 

(a) any prepayment by any Loan Party of all, or any part, of the principal
balance of any Term Loan for any reason (including, but not limited to, any
optional prepayment or mandatory prepayment, and distribution in respect
thereof, and any refinancing thereof), whether in whole or in part, and whether
before or after (i) the occurrence of an Event of Default, or (ii) the
commencement of any Insolvency Proceeding involving any Loan Party or Subsidiary
thereof, and notwithstanding any acceleration (for any reason) of the
Obligations; provided, that any payment required to be made pursuant to Section
4.02(a)(iii), Section 4.02(a)(iv) (solely with respect to any Net Equity
Proceeds from any Equity Cure Investment), Section 4.02(a)(v) and Section
4.02(a)(vi), or any Term Loan Repayment Amount shall not constitute a Prepayment
Premium Trigger Event;

 

(b) the acceleration of the Obligations for any reason, including, but not
limited to, acceleration in accordance with Section 10.02, including as a result
of the commencement of any proceeding under the Bankruptcy Code;

 

 32 

 

 

(c) the satisfaction, release, payment, restructuring, reorganization,
replacement, reinstatement, defeasance or compromise of any of the Obligations
in any commencement of any proceeding under the Bankruptcy Code, foreclosure
(whether by power of judicial proceeding or otherwise) or deed in lieu of
foreclosure or the making of a distribution of any kind in any commencement of
any proceeding under the Bankruptcy Code to the Administrative Agent, for the
account of the Lenders in full or partial satisfaction of the Obligations; or

 

(d) the termination of this Loan Agreement for any reason.

 

For purposes of the definition of the term Prepayment Premium, if a Prepayment
Premium Trigger Event occurs under clause (b), (c) or (d), solely for the
purposes of determining whether such Prepayment Premium is due, the entire
outstanding principal amount of the Term Loan shall be deemed to have been
prepaid on the date on which such Prepayment Premium Trigger Event occurs.

 

“Prime Rate” means the prime rate of interest that under current practice is
listed as such under the heading “Money Rates” in the Eastern Edition of The
Wall Street Journal.

 

“Prior Financial Statements” means a report titled “CONSOLIDATED FINANCIALS FOR
JOY RETAIL / JOY PROFESSIONAL / CREAM SUDS PROFESSIONAL / JOY LA EXPORT
BUSINESS” prepared by The Procter & Gamble Company for the period beginning
January 1, 2013 and ending December 31, 2018.

 

“Projections” means the all financial estimates, forecasts, models, projections,
other forward-looking information, and underlying assumptions relating to any of
the foregoing, concerning the Loan Parties and their respective Subsidiaries,
that have been or are hereafter made available to the Administrative Agent or a
Lender by or on behalf of a Loan Party.

 

“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.

 

“Rating Agency” has the meaning given to such term in Section 12.08.

 

“Real Property” means, with respect to any Person, all right, title and interest
of such Person (including, without limitation, any leasehold estate) in and to a
parcel of real property owned, leased or operated by such Person together with,
in each case, all improvements and appurtenant fixtures, equipment, personal
property, easements and other property and rights incidental to the ownership,
lease or operation thereof.

 

“Recipient” means (a) the Administrative Agent, (b) the Collateral Agent, and
(c) any Lender, as applicable.

 

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness, so long as:

 

(a) such refinancings, renewals, or extensions do not result in an increase in
the principal amount of the Indebtedness so refinanced, renewed, or extended
(other than by the amount of the fees and expenses incurred in connection
therewith);

 

 33 

 

 

(b) such refinancings, renewals, or extensions do not result in a shortening of
the average weighted maturity (measured as of the refinancing, renewal, or
extension) of the Indebtedness so refinanced, renewed, or extended;

 

(c) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lenders as those that
were applicable to the refinanced, renewed, or extended Indebtedness; and

 

(d) the Indebtedness that is refinanced, renewed, or extended is not recourse to
any Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended.

 

“Register” has the meaning given to such term in Section 12.06(b)(iv).

 

“Regulation T” means Regulation T of the Board as from time to time in effect,
and any successor to all or a portion thereof establishing margin requirements.

 

“Regulation U” means Regulation U of the Board as from time to time in effect,
and any successor to all or a portion thereof establishing margin requirements.

 

“Regulation X” means Regulation X of the Board as from time to time in effect,
and any successor to all or a portion thereof establishing margin requirements.

 

“Related Brand” means an identifiable and differentiated name, symbol and/or
design that is related to the Business.

 

“Related Brand Acquisition” means the acquisition by any Loan Party of a Related
Brand or license of, or other right to use, a Related Brand, together, if
applicable, with any assets held for use in the manufacture and distribution of
products under the name of the Related Brand.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, employees, agents, trustees, members,
partners, investors, holders of Capital Stock, auditors, funding and financing
sources, attorneys, accountants, consultants and other professional advisors of
such Person and any Person that possesses, directly or indirectly, the power to
direct or cause the direction of the management or policies of such Person,
whether through the ability to exercise voting power, by contract or otherwise.

 

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, depositing,
disposing, emanating or migrating of Hazardous Materials in the environment, and
in any event includes any “release” as such term is defined in CERCLA.

 

“Reportable Event” means an event described in Section 4043(c) of ERISA with
respect to a Plan that is subject to Title IV of ERISA and as to which the PBGC
has not waived under subsection .22, .23, .25, .27 or .28 of PBGC Regulation
Section 4043 the requirement that the PBGC be notified of such event.

 

 34 

 

 



“Request for Funding” means a written request for funding from the Authorized
Officers of each Borrower.

 

“Required Lenders” means, at any time, Lenders holding more than 50% of the sum
of the aggregate outstanding principal amount of the Term Loans.

 

“Restricted Payment” means, with respect to any Person, (a) the declaration or
payment of any dividend on, or the making of any payment or distribution on
account of, or setting apart assets for a sinking or other analogous fund for
the purchase, redemption, defeasance, retirement or other acquisition of, any
class of Capital Stock of such Person or any warrants or options to purchase any
such Capital Stock, whether now or hereafter outstanding, or the making of any
other distribution in respect thereof, either directly or indirectly, whether in
cash or property, (b) any payment of a management fee or other fee of a similar
nature by such Person to any holder of its Capital Stock or any other Affiliate
thereof, or (c) the payment or prepayment of principal of, or premium or
interest on, any Indebtedness subordinate to the Obligations unless such payment
is permitted under the terms of the subordination agreement applicable thereto,
in each case, with respect to the foregoing clauses (a) through (c), whether by
means of a Division or otherwise.

 

“Retained Excess Cash Flow” means, for any fiscal year of the Borrowers,
commencing with the fiscal year ending December 31, 2020, an amount (which
amount shall not be less than zero) equal to (x) the amount of Consolidated
Excess Cash Flow for the applicable fiscal year, minus (y) the portion of such
Consolidated Excess Cash Flow that is required to be applied to the prepayment
of the Term Loans in accordance with Section 4.02(a)(vi) (without giving effect
to the proviso set forth in the first sentence of Section 4.02(a)(vi)).

 

“Revolving Credit Agreement” means a revolving credit agreement evidencing a
Revolving Credit Facility, which shall be in form and substance satisfactory to
the Administrative Agent.

 

“Revolving Credit Facility” means a revolving credit facility to be provided to
any of the Loan Parties.

 

“Revolving Loan Documents” means the Revolving Credit Agreement and any other
agreements, documents and instruments executed in connection therewith, which
shall be in form and substance reasonably satisfactory to the Administrative
Agent.

 

“S&P” means Standard & Poor’s Ratings Services or any successor by merger or
consolidation to its business.

 

“Sanctioned Country” has the meaning given to such term in Section 7.32.

 

“Sanctioned Person” has the meaning given to such term in Section 7.32.

 

“Sanctions” has the meaning given to such term in Section 7.32.

 

“SEC” means the Securities and Exchange Commission and any Governmental
Authority succeeding to some or all of the functions thereof.

 

 35 

 

 

“Secured Parties” means, collectively, (a) the Lenders, (b) the Agents, (c) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under the Loan Documents, (d) any successors, endorsees, transferees and assigns
of each of the foregoing, and (e) any other holder of any Secured Obligation (as
defined in the Guaranty and Security Agreement).

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Securitization” has the meaning given to such term in Section 12.08.

 

“Security Documents” means, collectively, the Guaranty and Security Agreement,
the Collateral Assignment of Transaction Documents, each Mortgage, each Landlord
Agreement, each Account Control Agreement, the Patent Security Agreements, the
Trademark Security Agreements, the Copyright Security Agreements, and each other
instrument or document executed and delivered pursuant to Sections 8.10, 8.11,
8.13, 8.14, 8.15, 8.20 or pursuant to any of the Security Documents to guarantee
or secure any of the Obligations.

 

“Senior Executive Consulting Agreement” means that certain Senior Executive
Consulting Agreement, dated as of the date hereof, by and among CPG Sales
Solutions LLC and C-PAK, and in each case as amended, supplemented or otherwise
modified, renewed or replaced from time to time to the extent permitted
hereunder.

 

“Shared Technology License Agreement” means that certain Shared Technology
License Agreement, dated as of the date hereof, by and among The Procter &
Gamble Company and C-PAK, and in each case as amended, supplemented or otherwise
modified, renewed or replaced from time to time to the extent permitted
hereunder.

 

“Solvency Certificate” means a solvency certificate duly executed by an
Authorized Officer of Holdings on behalf of the Borrower and delivered to the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent.

 

“Solvent” means, with respect to the Loan Parties and their Subsidiaries, taken
as a whole that:

 



  (a) the fair value of the assets (on a going concern basis) of the Loan
Parties and their Subsidiaries on a consolidated basis taken as a whole, exceeds
its and their respective debts and liabilities on a consolidated basis taken as
a whole, subordinated, contingent or otherwise;         (b) the present fair
saleable value of the property (on a going concern basis) of the Loan Parties
and their Subsidiaries on a consolidated basis taken as a whole, is greater than
the amount that will be required to pay the probable liability, on a
consolidated basis, of their respective debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured;

 



 36 

 

 



  (c) the Loan Parties and their Subsidiaries on a consolidated basis, taken as
a whole, are able to pay their respective debts and liabilities, subordinated,
contingent or otherwise, as such liabilities become absolute and matured; and  
      (d) the Loan Parties and their Subsidiaries on a consolidated basis, taken
as a whole, are not engaged in, and are not prepared to engage in following the
Closing Date, business contemplated as of the date hereof for which they have
unreasonably small capital.

 

“Special Flood Hazard Area” means an area that the Federal Emergency Management
Agency’s current flood maps indicate has at least a one percent (1%) chance of a
flood equal to or exceeding the base flood elevation (a “100-year flood”) in any
given year.

 

“Subsidiary” of any Person means and includes (a) any corporation more than 50%
of whose Voting Stock having by the terms thereof power to elect a majority of
the directors of such corporation (irrespective of whether or not at the time
stock of any class or classes of such corporation shall have or might have
voting power by reason of the happening of any contingency) is at the time owned
by such Person directly or indirectly through Subsidiaries and (b) any
partnership, limited liability company, association, joint venture or other
entity in which such Person directly or indirectly through one or more
Subsidiaries has more than a 50% equity interest (measured by vote or value) at
the time. Unless otherwise expressly provided, all references herein to a
“Subsidiary” means a direct or indirect Subsidiary of Holdings.

 

“Swap Termination Value” means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations typically used for such mark-to-market valuation purpose and provided
by any recognized independent dealer in such Hedging Agreements.

 

“Tax Distributions” means payments to any direct or indirect parent entity of
C-PAK (the “Parent Entity”) that files for each Tax year (or a portion thereof)
a consolidated U.S. federal or combined or unitary state, local or foreign Tax
return that includes the taxable income of C-PAK, in an amount equal to U.S.
federal, state, local and foreign Taxes actually payable by such Parent Entity
in respect of the taxable income of C-PAK; provided that if the Parent Entity
receives a refund from a Governmental Authority in respect of any amounts paid
as Tax Distributions, any subsequent Tax Distributions shall be reduced by the
amount of such refund.

 

“Taxes” and “taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Term Loan” has the meaning given to such term in Section 2.01(a).

 

 37 

 

 

“Term Loan Commitment” means, in the case of each Lender as of the Closing Date,
the amount set forth opposite such Lender’s name on Schedule 1.01(a) as such
Lender’s “Term Loan Commitment”, as the same may be changed from time to time
pursuant to the terms hereof including Section 2.09.

 

“Term Loan ECF Percentage” means (a) 50.0% for any fiscal year if the Total
Leverage Ratio calculated as of the last day of such fiscal year is greater than
or equal to 2.00:1.00, (b) 25.0% for any fiscal year if the Total Leverage Ratio
calculated as of the last day of such fiscal year is less than 2.00:1.00 but
greater than or equal to 1.50:1.00 and (c) 0.0% for any fiscal year if the Total
Leverage Ratio calculated as of the last day of such fiscal year is less than
1.50:1.00.

 

“Term Loan Note” means a promissory note substantially in the form of Exhibit A.

 

“Term Loan Repayment Amount” has the meaning given to such term in Section
2.03(a).

 

“Term Loan Repayment Date” has the meaning given to such term in Section
2.03(a).

 

“Test Period” means, for any determination under this Loan Agreement, the four
consecutive fiscal quarters of the Consolidated Companies most recently ended as
of the date of such determination.

 

“Total Credit Exposure” means, as of any date of determination, (a) with respect
to each Lender, the outstanding principal amount of such Lender’s Term Loans,
and (b) with respect to all Lenders, the aggregate outstanding principal amount
of all Term Loans.

 

“Total Leverage Ratio” means (i) Funded Debt divided by (ii) Consolidated
Adjusted EBITDA.

 

“Total Term Loan Commitment” means the sum of all Lenders’ Term Loan
Commitments, which as of the Closing Date is as set forth on Schedule 1.01(a).
As of the Closing Date, the aggregate amount of Lenders’ Total Term Loan
Commitments is $22,000,000.

 

“Trademark Security Agreements” means any Trademark Security Agreements made in
favor of the Collateral Agent (for the benefit of the Secured Parties) by each
applicable Loan Party, in each case as amended, supplemented or otherwise
modified, renewed or replaced from time to time.

 

“Trading with the Enemy Act” has the meaning given to such term in Section 7.31.

 

“Transaction Agreement” means that certain Transaction Agreement, dated as of
the date hereof, between The Procter & Gamble Company, C-PAK, and Parent,
together with all schedules and exhibits thereto, as amended, supplemented or
otherwise modified, renewed or replaced from time to time to the extent
permitted thereunder and hereunder.

 

“Transaction Documents” means the Transaction Agreement, the Shared Technology
License Agreement, the Transition Services Agreement, the Transitional
Distribution Agreement and the each other material agreement, document or
instrument executed pursuant to, or delivered in connection with, the
Transaction Agreement (including without limitation any employment agreements,
escrow agreements, subscription agreements, stockholder agreement, earnout stock
warrants, and transaction bonus agreements executed and delivered in connection
therewith), in each case together with all schedules and exhibits thereto, and
in each case as amended, supplemented or otherwise modified, renewed or replaced
from time to time to the extent permitted hereunder.

 

 38 

 

 

“Transaction Fee” means, the “Transaction Fee Accrued Liability” (as defined in
the Management Agreement as in effect on the date hereof) earned by C-PAK to
Parent in an amount not to exceed $900,000.

 

“Transactions” means (i) the consummation of the Acquisition (including the
entry into the Transition Services Agreement, the Transitional Distribution
Agreement, the Transitional Supply Agreement, the Shared Technology License
Agreement and the Senior Executive Consulting Agreement), (ii) the execution,
delivery and performance by each Loan Party of the Loan Documents to which it is
a party, and (iii) the disbursement of the Term Loans hereunder on the Closing
Date.

 

“Transition Services Agreement” means that certain Transition Services
Agreement, dated as of the date hereof, by and among The Procter & Gamble
Company and C-PAK, and in each case as amended, supplemented or otherwise
modified, renewed or replaced from time to time to the extent permitted
hereunder.

 

“Transitional Distribution Agreement” means that certain Transitional
Distribution Agreement, dated as of the date hereof, by and among The Procter &
Gamble Company and C-PAK, and in each case as amended, supplemented or otherwise
modified, renewed or replaced from time to time to the extent permitted
hereunder.

 

“Transitional Supply Agreement” means that certain Transitional Supply
Agreement, dated as of the date hereof, by and among The Procter & Gamble
Company and C-PAK, and in each case as amended, supplemented or otherwise
modified, renewed or replaced from time to time to the extent permitted
hereunder.

 

“U.S.” and “United States” mean the United States of America.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning given to such term in Section
4.04(f).

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York.

 

“Unasserted Contingent Obligations” has the meaning given to such term in the
Guaranty and Security Agreement.

 

“Unfunded Current Liability” of any Plan means the amount, if any, by which the
value of the accumulated plan benefits under the Plan, determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).

 

 39 

 

 

“Voting Stock” means, with respect to any Person, shares of such Person’s
Capital Stock having the right to vote for the election of directors (or Persons
acting in a comparable capacity) of such Person under ordinary circumstances.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02. Other Interpretive Provisions. With reference to this Loan
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

(b) The words “herein”, “hereto”, “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

 

(c) Article, Section, clause, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

 

(d) The terms “include”, “includes” and “including” are by way of example and
not limitation, and shall be deemed to be followed by the words “without
limitation” whether or not they are in fact followed by such words.

 

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

 



 40 

 

 

(g) Unless otherwise provided herein or in any other Loan Document, the words
“execute”, “execution”, “signed”, and “signature” and words of similar import
used in or related to any document to be signed in connection with this Loan
Agreement, any other Loan Document or any of the transactions contemplated
hereby (including amendments, waivers, consents and other modifications) shall
be deemed to include electronic signatures and the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature in ink or the use of a
paper-based recordkeeping system, as applicable, to the fullest extent and as
provided for in any Applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, and any other similar state laws based on the Uniform
Electronic Transactions Act, provided that, notwithstanding anything herein to
the contrary, neither Agent is under any obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
such Agent pursuant to procedures approved by such Agent.

 

(h) The Table of Contents and Article, Section and clause headings herein and in
the other Loan Documents are included for convenience of reference only and
shall not affect the interpretation of this Loan Agreement or any other Loan
Document.

 

Section 1.03. Accounting Terms and Principles. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Loan Agreement after the
Initial Accounting Termination Date shall be prepared in conformity with, GAAP,
consistently applied, except as otherwise specifically prescribed herein. No
change in the accounting principles used in the preparation of any financial
statement hereafter adopted by Holdings or any of its Subsidiaries shall be
given effect for purposes of measuring compliance with any provision of Article
IX, including Section 9.13, or otherwise in this Loan Agreement unless the
Borrower and the Administrative Agent agree in writing to modify such provisions
to reflect such changes in GAAP and, unless such provisions are modified, all
financial statements, Compliance Certificates and similar documents provided
hereunder shall be provided together with a reconciliation between the
calculations and amounts set forth therein before and after giving effect to
such change in GAAP. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein or in any other Loan
Document (including any Compliance Certificate) shall be construed, and all
computations of amounts and ratios referred to in Article IX shall be made,
without giving effect to (i) any election under Accounting Standards
Codification 825-10 or (ii) Accounting Standards Codifications 470-20 or 835-30
(or, in the case of clauses (i) and (ii), any other Financial Accounting
Standard having a result or effect similar to any such standard), to value any
Indebtedness or other liabilities of any Loan Party or any Subsidiary of any
Loan Party at “fair value” or any other standard that does not reflect 100% of
the outstanding principal amount thereof without deducting any debt issuance
costs. A breach of a financial covenant contained in Article IX shall be deemed
to have occurred as of any date of determination by the Administrative Agent or
as of the last day of any specified measurement period, regardless of when the
financial statements reflecting such breach are delivered or required to be
delivered to any Agent or any Lender. In addition, any lease treated as an
operating lease on the date it is entered into shall continue to be treated as
an operating lease during the term of this Loan Agreement notwithstanding a
change in the treatment thereof to a Capital Lease in accordance with any change
in GAAP. 

 



 41 

 

 

Section 1.04. Rounding. Any financial ratios required to be maintained or
complied with by any Loan Party pursuant to this Loan Agreement (or required to
be satisfied in order for a specific action to be permitted under this Loan
Agreement) shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

 

Section 1.05. References to Agreements, Laws, etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
this Loan Agreement and each of the other Loan Documents) and other Contractual
Obligations shall be deemed to include all subsequent amendments, restatements,
amendment and restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, amendment
and restatements, extensions, supplements and other modifications are permitted
by any Loan Document, and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

Section 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight saving or standard,
as then applicable).

 

Section 1.07. Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment or performance shall extend to the immediately succeeding Business
Day.

 

Section 1.08. Corporate Terminology. All references to officers, shareholders,
stock, shares, directors, boards of directors, corporate authority, articles of
incorporation, bylaws or other matters relating to a corporation, herein or in
any other Loan Document, with respect to a Person that is not a corporation,
mean and are references to the comparable terms used with respect to such
Person.

 

Section 1.09. Independence of Provisions. This Loan Agreement and the other Loan
Documents may use different limitations, tests, “baskets”, thresholds or other
measurements to regulate the same or similar matters. All such limitations,
tests, “baskets”, thresholds and other measurements are cumulative, and each
must be performed or complied with independently of all others.

 

Section 1.10. Divisions. Any restriction, condition or prohibition applicable to
a merger, transfer, consolidation, amalgamation, consolidation, assignment, sale
or transfer, or similar term set forth in the Loan Documents shall be deemed to
apply to a Division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company, as if it were a merger,
transfer, consolidation, amalgamation, consolidation, assignment, sale or
transfer, or similar term, as applicable. Any reference in any Loan Document to
a merger, transfer, consolidation, amalgamation, consolidation, assignment,
sale, disposition or transfer, or similar term, shall be deemed to apply to a
Division of or by a limited liability company, or an allocation of assets to a
series of a limited liability company (or the unwinding of such a division or
allocation), as if it were a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale or transfer, or similar term, as applicable, to,
of or with a separate Person. Any Division of a limited liability company shall
constitute a separate Person under the Loan Documents (and each division of any
limited liability company that is a Subsidiary, joint venture or any other like
term shall also constitute such a Person or entity).

 

 42 

 



 

ARTICLE II

AMOUNT AND TERMS OF CREDIT FACILITIES

 

Section 2.01. Term Loans.

 

(a) Subject to and upon the terms and conditions set forth herein, each Lender
agrees, severally and not jointly, to make a loan or loans (each a “Term Loan”
and collectively the “Term Loans”) to the Borrower on the Closing Date in an
amount equal to such Lender’s Term Loan Commitment on and as of the Closing
Date. All such Term Loans in the aggregate on the Closing Date shall not exceed
the Total Term Loan Commitment on and as of the Closing Date. Any Term Loans may
be repaid or prepaid in accordance with the terms and conditions hereof, but
once repaid or prepaid may not be re-borrowed.

 

(b) [Reserved].

 

(c) Each Lender may, at its option, make any Term Loan in its entirety by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Term Loan; provided, that (i) any exercise of such option shall not affect the
obligation of each Borrower to repay such Term Loan in accordance with the terms
hereof and (ii) in exercising such option, such Lender shall use reasonable
efforts to minimize any increased costs to the Borrowers resulting therefrom
(which obligation of the Lender shall not require it to take, or refrain from
taking, actions that it determines would result in increased costs for which it
will not be compensated hereunder or that it determines would be otherwise
disadvantageous to it, and in the event of any Lender request for costs for
which compensation is provided under this Loan Agreement, the provisions of
Section 2.06 shall apply).

 

Section 2.02. Disbursement of Funds.

 

(a) Each Lender will make available its pro rata portion of the Term Loans to be
made by it in the manner provided below by no later than 3:00 p.m. on the
Closing Date.

 

(b) Each Lender shall make available to the Administrative Agent (or, at the
direction of the Administrative Agent, directly to either Borrower) in
immediately available funds, in Dollars, all amounts such Lender is required to
fund to the Borrowers, and, following receipt thereof in an account designated
by the Administrative Agent (to the extent not directed to be made available
directly to either Borrower), the Administrative Agent will make available to
the Borrowers in immediately available funds, in Dollars, the aggregate of the
amounts so made available, by remitting such aggregate amount to an account
designated by the Borrowers to the Administrative Agent in writing. The failure
of any Lender to make available the amounts it is required to fund hereunder or
to make a payment required to be made by it under any Loan Document shall not
relieve any other Lender of its obligations under any Loan Document, but no
Lender shall be responsible for the failure of any other Lender to make any
payment required to be made by such other Lender under any Loan Document.

 





 43 

 

 

(c) Nothing in this Section 2.02 shall be deemed to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights that
the Borrowers may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

 

Section 2.03. Payment of Loans; Notes.

 

(a) The Borrowers agree to pay to the Administrative Agent, for the benefit of
the Lenders, on the last Business Day of each March, June, September, and
December of each year, beginning on September 30, 2019 (each, a “Term Loan
Repayment Date”), the principal of the Term Loan in the amount of $440,000,
(each a “Term Loan Repayment Amount”).



 

(b) The Borrowers agree to pay to the Administrative Agent, for the benefit of
the Lenders, on the Maturity Date, the principal amount of the Term Loans then
outstanding, together with all accrued interest thereon.

 

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrowers to the appropriate
lending office of such Lender resulting from each Term Loan made by such lending
office of such Lender from time to time, including the amounts of principal and
interest payable and paid to such lending office of such Lender from time to
time under this Loan Agreement.

 

(d) At the request of any Lender, the Borrowers shall execute and deliver to the
Administrative Agent on the Closing Date one or more Notes payable to such
Lender which in the aggregate equal the amount of such Lender’s Term Loan
Commitment.

 

(e) Any Lender may exchange its Note(s) for, and within five (5) Business Days
following a written request from such Lender, the Borrowers shall issue, one or
more replacement Notes in an aggregate principal amount equal to the principal
amount of the Note(s) being replaced, in such smaller or larger denominations as
such Lender may request.

 

(f) Each Borrower hereby irrevocably authorizes each Lender to make (or cause to
be made) appropriate notations on the grid attached to such Lender’s Note(s) (or
on any continuation of such grid), which notations, if made, shall be prima
facie evidence (absent manifest error) of, among other things, the date of, the
outstanding principal amount of, and the interest rate and Interest Period
applicable to, the Term Loans evidenced thereby. Such notations shall, to the
extent not inconsistent with notations made by the Administrative Agent in the
Register, be conclusive and binding on each Loan Party absent manifest error;
provided, that the failure of any Lender to make any such notations shall not
limit or otherwise affect any Obligations of any Loan Party. The Administrative
Agent shall maintain the Register pursuant to Section 12.06(b)(iv), with a
subaccount for each Lender, in which Register and subaccounts (taken together)
shall be recorded (i) the amount of each Term Loan made hereunder and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
from the Borrowers and each Lender’s share thereof.

 





 44 

 

 

(g) The entries made in the Register and accounts and subaccounts maintained
pursuant to Section 2.03(c) and (f) shall, to the extent permitted by Applicable
Law, be prima facie evidence (absent manifest error) of the existence and
amounts of the obligations of the Borrowers recorded therein; provided, that the
failure of any Lender or the Administrative Agent to maintain such account, such
Register or such subaccount, as applicable, or any error therein, shall not in
any manner affect the obligation of each Borrower to repay (with applicable
interest) the Term Loans made to the Borrowers by such Lender in accordance with
the terms of this Loan Agreement.

 

Section 2.04. Pro Rata Borrowings. Each borrowing of Term Loans under this Loan
Agreement shall be granted by the Lenders, pro rata on the basis of their Term
Loan Commitments. No Lender shall be responsible for any default by any other
Lender in its obligation to make Term Loans hereunder, and each Lender shall be
obligated to make the Term Loans, as applicable, committed to be made by it
hereunder regardless of the failure of any other Lender to fulfill its
commitments hereunder.



 

Section 2.05. Interest.

 

(a) Subject to Section 2.05(c), the unpaid principal amount of each Term Loan
shall accrue interest from the date of the borrowing thereof to but excluding
the date of any repayment in full thereof, at a rate per annum equal to the
LIBOR Rate in effect hereunder from time to time plus the Applicable Term Loan
Margin.

 

(b) On each Interest Payment Date, interest accrued on each Term Loan shall be
payable in cash in arrears.

 

(c) From and after the occurrence and during the continuance of any Event of
Default, the Borrowers shall pay interest on the principal amount of the Term
Loans, as applicable, and all other unpaid Obligations, to the extent permitted
by Applicable Law, at the rate applicable to such Term Loans pursuant to Section
2.05(a) plus two percent (2%) per annum. Such increase shall apply (i)
automatically upon the occurrence and during the continuance of an Event of
Default under Section 10.01(a) or Section 10.01(j) and (ii) upon the written
election of Required Lenders (or the Administrative Agent acting at the
direction of Required Lenders), retroactively from the date of occurrence and
during the continuance of any other Event of Default. All such additional
interest shall be payable in cash on demand.

 

(d) All computations of interest hereunder shall be made in accordance with
Section 4.06.

 

(e) The Administrative Agent, upon determining the interest rate for any
borrowing of Term Loans, shall promptly notify the Borrowers and the Lenders
thereof. Each such determination shall be final and conclusive and binding on
all parties hereto absent manifest error.

 

Section 2.06. Increased Costs, Illegality, etc.

 

(a) In the event that (x) in the case of clause (i) below, the Administrative
Agent or (y) in the case of clauses (ii) and (iii) below, any Lender, in each
case, shall have determined (which determination shall, absent demonstrable
error, be final and conclusive and binding upon all parties hereto):

 

(i) on any date for determining the LIBOR Rate for any Interest Period that (A)
deposits in the principal amounts of the Term Loans are not generally available
in the relevant market or (B) by reason of any changes arising after the Closing
Date affecting the interbank Eurodollar market, adequate and fair means do not
exist for ascertaining the applicable interest rate on the basis provided for in
the definition of LIBOR Rate; or

 

 45 

 

 



(ii) at any time, after the later of the Closing Date and the date such Person
became a Lender hereunder, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
Term Loan, including costs arising from Taxes (other than (x) Indemnified Taxes,
(y) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (z) Connection Income Taxes) because of (A) any change since the date
hereof in any Applicable Law (or in the interpretation or administration thereof
and including the introduction of any new Applicable Law), such as, for example,
without limitation, a change in official reserve requirements, and/or (B) other
circumstances affecting the interbank Eurodollar market or the position of such
Lender in such market; or

 

(iii) at any time, that the making or continuance of any Term Loan has become
unlawful by compliance by such Lender in good faith with any Applicable Law (or
would conflict with any such Applicable Law), or has become impracticable as a
result of a contingency occurring after the date hereof that materially and
adversely affects the interbank Eurodollar market,

 

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice to the Borrowers and the
Administrative Agent of such determination, which notice the Administrative
Agent shall promptly transmit to each of the Lenders. Thereafter (A) in the case
of clause (i) above, Term Loans shall no longer accrue interest with reference
to the LIBOR Rate pursuant to Section 2.05(a) and, in lieu thereof, shall accrue
interest under Section 2.05(a) at a rate per annum equal to the Prime Rate plus
the Applicable Term Loan Margin minus the lesser of (1) 100 basis points and (2)
the difference between the Prime Rate and the last available LIBOR Rate, until
such time as the Administrative Agent notifies the Borrowers, the Collateral
Agent and the Lenders that the circumstances giving rise to such notice by the
Administrative Agent no longer exist (which notice the Administrative Agent
agrees to give at such time when it becomes aware that such circumstances no
longer exist), (B) in the case of clause (ii) above, the Borrowers shall pay to
such Lender, within five (5) Business Days after receipt of written demand
therefor, such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
reasonable discretion shall determine) as shall be required to compensate such
Lender or its parent for such increased costs or reductions in amounts
receivable hereunder (it being agreed that a written notice as to the additional
amounts owed to such Lender, showing in reasonable detail the basis for the
calculation thereof, submitted to the Borrowers by such Lender shall, absent
clearly demonstrable error, be final and conclusive and binding upon all parties
hereto) and (C) in the case of clause (iii) above, the Borrowers shall take the
actions specified by Applicable Law as promptly as possible and, in any event,
within the time period required by Applicable Law. Administrative Agent or any
such Lender shall be required to provide written notice of any of the foregoing
events not later than 180 days after knowledge thereof, provided that to the
extent any such increased costs are applied retroactively to any Lender, such
180-day period shall be extended to include any such period of retroactive
effect.

 



 46 

 



 

(b) If at any time that the Administrative Agent determine (which determination
shall be conclusive absent manifest error) a specific date after which LIBOR
Rate shall no longer be used for determining interest rates for loans, then the
Administrative Agent shall, upon consultation with the Borrower, endeavor to
establish an alternate rate of interest to LIBOR that gives due consideration to
the then prevailing market convention for determining a rate of interest for
loans similar to the Term Loans in the United States at such time, and shall
enter into an amendment to this Loan Agreement to reflect such alternate rate of
interest and such other related changes to this Loan Agreement as may be
applicable. Notwithstanding anything to the contrary in Section 12.01, such
amendment shall become effective without any further action or consent of any
other party to this Loan Agreement (but for the avoidance of doubt, such related
changes shall not include a reduction of the Applicable Term Loan Margin).



 

(c) If, after the later of the date hereof and the date such entity becomes a
Lender hereunder, the adoption of any Law, rule, guideline, request or directive
(including, regardless of the date enacted, adopted or issued, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act, and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III)), whether or not having the
force of law, regarding capital adequacy, or any change to any such Law, rule,
guideline, request or directive, or any change in the interpretation or
administration of any such Law rule, guideline, request or directive by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by a Lender (or its
lending office) or its parent with any request or directive made or adopted
after such date regarding capital adequacy (whether or not having the force of
law) of any such authority, association, central bank or comparable agency, has
the effect of reducing the rate of return on such Lender’s or its parent’s
capital or assets as a consequence of such Lender’s commitments or obligations
hereunder to a level below that which such Lender or its parent could have
achieved but for such adoption, effectiveness, change or compliance (taking into
consideration such Lender’s or its parent’s policies with respect to capital
adequacy), then within five (5) Business Days after receipt of written demand by
such Lender (with a copy to the Administrative Agent), the Borrowers shall pay
to such Lender such additional amount or amounts as will compensate such Lender
or its parent for such reduction; provided, however, that a Lender shall not be
entitled to such compensation as a result of such Lender’s compliance with, or
pursuant to any request or directive to comply with, any such Applicable Law as
in effect on the date hereof or the later date on which it becomes a Lender, as
the case may be. Each Lender (on its own behalf), upon determining in good faith
that any additional amounts will be payable pursuant to this Section 2.06(c),
will, as promptly as practicable upon ascertaining knowledge thereof, give
written notice thereof to the Borrowers, which notice shall set forth in
reasonable detail the basis of the calculation of such additional amounts. The
failure or delay to give any such notice with respect to a particular event
shall not release or diminish any of each Borrower’s obligations to pay
additional amounts pursuant to this Section 2.06(c) for amounts accrued or
incurred prior to the date that such notice with respect to such event is
actually given, unless such notice is given more than 180 days (or such longer
period based on any retroactive effect as described in Section 2.06(a)) after
Lender has knowledge of any such event.

 





 47 

 

 

Section 2.07. Compensation. If (a) any payment of principal of a Term Loan is
made by either Borrower to or for the account of a Lender other than on the last
day of the Interest Period for such Term Loans as a result of a payment pursuant
to Sections 2.03, 4.01 or 4.02, as a result of acceleration of the maturity of
the Term Loans pursuant to Article X or for any other reason, or (b) any
prepayment of principal of a Term Loan is not made as a result of a withdrawn
notice of prepayment pursuant to Sections 4.01 or 4.02, the Borrowers shall
within five (5) Business Days after receipt of a written request by such Lender
(which request shall set forth in reasonable detail the basis for requesting
such amount), pay to the Administrative Agent for the account of such Lender any
amounts required to compensate such Lender for any additional losses, costs or
expenses that such Lender may reasonably incur as a result of such payment or
failure to prepay, including any loss, cost or expense (excluding loss of
anticipated profits) actually incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund or
maintain such Term Loan.



 

Section 2.08. Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Sections 2.06(a)(ii),
2.06(a)(iii), or 4.04 with respect to such Lender, it will, if requested by the
Borrowers use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Term Loans affected by
such event if, in the judgment of such Lender, such designation will eliminate
or reduce amounts payable pursuant to Sections 2.06(a)(ii), 2.06(a)(iii) or
4.04, as the case may be, in the future; provided, that such designation is made
on such terms that such Lender and its lending office suffer no economic, legal
or regulatory disadvantage or unreimbursed costs, with the object of avoiding
the consequence of the event giving rise to the operation of any such Section.
Nothing in this Section 2.08 shall affect or postpone any of the obligations of
either Borrower or the right of any Lender provided in Sections 2.06 or 4.04.

 

Section 2.09. Right of First Offer.

 

(a) In connection with any Permitted Acquisition which is financed with debt
(“Acquisition Debt”), the Lenders shall be offered the first opportunity, prior
to the Borrowers soliciting from, offering opportunities or accepting offers to
or from any other lender, to provide such Acquisition Debt. The Borrowers shall
provide such information as the Lenders may reasonably request in order to
permit the Lenders to propose terms for such Acquisition Debt (it being
understood and agreed that the delivery requirements in this clause shall be
subject to (x) customary access agreements for third party reports and (y) the
execution and delivery by the Lenders of a customary confidentiality agreement
for all non-Borrower information) to the Lenders as promptly as such materials
are available (collectively the “Diligence Materials”). The Lenders shall have
five (5) days after receipt of the Diligence Materials to advise the Borrowers,
in writing, if they have an interest (which shall not constitute any obligation)
to provide such Acquisition Debt (a “Notice of Interest”) and fifteen (15)
Business Days after delivery of a Notice of Interest to the Borrowers to make an
offer to provide such Acquisition Debt in writing to the Borrowers, which offer
will set forth the material terms, and economics of such Acquisition Debt (the
“Acquisition Debt Offer”). The Borrowers will in good faith negotiate the terms
of the Acquisition Debt Offer. During such negotiation, the Borrowers shall not
solicit, offer any opportunities or accept any other offer, to provide such
Acquisition Debt to or from any other lenders (the “Exclusivity Period”).
Notwithstanding anything set forth in this Section 2.09 to the contrary, if a
Notice of Interest is not delivered to Borrowers as and when required hereby,
the Lenders rights under this Section 2.09 shall not be exclusive and Borrowers
may contact, negotiate with and obtain any such Acquisition Debt from any other
Person so long as Borrowers continue to negotiate in good faith with Lenders for
the provision of such Acquisition Debt.

 



48

 

 

(b) If the Borrowers accept an Acquisition Debt Offer or the parties otherwise
negotiate agreed-upon terms for the Acquisition Debt, then, the Borrowers shall
use commercially reasonable efforts to consummate the transaction in respect of
the Acquisition Debt in accordance with the terms thereof.

 

(c) If the Borrowers decline the terms of the Acquisition Debt Offer proposed by
the Lenders, the Borrowers may seek financing from other lenders (each an
“Additional Lender”); provided that, prior to the Borrowers or any Subsidiary of
the Borrowers entering into a binding commitment with any Additional Lender in
respect of such Acquisition Debt or consummating the funding of such Acquisition
Debt by any Additional Lender, the Borrowers shall first have provided the
Lenders with a new opportunity to provide such Acquisition Debt on terms no
worse than the terms for the Acquisition Debt offered by such Additional Lender.
The Borrowers shall provide the Lenders with (A) a written summary of the
material terms of any Additional Lender’s bona fide offer to provide such
Acquisition Debt and (B) all additional business due diligence materials subject
to any required customary access or confidentiality agreement to be executed by
the Lenders. The Borrowers agree to negotiate with the Lenders in good faith in
respect of any such proposal. For the avoidance of doubt, the Lenders shall not
have any obligation hereunder to provide any Acquisition Debt and the incurrence
of such Acquisition Debt shall be subject to the terms of this Loan Agreement.
Notwithstanding any of the foregoing, any Acquisition Debt, and the ability of
the Loan Parties to incur such Acquisition Debt, shall otherwise be subject to
the terms of this Loan Agreement.

 

(d) For the avoidance of doubt, this Section 2.09 shall not apply to the
Revolving Credit Facility.

 

ARTICLE III

FEES, PREMIUMS AND COMMITMENT TERMINATIONS

 

Section 3.01. Fees. In addition to any fees and expenses described in this Loan
Agreement and in any other Loan Document, the Borrowers agree to pay to the
Administrative Agent and each Lender, as applicable, all the fees set forth in
the Fee Letter.

 



49

 

 

Section 3.02. Prepayment Premiums. Upon the occurrence of a Prepayment Premium
Trigger Event, the Borrower shall pay to the Administrative Agent, for the
account of the Lenders, the Prepayment Premium. Notwithstanding anything to the
contrary in this Loan Agreement or any other Loan Document, it is understood and
agreed that if the Obligations are accelerated as a result of the occurrence and
continuance of any Event of Default (including by operation of law or
otherwise), the Prepayment Premium, if any, determined as of the date of
acceleration, will also be due and payable and will be treated and deemed as
though the Term Loans were prepaid as of such date and shall constitute part of
the Obligations for all purposes herein. Any Prepayment Premium payable pursuant
to this Section 3.02 shall be presumed to be equal to the liquidated damages
sustained by the Lenders as the result of the occurrence of the Prepayment
Premium Trigger Event, and the Borrower and Guarantors agree that it is
reasonable under the circumstances currently existing. The Prepayment Premium,
if any, shall also be payable in the event the Obligations (and/or this Loan
Agreement) are satisfied or released by foreclosure (whether by power of
judicial proceeding), deed in lieu of foreclosure or by any other means. TO THE
EXTENT PERMITTED BY LAW, THE BORROWER AND GUARANTORS EXPRESSLY WAIVE THE
PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY
PROHIBIT THE COLLECTION OF THE FOREGOING PREPAYMENT PREMIUM IN CONNECTION WITH
ANY SUCH ACCELERATION. The Borrower and Guarantors expressly agree that (A) the
Prepayment Premium is reasonable and is the product of an arm’s length
transaction between sophisticated business people, ably represented by counsel,
(B) the Prepayment Premium shall be payable notwithstanding the then prevailing
market rates at the time payment is made, (C) there has been a course of conduct
between Lenders and the Loan Parties giving specific consideration in this
transaction for such agreement to pay the Prepayment Premium, (D) the Loan
Parties shall be estopped hereafter from claiming differently than as agreed to
in this Section 3.02, (E) their agreement to pay the Prepayment Premium is a
material inducement to the Lenders to provide the Commitments and make the Term
Loans, (F) the Prepayment Premium represents a good faith, reasonable estimate
of liquidated damages (including without limitation a calculation of the lost
profits or other damages, and are a proportionate quantification of the actual
loss of the anticipated stream of interest payments upon an early prepayment or
acceleration of the Term Loans) of the Lenders and that it would be impractical
and extremely difficult to ascertain the actual amount of damages to the Lenders
or profits lost by the Lenders as a result of such Prepayment Premium Trigger
Event for various reasons (including, without limitation, because such damages
would depend on, among other things, (1) when the Term Loans might otherwise be
repaid and (2) future changes in interest rates which are not readily
ascertainable on the Closing Date), (G) the Prepayment Premium represents
additional consideration for providing the Term Loans, and (H) the Prepayment
Premium is not a penalty to punish the Borrower for their early prepayment of
the Term Loans or for the occurrence of any Event of Default or acceleration.



 





Section 3.03. [Reserved].

 

Section 3.04. Termination of Commitments. The obligation of each Lender to make
its respective Term Loan to the Borrowers pursuant to Section 2.01 shall
terminate upon the full disbursement of the Term Loans on the Closing Date.

 

ARTICLE IV

PAYMENTS

 

Section 4.01. Voluntary Prepayments.

 

(a) The Borrowers shall have the right to prepay Term Loans, at any time after
the Closing Date, in whole or in part from time to time on the following terms
and conditions:

 

(i) as a specifically negotiated requirement, additional consideration for
providing the Term Loans, and an important economic provision upon which the
Agents and the Lenders are relying, the Borrowers shall deliver to the
Administrative Agent written notice of the Borrower’s intent to make such
prepayment and the amount of such prepayment, no more than twenty (20) Business
Days (and if such shorter period of time, no less than three (3) Business Days,
subject to the requirements of Section 4.01(a)(ii) below) prior to the date of
such prepayment, specifying the date on which such prepayment is to be made;

 



50

 

 

(ii) a notice delivered pursuant to Section 4.01(a)(i) shall be irrevocable,
shall include or be accompanied by a certification of an Authorized Officer of
the Borrower that the prepayment is being made pursuant to and in compliance
with all provisions of Section 4.01(a), and shall obligate the Borrower to
prepay the amount specified in such notice on the date specified therein
together with accrued interest thereon and the applicable Prepayment Premium, if
any, all of which shall become due and payable on the prepayment date set forth
in such notice; provided that notwithstanding the foregoing any such voluntary
prepayment occurring as a result of a Change of Control, a refinancing of the
Obligations or the closing of any other transaction may be conditional upon the
closing of any such transaction;



 

(iii) each partial prepayment of any Term Loans shall be in a multiple of
$50,000 and in an aggregate principal amount of at least $250,000;

 

(iv) each prepayment of Term Loans pursuant to this Section 4.01 on any day
other than the last day of the applicable Interest Period shall be subject to
compliance by the Borrowers with the applicable provisions of Section 2.07; and

 

(v) on the date of prepayment of any Term Loan pursuant to this Section 4.01,
the Borrowers shall pay to the Administrative Agent, for the benefit of the
Lenders, the applicable Prepayment Premium, if any.

 

(b) Each prepayment pursuant to this Section 4.01 shall be applied first, on a
pro rata basis to the remaining scheduled installments of the Term Loans (other
than the payment due on the Maturity Date) until paid in full and, then to the
installment of the Term Loans due on the Maturity Date, and shall be made, in
each case, pro rata among the applicable Lenders, until paid in full.

 

Section 4.02. Mandatory Prepayments.

 

(a) The Borrowers shall prepay the Term Loans in accordance with the following:

 

(i) Concurrently with the incurrence of any Indebtedness by any Loan Party or
any of its Subsidiaries (other than Indebtedness permitted under Section 9.01),
the Borrowers shall prepay the Term Loans together with the applicable
Prepayment Premium (if any) in an amount equal to one hundred percent (100%) of
the applicable Net Debt Proceeds, to be applied as set forth in Section 4.02(b).
Nothing in this Section 4.02(a)(i) shall be construed to permit or waive any
Default or Event of Default arising from any incurrence of Indebtedness not
permitted under the terms of this Loan Agreement.

 



 51 

 

 

(ii) Within three (3) Business Days of the receipt by any Loan Party or any of
its Subsidiaries of any proceeds from any Disposition (other than any
Disposition permitted under Section 9.04 (other than clause (b) thereof) the
Borrowers shall prepay the Term Loans together with the applicable Prepayment
Premium (if any) in an amount equal to one hundred percent (100%) of the Net
Disposition Proceeds from such Disposition in excess of $250,000, to be applied
as set forth in Section 4.02(b); provided, however, that the Borrowers may, at
their option by written notice to the Administrative Agent on or prior to the
date of the Disposition giving rise to such Net Disposition Proceeds, within one
hundred eighty (180) days after such event, reinvest or commit to reinvest such
Net Disposition Proceeds in assets to be used in the business of the Borrowers
so long as (A) the aggregate amount of Net Disposition Proceeds reinvested by
the Borrowers at any time after the Closing Date pursuant to this clause (ii)
shall not exceed $250,000 during any fiscal year, (B) no Event of Default has
occurred and is continuing, and each Borrower certifies in writing to the
Administrative Agent that no Event of Default has occurred and is continuing and
(C) such Net Disposition Proceeds are held in an account subject to an Account
Control Agreement while awaiting reinvestment; provided further, that, if such
Net Disposition Proceeds are committed to be reinvested within such one hundred
eighty (180) day period, such Net Disposition Proceeds shall actually be
reinvested within an additional one hundred eighty (180) day period. Nothing in
this Section 4.02(a)(ii) shall be construed to permit or waive any Default or
Event of Default arising from any Disposition not permitted under the terms of
this Loan Agreement.

 

(iii) Within three (3) Business Days of the receipt by any Loan Party or any of
its Subsidiaries of any proceeds from any Casualty Event, the Borrowers shall
prepay the Term Loans in an amount equal to one hundred percent (100%) of such
Net Casualty Proceeds, to be applied as set forth in Section 4.02(b); provided,
however, that the Borrowers may, at their option by written notice to the
Administrative Agent no later than thirty (30) days following the occurrence of
the Casualty Event resulting in such Net Casualty Proceeds, apply such Net
Casualty Proceeds to the rebuilding or replacement of such damaged, destroyed or
condemned assets or property so long as such Net Casualty Proceeds are in fact
used or are committed to be used to rebuild or replace the damaged, destroyed or
condemned assets or property within one hundred eighty (180) days following the
receipt of such Net Casualty Proceeds, with the amount of Net Casualty Proceeds
not so used after such period to be applied as set forth in Section 4.02(b); so
long as (A) the aggregate amount of Net Casualty Proceeds reinvested by the
Borrowers at any time after the Closing Date pursuant to this clause (iii) shall
not exceed $500,000 during any fiscal year, (B) no Event of Default has occurred
and is continuing, and each Borrower certifies in writing to the Administrative
Agent that no Event of Default has occurred and is continuing and (C) such Net
Casualty Proceeds are held in an account subject to an Account Control Agreement
while awaiting reinvestment; provided further, that, if such Net Casualty
Proceeds are committed to be reinvested within such one hundred eighty (180) day
period, such Net Casualty Proceeds shall be actually reinvested within an
additional one hundred eighty (180) days. Nothing in this Section 4.02(a)(iii)
shall be construed to permit or waive any Default or Event of Default arising,
directly or indirectly, from any Casualty Event.

 



 52 

 

 

(iv) Within three (3) Business Days of the receipt by any Loan Party or any of
its Subsidiaries of (A) any Net Equity Proceeds from the issuance of any Capital
Stock (other than from an Equity Cure Investment which is covered by clause (B)
below) in excess of $250,000 during any fiscal year (other than (w) Net Equity
Proceeds received in connection with Permitted Acquisitions and Consolidated
Capital Expenditures, (x) Qualified Capital Stock issued in connection with any
employee stock option plan or employee incentive plan to employees or Affiliates
of the Borrowers, (y) Net Equity Proceeds received from the issuance of Capital
Stock by Parent to ‎Capital Park Group or any other equityholder of Parent or
their respective Controlled Investment Affiliates as of the Closing Date or (z)
Net Equity Proceeds received from the issuance of Capital Stock by Holdings to
PrefCo or any other existing shareholder of Holdings (other than in connection
with an Equity Cure Investment)), or (B) any Net Equity Proceeds from any Equity
Cure Investment, the Borrowers shall prepay the Term Loans together with the
applicable Prepayment Premium, in an amount equal to one hundred percent (100%)
of such Net Equity Proceeds, to be applied as set forth in Section 4.02(b).
Nothing in this Section 4.02(a)(iv) shall be construed to permit or waive any
Default or Event of Default arising, directly or indirectly, from any such
issuance of Capital Stock.

 

(v) Within three (3) Business Days of the receipt by or on behalf of any Loan
Party or any Subsidiary of any Loan Party of any Extraordinary Receipts, the
Borrowers shall prepay the Term Loans in an amount equal to one hundred percent
(100%) of such Extraordinary Receipts in excess of $250,000, to be applied as
set forth in Section 4.02(b).

 

(vi) For each fiscal year of the Borrowers, commencing with the fiscal year
ending December 31, 2020, on the date on which annual financial statements are
required to be delivered pursuant to Section 8.01(c) for such fiscal year, the
Borrower shall deliver to the Administrative Agent a written calculation of
Consolidated Excess Cash Flow for the applicable fiscal year, certified by an
Authorized Officer of the Borrower, and prepay the Term Loan in amounts equal to
the Term Loan ECF Percentage, of Consolidated Excess Cash Flow for such fiscal
year; provided that all voluntary prepayments of the Term Loans paid in cash,
prior to the date of any prepayment made pursuant to this Section 4.02(a)(vi)
(but without duplication of any such payments made in prior periods that reduced
any payment required to be made under this Section 4.02(a)(vi) with respect to a
prior fiscal year) will reduce the amount of prepayments required to be made
pursuant to this subsection (vi) on a dollar-for-dollar basis. Calculations of
amounts payable under this Section 4.02(a)(vi) shall be based on the annual
financial statements for Holdings and its Subsidiaries for the applicable fiscal
year. Prepayments of Term Loans under this Section 4.02(a)(vi) shall be applied,
in each case, first, on a pro rata basis to the remaining scheduled installments
of the Term Loans (other than the payment due on the Maturity Date) until paid
in full and, then to the installment of the Term Loans due on the Maturity Date,
on a dollar for dollar basis, and shall be made, in each case, pro rata among
the applicable Lenders.

 



 53 

 

 

(vii) Notwithstanding anything to the contrary herein, immediately upon any
acceleration of any Obligations pursuant to Section 10.02, (whether before,
during or after the commencement of any proceeding under the Bankruptcy Code
involving any Borrower or any other Loan Party), the Borrowers shall immediately
repay all the Term Loans together with the applicable Prepayment Premium, unless
only a portion of all the Term Loans is so accelerated (in which case the
portion so accelerated shall be so repaid together with the applicable
Prepayment Premium). The parties hereto acknowledge and agree that the
Prepayment Premium referred to in this Section 4.02(a)(vii) (i) is additional
consideration for providing the Term Loans, (ii) is a material inducement to the
Lenders to make the Term Loans, (iii) is reasonable and is the product of an
arm’s length transaction between sophisticated parties ably represented by
counsel, (iv) constitutes reasonable liquidated damages to compensate the
Lenders for (and is a proportionate quantification of) the actual loss of the
anticipated stream of interest payments upon an early prepayment of the Term
Loans (such damages being otherwise impossible to ascertain or even estimate for
various reasons, including, without limitation, because such damages would
depend on, among other things, (x) when the Term Loans might otherwise be repaid
and (y) future changes in interest rates which are not readily ascertainable on
the Closing Date), and (v) is not a penalty to punish the Borrowers for their
early prepayment of the Term Loans or for the occurrence of any Event of
Default.

 

(viii) Concurrently with any Change of Control, the Borrowers shall repay all
the Term Loans together with the applicable Prepayment Premium.

 

(ix) Notwithstanding any other provisions of Section 4.01(a)(ii), (iii) or (v),
(i) to the extent that any of or all the Net Disposition Proceeds from a
Disposition by a Foreign Subsidiary or Net Casualty Proceeds or Extraordinary
Receipts received by a Foreign Subsidiary are prohibited or delayed by
applicable local law from being repatriated to the United States, the portion of
such Net Cash Proceeds, Net Casualty Proceeds or Extraordinary Receipts so
affected will not be required to be applied to repay Term Loans at the times
provided in this Section 4.01(a)(ii), (iii) or (v), as applicable, but may be
retained by the applicable Foreign Subsidiary so long, but only so long, as the
applicable local law will not permit repatriation to the United States (the
Borrowers hereby agreeing to use commercially reasonable efforts to cause the
applicable Foreign Subsidiary to promptly take all actions reasonably required
by the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Cash Proceeds, Net Casualty Proceeds or
Extraordinary Receipts is permitted under the applicable local law, an amount
equal to such Net Cash Proceeds, Net Casualty Proceeds or Extraordinary Receipts
that is permitted to be repatriated will be promptly (and in any event not later
than five (5) Business Days after such repatriation) applied (net of additional
taxes payable or reserved against as a result thereof) to the repayment of the
Term Loans pursuant to Section 4.01(a)(ii), (iii) or (v), as applicable, to the
extent provided herein and (ii) to the extent that the Borrower Representative
has determined in good faith that repatriation of any of or all the Net
Disposition Proceeds from a Disposition by a Foreign Subsidiary or Net Casualty
Proceeds or Extraordinary Receipts received by a Foreign Subsidiary would have
materially adverse tax consequences to the Borrowers with respect to such Net
Cash Proceeds, Net Casualty Proceeds or Extraordinary Receipts, such Net Cash
Proceeds, Net Casualty Proceeds or Extraordinary Receipts so affected will not
be required to be applied to repay Term Loans at the times provided in
4.01(a)(ii), (iii) or (v), as applicable, but may be retained by the applicable
Foreign Subsidiary. Notwithstanding anything to the contrary, nothing in this
Agreement shall be construed to require any Foreign Subsidiary to repatriate
cash to the United States.

 

(b) Application of Payments.

 

(i) Each payment and prepayment of the Term Loans required by Section 2.03(a)
shall be applied as set forth therein.

 



 54 

 

 

(ii) Voluntary prepayments shall be applied as set forth in Section 4.01(b),
and, except as set forth in Section 4.02(c), each payment and prepayment of Term
Loans required by Section 4.02 (other than any prepayment of Term Loans required
by Section 4.02(a)(vi) which shall be applied as set forth therein), and any
other amount that the Administrative Agent receives from any Person as a result
of a provision in any Loan Document requiring that such amount be paid to the
Administrative Agent shall be applied first, on a pro rata basis to the
remaining scheduled installments of the Term Loans (other than the payment due
on the Maturity Date) until paid in full and then to the installment of the Term
Loans due on the Maturity Date, on a dollar for dollar basis and shall be made,
in each case, pro rata among the applicable Lenders, until paid in full and
finally to any other outstanding Obligations until paid in full; provided, that
the Borrowers shall pay all amounts, if any, required to be paid pursuant to
Section 2.07 with respect to prepayments of Term Loans made on any date other
than the last day of the applicable Interest Period. Each such prepayment shall
be accompanied by all accrued interest on the Term Loans so prepaid, through the
date of such prepayment, and, to the extent applicable (and whether before,
during or after acceleration of the Term Loans and/or the occurrence of any
Event of Default and/or the commencement of any proceeding under the Bankruptcy
Code involving any Borrower or any other Loan Party), the Prepayment Premium.

 

(c) Application of Collateral Proceeds. Notwithstanding anything to the contrary
in Section 4.01 or this Section 4.02, all proceeds of Collateral received by the
Collateral Agent, the Administrative Agent, a Lender or any other Person
pursuant to the exercise of remedies against the Collateral, and all payments
received upon and after the acceleration of any of the Obligations, shall be
applied as follows:

 

(i) first, to pay any and all costs, fees, and expenses of, and any indemnity
payments then due to, the Agents under the Loan Documents, until paid in full;

 

(ii) second, ratably to pay any costs, fees (including, without limitation, any
Prepayment Premium payable pursuant to Section 3.02, Section 4.02(a) and Section
10.02), and any other applicable premiums in respect of the Term Loan, and
expenses of, and any indemnity payments then due to, any of the Lenders under
the Loan Documents, until paid in full;

 

(iii) third, ratably to the Lenders to pay interest due in respect of the
outstanding Term Loan until paid in full;

 

(iv) fourth, ratably to the Lenders to pay the outstanding principal balance of
the Term Loan in the inverse order of maturity until the Term Loan is paid in
full;

 

(v) fifth, to pay any other Obligations; and

 

(vi) sixth, to the Borrowers or such other Person entitled thereto under
Applicable Law.

 

Section 4.03. Payment of Obligations; Method and Place of Payment.

 

(a) The obligations of each Loan Party hereunder and under each other Loan
Document are not subject to counterclaim, set-off, rights of rescission, or any
other defense of any kind whatsoever (other than defense of payment). Subject to
Section 4.04, and except as otherwise specifically provided herein, all payments
under any Loan Document shall be made by the Borrowers, without counterclaim,
set-off, rights of rescission, or deduction of any kind, to the Administrative
Agent for the ratable account of the Secured Parties entitled thereto, not later
than 1:00 p.m. on the date when due and shall be made in immediately available
funds in Dollars to the Administrative Agent. The Administrative Agent will
thereafter cause to be distributed (within one (1) Business Day if payment was
actually received by the Administrative Agent at or prior to 1:00 p.m., and
within two (2) Business Days if payment was actually received by the
Administrative Agent after 1:00 p.m.) like funds relating to the payment of
principal or interest or Fees ratably to the Secured Parties entitled thereto.

 



 55 

 

 

(b) For purposes of computing interest or fees, any payments under this Loan
Agreement that are made later than 1:00 p.m. on any Business Day shall be deemed
to have been made on the next succeeding Business Day. Whenever any payment to
be made hereunder shall be stated to be due on a day that is not a Business Day,
the due date thereof shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest shall continue to accrue during
such extension at the applicable rate in effect immediately prior to such
extension.

 

(c) Pursuant to Section 4.03(a), the Borrowers shall make each payment under any
Loan Document by wire transfer to such U.S. account as the Administrative Agent
may identify in a written notice to the Borrowers from time to time.

 

Section 4.04. Taxes.

 

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Law (as determined by an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(b) Payment of Other Taxes. The Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

(c) Indemnification by the Loan Parties. Without duplication of payments made
pursuant to Section 4.04(a), the Loan Parties shall jointly and severally
indemnify each Recipient, within thirty (30) days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrowers by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 



 56 

 

 

(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within thirty (30) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.06(c)(iii) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 4.04(d).

 

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 4.04, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
satisfactory to the Administrative Agent.

 

(f) Status of Lenders.

 

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrowers and the Administrative Agent, at the time or times reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 4.04(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the relevant Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 



 57 

 

 

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

 

(A) any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Loan Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

 

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Loan Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:

 

(w) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
(as applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (2)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E (as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(x) executed copies of IRS Form W-8ECI;

 

(y) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (1) a certificate to the
effect that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of either Borrower within
the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (2) executed copies of IRS Form W-8BEN or W-8BEN-E
(as applicable); or

 

(z) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E
(as applicable), a U.S. Tax Compliance Certificate and/or other certification
documents from each beneficial owner, as applicable;

 

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Loan Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and

 



 58 

 

 

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Loan Agreement.

 

Each Lender agrees that, if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

 

(g) Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by any Loan Party or with
respect to which any Loan Party has paid additional amounts pursuant to this
Section 4.04, it shall pay to the applicable Loan Party an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by such Loan Party under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses incurred by
the Administrative Agent or such Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Loan Parties, upon the request
of the Administrative Agent or such Lender, shall repay the amount paid over to
the Loan Parties (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
the Loan Parties or any other Person. Notwithstanding anything to the contrary
in this paragraph (j), in no event will the Administrative Agent or any Lender
be required to pay any amount to the Loan Parties pursuant to this paragraph (j)
the payment of which would place the Administrative Agent or such Lender in a
less favorable net after-Tax position than the Administrative Agent or such
Lender would have been in if the Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts giving rise to such refund had
never been paid.

 



 59 

 

 

(h) Survival. Each party’s obligations under this Section 4.04 shall survive the
resignation or replacement of either or both of the Agents or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments,
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

Section 4.05. [Reserved].

 

Section 4.06. Computations of Interest and Fees. All interest and fees shall be
computed on the basis of the actual number of days occurring during the period
for which such interest or fee is payable over a year comprised of three hundred
sixty (360) days. Payments due on a day that is not a Business Day shall (except
as otherwise required by) be made on the next succeeding Business Day and such
extension of time shall be included in computing interest and fees in connection
with that payment.

 

Section 4.07. Investment Unit. The Borrower and the Lenders agree that the Term
Loans, taken together with the Holdings Common Units held by the Lenders
constitute an “investment unit” for purposes of Section 1273(c)(2) of the Code.
The Borrower and the Lenders mutually agree that for purpose of the allocation
of the issue price of such investment unit among the Loans, the Holdings Common
Units held by the Lenders in accordance with Section 1273(c)(2) of the Code and
U.S. Treasury Regulation Section 1.1273-2(h), $907,954.40 shall be allocated to
the Holdings Common Units held by the Lenders, and neither the Borrower nor the
Lenders shall take any position inconsistent with such allocation in any Tax
return unless otherwise required by a tax authority or court.

 

Section 4.08. Debt. Each Borrower and the Lenders agree that: (i) the Term Loans
are debt for federal income tax purposes; (ii) the issue price of the Term Loans
equals the principal amount of such Term Loans; (iii) such debt instrument is
described in Treasury Regulations Section 1.1272-1(c)(2) and therefore is
governed by the rules set out in Treasury Regulations Section 1.1272-1(c),
including Section 1.1272-1(c)(5), and is not governed by the rules set out in
Treasury Regulations Section 1.1275-4; and (iv) they will adhere to this Loan
Agreement for federal income tax purposes and not take any action or file any
tax return, report or declaration inconsistent herewith unless otherwise
required due to a change in law. The inclusion of this Section 4.08 is not an
admission by any Lender that it is subject to United States taxation.

 



 60 

 

 

ARTICLE V

CONDITIONS PRECEDENT TO TERM LOANS

 

The obligation of the Lenders to fund the Term Loans under this Loan Agreement
is subject to the satisfaction of, and no Agent or Lender shall have any
obligation to take or perform any other action hereunder until the satisfaction
of (or waiver in writing by the Administrative Agent) of the following
conditions precedent on or before the Closing Date:

 

Section 5.01. Loan Documents. The Administrative Agent shall have received
copies of the following documents, duly executed and delivered by an Authorized
Officer of each applicable Loan Party and each other relevant party thereto:

 

(a) this Loan Agreement;

 

(b) the Guaranty and Security Agreement;

 

(c) the Collateral Assignment of Transaction Documents;

 

(d) Landlord Agreements as of the Closing Date, to the extent required by
Section 8.13(b);

 

(e) each such Patent Security Agreements, Trademark Security Agreements and
Copyright Security Agreements as are required to perfect the Lien granted to the
Collateral Agent in the IP Rights described on Schedule 7.14;

 

(f) the Fee Letter; and

 

(g) each other Loan Document.

 

Section 5.02. Lien and other Searches; Filings.

 

(a) The Collateral Agent shall have received the results of a search of the UCC
filings (or equivalent filings), tax Liens, judgment Liens, bankruptcies and
litigations made with respect to each Loan Party, together with copies of the
financing statements and other filings (or similar documents) disclosed by such
searches, and accompanied by evidence satisfactory to the Collateral Agent that
the Liens indicated in all such financing statements and other filings (or
similar document) either are Permitted Liens or have been released or will be
released on the Closing Date concurrently with the funding of the Term Loans
hereunder.

 

(b) The Collateral Agent shall have received the results of searches of
ownership of IP Rights in the United States Patent and Trademark Office and the
United States Copyright Office.

 

(c) The Collateral Agent shall have received evidence in form and substance
satisfactory to the Collateral Agent that appropriate UCC (or equivalent)
financing statements have been provided for filing in such office or offices as
may be necessary or, in the opinion of Collateral Agent, desirable, to perfect
and evidence the Collateral Agent’s Liens in and to the Collateral.

 

Section 5.03. Stock Pledges. All Capital Stock of each Borrower and each of
their Subsidiaries shall have been pledged pursuant to the Guaranty and Security
Agreement, and the Collateral Agent shall have received all original
certificates (if any) representing such Capital Stock accompanied by instruments
of transfer and undated stock powers executed in blank.

 

Section 5.04. Legal Opinions. The Administrative Agent shall have received an
executed legal opinion of Locke Lord LLP, counsel to the Loan Parties, which
legal opinion shall be addressed to the Administrative Agent, the Collateral
Agent and the Lenders and shall be in form and substance reasonably satisfactory
to the Administrative Agent and its legal counsel.

 



61

 

 

Section 5.05. Secretary’s Certificates. The Administrative Agent shall have
received a certificate for each Loan Party, dated the Closing Date, duly
executed and delivered by such Loan Party’s secretary or assistant secretary,
managing member or general partner, as applicable, as to:

 

(a) such Person’s Organization Documents, as amended, modified or supplemented
as of Closing Date, certified by the appropriate officer or official body of the
jurisdiction of organization of such Person;

 

(b) resolutions of each such Person’s board of directors (or other managing
body, in the case of a Person that is not a corporation) then in full force and
effect expressly and specifically authorizing, to the extent relevant, all
aspects of the Loan Documents applicable to such Person and the execution,
delivery and performance of each Loan Document, in each case to be executed by
such Person; and

 

(c) the incumbency and specimen signatures of its Authorized Officers and any
other of its officers, managing member or general partner, as applicable,
authorized to act with respect to each Loan Document to be executed by such
Person, and a list of all officers and directors of the Loan Parties.

 

Each such certificate shall provide that each Secured Party may conclusively
rely thereon until such Secured Party shall have received a further certificate
of the secretary, assistant secretary, managing member or general partner, as
applicable, of such Person canceling or amending the prior certificate of such
Person as provided in Section 8.01(m).

 

Section 5.06. Other Documents and Certificates. The Administrative Agent shall
have received copies of the following documents and certificates, each of which
shall be dated the Closing Date and duly executed by an Authorized Officer of
each applicable Loan Party, in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel:

 

(a) a certificate of an Authorized Officer of each Borrower, certifying as to
such items as reasonably requested by the Administrative Agent, including,
without limitation, the following:

 

(i) the contemporaneous consummation of the Acquisition on the Closing Date in
accordance with the Transaction Agreement and all Applicable Laws;

 

(ii) that attached thereto are true, correct and complete copies of:

 

(A) the Transaction Agreement and all other Transaction Documents;

 

(B) the Transition Services Agreement;

 

(C) the Transitional Distribution Agreement;

 



62

 

 

(D) the Transitional Supply Agreement;

 

(E) the Shared Technology License Agreement;

 

(F) the Senior Executive Consulting Agreement;

 

(G) the Preferred Equity Investment Agreement (as in effect on the Closing Date)
and all other Preferred Equity Documents;

 

(H) the Holdings Equity Investment Agreement (as in effect on the Closing Date)
and all other Holdings Equity Investment Documents;

 

(I) the Closing Date IP Contribution Agreement;

 

(J) the C-PAK Exclusive License; and

 

(K) all other Material Contracts of the Loan Parties and each other agreement
not otherwise delivered pursuant to clauses (A) through (H) or between a Loan
Party and any other Affiliate of any Loan Party (other than a Loan Party);

 

(iii) the receipt of all required consents and approvals of all Governmental
Authorities and other third parties with respect to the consummation of the
Transactions and the operation of the business of the Loan Parties, and the
execution, delivery and performance of the Loan Documents, copies of all of
which shall be attached thereto and certified as being true and complete copies
thereof;

 

(iv) that both before and after giving effect to the Transactions, including the
borrowing of the Term Loans on the Closing Date and the application of the
proceeds thereof, (A) no Default or Event of Default has occurred, (B) no
payment default or material default or event of default under, or event that
could reasonably be expected to result in the termination of, any Material
Contract has occurred, (C) there are no requested, proposed, anticipated or
pending modifications to, or expiries or terminations of, any Material Contract
that could reasonably be expected to have a Material Adverse Effect;

 

(v) with respect to all of the Loan Parties, all representations and warranties
are true and correct; and

 

(vi) that all the conditions listed in this Article V have been fully satisfied
or, if applicable, waived in writing by the Administrative Agent;

 

(b) a Perfection Certificate by, and in respect of, each Loan Party;

 

(c) certificates of good standing with respect to each Loan Party, each dated as
of a date no more than fifteen (15) days prior to the Closing Date, such
certificates to be issued (i) by the appropriate officer or official body of the
jurisdiction of organization of such Loan Party, and (ii) the appropriate
officer or official body of the other jurisdictions where such Loan Party is
qualified to do business as a foreign entity (except for such jurisdictions
where failure to be so qualified could not reasonably be expected to result in a
Material Adverse Effect), each of which certificates shall indicate that such
Loan Party is in good standing in the applicable jurisdiction; and

 



63

 

 

(d) a calculation or other written statement describing in detail the proposed
use of the proceeds of the Term Loans, including all transaction fees, costs and
expenses incurred and estimated as of the Closing Date in connection with this
Loan Agreement and the Transactions, whether or not actually paid in cash on the
Closing Date.

 

Section 5.07. Solvency. The Administrative Agent shall have received a Solvency
Certificate duly executed by an Authorized Officer of Holdings on behalf of the
Borrowers confirming the Solvency of the Loan Parties and their Subsidiaries,
taken as a whole, after giving effect to the Transactions.

 

Section 5.08. Funding Notice. The Administrative Agent shall have received a
written request for funding from an Authorized Officer of each Borrower,
delivered to the Administrative Agent by 3:00 p.m. at least five (5) Business
Days (or such shorter period, as the Administrative Agent may agree) in advance
of the Closing Date.

 

Section 5.09. Capitalization. The Administrative Agent shall be satisfied with
the Loan Parties’ capitalization on the Closing Date, which shall demonstrate an
equity investment in Holdings of no less than $10,500,000 as of the Closing Date
directly or indirectly held by the Permitted Holders and any existing management
and shareholders and management (in form and substance reasonably satisfactory
to the Administrative Agent).

 

Section 5.10. Financial and other Information.

 

(a) The Administrative Agent shall have received a certificate in form and
substance satisfactory to it, dated the Closing Date and duly executed by an
Authorized Officer of Holdings on behalf of each Borrower, attaching the
following documents and reports (each in form and substance reasonably
satisfactory to the Administrative Agent):

 

(i) the Prior Financial Statements;

 

(ii) calculations in form and substance satisfactory to the Administrative Agent
demonstrating to the Administrative Agent’s satisfaction that the (i) Total
Leverage Ratio of the Loan Parties for the last twelve (12) fiscal months ended
prior to the Closing Date (the “Closing Date Leverage Test”) does not exceed
2.75:1.00 and (ii) the Consolidated Adjusted EBITDA of Loan Parties for the last
twelve (12) fiscal months ended prior to the Closing Date is equal to at least
$8,005,600, in each case on a pro forma basis after giving effect to the
execution and delivery of this Loan Agreement, the incurrence of the
Indebtedness hereunder, and the consummation of the other Transactions and
calculated in a manner reasonably satisfactory to Administrative Agent (it being
understood that calculations of Consolidated Adjusted EBITDA in substantially
the same form as the Consolidated Adjusted EBITDA Calculation shall be
satisfactory to the Administrative Agent); and

 

(iii) projections reasonably requested by Administrative Agent.

 



64

 

 

(b) In the certificate delivered pursuant to clause (a), an Authorized Officer
of Holdings on behalf of the Borrowers shall certify on behalf of each Borrower
(i) that the documents and reports delivered pursuant to clauses (a)(i) through
(a)(iii) above and attached to such certificate are true and complete in all
material respects as of the Closing Date, (ii) that the projections delivered
pursuant to clause (a)(iii) above were prepared in good faith based upon
reasonable assumptions and utilizing due care in its preparation, it being
understood that the forecasts and projections are subject to uncertainties and
contingencies many of which are beyond the Loan Parties’ control and no
assurance can be given that any forecast or projections will be realized and
that actual results may differ and such differences may be material, and (iii)
that the conditions described in clause (a)(ii) are satisfied.

 

Section 5.11. Insurance. The Collateral Agent shall have received certificates
of insurance naming the Collateral Agent on behalf of the Secured Parties as
additional insured and naming the Collateral Agent on behalf of the Secured
Parties as loss payee, in each case with regard to the insurance required by
Section 8.03, in form and substance reasonably satisfactory to the Collateral
Agent.

 

Section 5.12. Payment of Outstanding Indebtedness.

 

(a) On the Closing Date, the Loan Parties and each of their respective
Subsidiaries shall have no outstanding Indebtedness other than the Term Loans
and the Indebtedness, if any, listed on Schedule 7.25 or otherwise permitted by
Section 9.01, and the Administrative Agent shall have received copies of all
documentation and instruments evidencing the discharge of all Indebtedness paid
off in connection with the Transactions.

 

(b) All Liens (other than Permitted Liens) securing payment of any Indebtedness
shall have been released, and the Administrative Agent shall have received
pay-off letters, form UCC-3 termination statements, releases or terminations of
mortgages, intellectual property security agreements and other instruments, all
as may be reasonably requested by the Administrative Agent in connection
therewith.

 

Section 5.13. Material Adverse Effect. No “Cream Suds Business MAE” (as defined
in the Transaction Agreement) or “Joy Business MAE” (as defined in the
Transaction Agreement) shall have occurred since July 1, 2017 and no Material
Adverse Effect shall have occurred since the date of the Prior Financial
Statements.

 

Section 5.14. [Reserved].

 

Section 5.15. [Reserved].

 

Section 5.16. Fees and Expenses. Each Agent and each Lender shall have received,
for its own respective account, (a) all fees and expenses due and payable to
such Person under the Fee Letter and (b) the reasonable fees, costs and expenses
due and payable to such Person pursuant to Sections 3.01 and 12.05 (including
the reasonable and documented fees, disbursements and other charges of counsel)
due as of the Closing Date.

 

Section 5.17. Patriot Act Compliance and Reference Checks. The Administrative
Agent shall have received completed background and reference checks with respect
to each Loan Party’s senior management and any required Patriot Act compliance,
in each case the results of which are satisfactory to the Administrative Agent
in its sole discretion (the Administrative Agent hereby acknowledges receipt of
such information and such information is satisfactory).

 



65

 

 

Section 5.18. [Reserved].

 

Section 5.19. Banking Moratorium. No banking moratorium has been declared by
either federal or state authorities that prohibits the Lenders from funding of
the Term Loans.

 

Section 5.20. Structure and Terms of Acquisition; Transactions.

 

(a) The Administrative Agent shall have received evidence in form and substance
satisfactory to the Administrative Agent that, substantially simultaneously with
the making of the Term Loans hereunder, (i) the Acquisition shall have been
consummated in accordance with the Transaction Agreement and all material
Applicable Law, (ii) all necessary filings, if any, pursuant to the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, have been
made, and all applicable waiting periods thereunder have expired or been
terminated, (iii) no provision of the Transaction Agreement shall have been
waived, amended, supplemented or otherwise modified in a manner adverse to the
Agents or the Lenders, and (iv) no consent to or approval of any such waiver,
amendment, supplement or modification shall have been given by either Borrower
on terms that are materially adverse to the Agents or the Lenders, in each case
without the prior written consent of the Administrative Agent (in its reasonable
discretion) and in accordance with all applicable requirements of Applicable
Laws.

 

 

(b) The Administrative Agent and the Lenders shall be reasonably satisfied with
all aspects with the Transactions, including without limitation (i) the capital
and corporate structure of the Loan Parties and their respective Subsidiaries
after giving effect to the Transactions, and (ii) the terms and provisions of
each of the documents relating to the Transactions.

 

Section 5.21. No Default. No Default or Event of Default shall have occurred and
be continuing.

 

Section 5.22. Representations and Warranties.

 

All representations and warranties made by each Loan Party herein or in any
other Loan Document shall be true and correct, in each case with the same effect
as though such representations and warranties had been made on and as of the
Closing Date (except where such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct as of such earlier date).

 

Section 5.23. No Injunctions.

 

No injunction, writ, restraining order, or other order of any nature restricting
or prohibiting, directly or indirectly, the Transactions shall have been issued
and remain in force against the Loan Parties, any Agent or any Lender, and there
shall be no pending litigation seeking to prohibit, enjoin or prevent any of the
Transactions.

 

Section 5.24. No Adverse Actions.

 

There shall be no order or injunction or pending litigation in which there is a
reasonable possibility of a decision that could reasonably be expected to have a
Material Adverse Effect on any of the Loan Parties, or on the Loan Parties and
their Subsidiaries taken as a whole.

 



66

 

 

Section 5.25. IP Contribution.

 

C-PAK shall have contributed all IP Rights acquired by C-PAK pursuant to the
Transaction Agreement to C-PAK IP (the “Closing Date IP Contribution”) pursuant
to a the Closing Date IP Contribution Agreement, and C-PAK and C-PAK IP shall
have entered into the C-PAK Exclusive License.

 

ARTICLE VI

[Reserved]

 

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

 

To induce the Agents and the Lenders to enter into this Loan Agreement and the
Lenders to make the Term Loans hereunder, each of the Loan Parties, jointly and
severally, represents and warrants to the Agents and the Lenders (which
representations and warranties the Agents and the Lenders are relying upon as a
material inducement to enter into this Loan Agreement) as follows:

 

Section 7.01. Status. Each Loan Party (a) is a duly organized or formed and
validly existing corporation or other registered entity in good standing under
the laws of the jurisdiction of its organization and has the corporate or other
organizational power and authority to own its property and assets and to
transact its business as presently conducted and (b) is duly qualified and
authorized to do business, and is in good standing, in all jurisdictions where
it does business or owns assets, except in the case of clause (b) where the
failure to be so qualified could not reasonably be expected to result in a
Material Adverse Effect.

 

Section 7.02. Power and Authority; Execution and Delivery. Each Loan Party has
the corporate or other organizational power and authority to execute, deliver
and carry out the terms and provisions of the Loan Documents to which it is a
party (including, in the case of each Borrower, such power and authority to
borrow the Term Loans as contemplated herein, in the case of the Guarantors, to
guaranty the Obligations as contemplated by the Guaranty and Security Agreement,
and in the case of all Loan Parties, to grant the Liens contemplated by this
Loan Agreement and the other Security Documents) and has taken all necessary
corporate or other organizational action to authorize the execution, delivery
and performance of the Loan Documents to which it is a party. Each Loan Party
has duly executed and delivered the Loan Documents to which it is a party.

 

Section 7.03. Enforceability. This Loan Agreement and the other Loan Documents
to which each Loan Party is a party constitutes the legal, valid and binding
obligation of such Loan Party, enforceable against each such Loan Party in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, moratorium, reorganization, other similar laws relating
to or affecting creditors’ rights generally and general principles of equity.

 



67

 

 

Section 7.04. No Violation. The execution, delivery and performance by the Loan
Parties of this Loan Agreement and the other Loan Documents to which it is a
party, the compliance with the terms and provisions hereof and thereof, and the
consummation of the Transactions and the other transactions contemplated hereby,
do not and will not (i) conflict with, contravene or violate any provision of
any Applicable Law, (ii) violate any order or decree of, or require any
authorization, consent, approval, exemption or other action by or notice to, any
Governmental Authority, (iii) conflict with, result in a breach of any of the
terms, covenants, conditions or provisions of, constitute a default under,
otherwise result in the termination of or a termination right under (x) any
indenture, note, loan agreement or other financing or security agreement with
respect to Indebtedness in an amount in excess of $1,000,000 or (y) any other
Material Contract, (iv) result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the property or assets of
any Loan Party (other than Liens created under the Loan Documents or any other
Permitted Liens) or (v) violate any provision of the Organization Documents or
any material Permit of any Loan Party.



 

Section 7.05. Approvals, Consents, etc. No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority or other
Person, and no consent or approval under any contract or instrument (other than
(a) those that have been duly obtained or made and which are in full force and
effect or, if not obtained or made, individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect, (b) the filing of UCC
financing statements, (c) any Hart-Scott-Rodino filing, if any, and (d) the
filings or other actions necessary to perfect Liens under the Loan Documents) is
required for the consummation of the Transactions or the due execution, delivery
or performance by any Loan Party of any Loan Document to which it is a party, or
for the due execution, delivery or performance of the Loan Documents, in each
case by any of the Loan Parties party thereto. There is no judgment, order,
injunction or other restraint issued or filed with respect to the transactions
contemplated by the Loan Documents, the consummation of the Transactions, the
making of any Term Loan or the performance by any Loan Party of its Obligations
under the Loan Documents.



 

Section 7.06. Use of Proceeds; Regulations T, U and X. The Borrowers will use
the proceeds of the Term Loans solely for the purposes set forth in, as
permitted by, and in accordance with Section 8.12 and Section 9.20. No Loan
Party is engaged in the business of extending credit for the purpose of
purchasing or carrying “margin stock” or “margin securities” within the meanings
of Regulations T, U or X, and no proceeds of any Term Loan will be used to
purchase or carry any margin stock or margin security or otherwise for a purpose
which violates or would be inconsistent with Regulations T, U or Regulation X.

 

Section 7.07. Investment Company Act; Etc. No Loan Party is, or after giving
effect to the Transactions and the other transactions contemplated under the
Loan Documents will be, (i) an “investment company” or a company “controlled” by
an “investment company”, within the meaning of the Investment Company Act of
1940, or (ii) subject to the Federal Power Act, the Interstate Commerce Act, or
any other Law limiting its ability to incur any of its respective obligations
hereunder or under any of the other Loan Documents.

 

Section 7.08. Litigation, Labor Controversies, etc. Except as disclosed on
Schedule 7.08 in the case of clause (ii) only, there is no pending or, to the
knowledge of any Loan Party, threatened in writing, litigation, action,
proceeding or labor controversy (including without limitation, strikes, lockouts
or slowdowns) against or involving any of the Loan Parties or any of their
respective Subsidiaries which (i) purports to affect the legality, validity or
enforceability of any Loan Document, any Transaction Document or any of the
Transactions, (ii) the amount of which could reasonably be expected to result in
liability of $250,000 (or its equivalent in another currency or currencies) or
more, in the aggregate, for any Loan Party or Subsidiary of any Loan Party,
individually or collectively, that the Agent has not been previously notified of
pursuant to Section 8.01(h)(ii) hereof, or (iii) could reasonably be expected to
have a Material Adverse Effect.

 



68

 

 

Section 7.09. Capitalization; Subsidiaries.

 

(a) The “Capitalization and Subsidiaries Schedule” attached hereto as Schedule
7.09 sets forth all issued and outstanding Capital Stock of each Loan Party,
including the number of authorized, issued and outstanding shares or other units
of Capital Stock of each Loan Party and the holders of such Capital Stock, all
on and as of the Closing Date. Each outstanding share or unit of Capital Stock
of each Loan Party have been duly authorized, validly issued, are fully paid and
non-assessable and have not been issued in violation of any preemptive or
similar rights created by applicable Law, any Loan Party’s Organization
Documents or by any agreement to which any Loan Party is a party or by which it
is bound, and have been issued in compliance with applicable federal and state
securities or “blue sky” Laws. All issued and outstanding Capital Stock of each
Loan Party is free and clear of all Liens (except for the benefit of the Secured
Parties and Liens permitted under Section 9.02(b)). No Loan Party has
outstanding any Capital Stock convertible or exchangeable for any shares of its
Capital Stock or any rights or options to subscribe for or to purchase its
Capital Stock convertible into or exchangeable for its Capital Stock. No Loan
Party is subject to any obligation (contingent or otherwise) to repurchase or
acquire or retire any of its Capital Stock, other than stock repurchases
otherwise permitted hereunder. None of the Loan Parties has violated any
applicable federal or state securities Laws in connection with the offer, sale
or issuance of any of its Capital Stock, and, to the knowledge of any Loan
Party, the issuance of the Notes hereunder does not require registration under
the Securities Act or any applicable state securities Laws. Except for the
agreements listed on Schedule 7.09, there are no agreements among Holdings’
stockholders with respect to the voting or transfer of Holdings’ Capital Stock.

 

(b) None of the Loan Parties has any Subsidiaries other than the Subsidiaries
listed on Schedule 7.09. Schedule 7.09 describes the direct and indirect
ownership interest of each of the Loan Parties in each Subsidiary.

 

Section 7.10. Accuracy of Information.

 

(a) All written factual information and data at any time furnished by any Loan
Party, any of their respective Affiliates or any of their respective
representatives to any Agent or any Lender for purposes of or in connection with
this Loan Agreement or any of the Transactions (including all information
contained in the Loan Documents) is, and all other such written factual
information and data hereafter furnished by any Loan Party, any of their
respective Affiliates or any of their respective representatives to any Agent or
any Lender will be, true, correct and complete in all material respects on the
date as of which such information or data is or will be furnished, and none of
the factual information or data at any time furnished by any Loan Party, any of
their respective Affiliates or any of their respective representatives to any
Agent or any Lender for purposes of or in connection with this Loan Agreement or
any of the Transactions (including all information contained in the Loan
Documents) contains any untrue statement of a material fact or omits to state
any material fact necessary to make such information and data, taken as a whole,
not materially misleading, in each case, at the time such information and data
was furnished in light of the circumstances under which such information or data
was furnished; provided that, to the extent any such information or data was
based upon or constitutes a forecast or projection, the Loan Parties represent
only that such forecast or projection was prepared by the Loan Parties in good
faith based upon reasonable assumptions and utilizing due care in its
preparation, it being understood that forecasts and projections are subject to
uncertainties and contingencies, many of which are beyond the Loan Parties’
control, and no assurance can be given that any forecast or projection will be
realized and that actual results may differ and such differences may be
material.

 



69

 

 

(b) The Budget and pro forma financial information provided to the
Administrative Agent on or prior to the Closing Date were prepared in good faith
based upon assumptions that were reasonable at the time made and as of the
Closing Date, it being recognized by the Administrative Agent and the Lenders
that such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results.

 

Section 7.11. Financial Condition; Financial Statements. The Prior Financial
Statements present fairly in all material respects the financial condition and
results of operations of the Consolidated Companies at the respective dates of
such information and for the respective periods covered thereby, subject in the
case of unaudited financial information to changes resulting from normal
year-end audit adjustments and to the absence of footnotes. The Prior Financial
Statements have been prepared in a manner consistent with the historical
accounting practices of The Procter & Gamble Company with respect to the Cream
Suds Business and the Joy Business. For all periods following the Closing Date,
all financial information furnished pursuant to Section 8.01 will be prepared in
accordance with GAAP consistently applied. All of the financial information to
be furnished pursuant to Section 8.01 will present fairly in all material
respects the financial position and results of operations of the Loan Parties
and their Subsidiaries at the respective dates of such information and for the
respective periods covered thereby, subject in the case of unaudited financial
information to changes resulting from normal year-end audit adjustments and to
the absence of footnotes. Other than with respect to the Term Loans, none of the
Loan Parties has, and none of their respective Subsidiaries has, any
Indebtedness or other material obligations or liabilities, direct or contingent,
that are not reflected in the financial information referenced in Section 5.10
to the extent required to be reflected therein in accordance with GAAP.

 

Section 7.12. Tax Returns and Payments. Each Loan Party has filed all applicable
federal, state and local income Tax returns, and all other material Tax returns,
domestic and foreign, required to be filed by them, and has paid all Taxes and
assessments payable by them that have become due (whether or not reflected on a
Tax return) other than those not yet delinquent or contested in good faith by
appropriate proceedings in accordance with Section 9.02(i) and with respect to
which the applicable Loan Party has maintained adequate reserves in accordance
with GAAP. Each Loan Party and its Subsidiaries has paid, or has provided
adequate reserves in accordance with GAAP for the payment of, all applicable
federal, state, local and foreign income Taxes applicable for all prior fiscal
years and for the current fiscal year. No Tax Lien has been filed.

 



70

 

 

Section 7.13. Compliance with ERISA. Each Plan (and each related trust,
insurance contract or fund) is in compliance in all material respects with its
terms and with ERISA, the Code and all Applicable Laws. No ERISA Event has
occurred or is reasonably expected to occur, which, individually or in the
aggregate, has resulted or could result in material liability to any Loan Party
or any Subsidiary of any Loan Party. Each Plan (and each related trust, if any)
that is intended to qualify under Section 401(a) of the Code has received a
favorable determination or opinion letter from the IRS, including for all
required amendments, regarding its qualification thereunder that considers the
law changes incorporated in the Plan sponsor’s most recently expired remedial
amendment cycle determined under the provisions of Rev. Proc. 2007-44, and
nothing has occurred subsequent to the issuance of such determination or opinion
letter which could reasonably be expected to prevent, or cause the loss of, such
qualification. There has been no violation of the applicable requirements of
Section 404 or 405 of ERISA or the exclusive benefit rule under Section 401(a)
of the Code by any fiduciary or disqualified person with respect to any Plan for
which any of the Loan Parties or any of their respective Subsidiaries may be
directly or indirectly liable. No action, suit, proceeding, hearing, audit or
investigation with respect to the administration, operation or the investment of
assets of any Plan (other than routine claims for benefits) is pending, expected
or threatened and anticipated to result in material liability. No Plan has an
Unfunded Current Liability that has resulted or could reasonably be expected to
result in material liability to any Loan Party or any Subsidiary of any Loan
Party. No employee welfare benefit plan within the meaning of §3(1) or §3(2)(B)
of ERISA of any Loan Party or any of their respective Subsidiaries, provides
benefit coverage subsequent to termination of employment except as required by
Title I, Part 6 of ERISA or applicable state insurance laws. No liability to a
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan, as such terms are defined in Part I of Subtitle E of Title
IV of ERISA has been, or is reasonably expected to be, incurred.

 

Section 7.14. Intellectual Property; Licenses, etc. Each Loan Party and each
Subsidiary of each Loan Party owns, or possesses the right to use, all of the
trademarks, service marks, trade names, Internet domain names, copyright
registrations, issued patents, and other intellectual property rights or
applications to register any of the foregoing and all rights to sue or recover
at law or in equity for any past, present or future infringement,
misappropriation, dilution, violation or other impairment thereof (collectively,
the “IP Rights”) that are or could be reasonably necessary for the operation of
its respective businesses (the “Material IP Rights”). The conduct and operations
of the businesses of each Loan Party and each of its Subsidiaries do not
infringe, misappropriate, dilute, or otherwise conflict with or violate any
Material IP Rights of any other Person in any material respect. Except as set
forth on Schedule 7.14, no Person has challenged in writing any right, title or
interest of any Loan Party or any of its Subsidiaries in any Material IP Rights
of such Loan Party or Subsidiary. Except as set forth on Schedule 7.14, no
Person has contested in writing the use of any Material IP Rights by any Loan
Party or Subsidiary or the validity or enforceability of such Material IP Rights
or, to the knowledge of the Loan Parties and their Subsidiaries, the use of the
Material IP Rights subject to the Transaction Documents by the Seller (as
defined in the Transaction Agreement) or the validity and enforceability or
chain of title of such Material IP Rights. Except as disclosed on Schedule 7.14,
no Loan Party or Subsidiary pays or owes any royalty or other compensation to
any Person with respect to any IP Rights. Schedule 7.14 is a complete and
accurate list of (i) all IP Rights of each Loan Party and each of its
Subsidiaries as of the Closing Date and (ii) all material license agreements or
similar arrangements granting IP Rights of another Person to any Loan Party or
any of its Subsidiaries (excluding any “shrink wrap” licenses and third-party
software licenses generally available to the public at a cost of less than
$25,000). As of the Closing Date, none of the IP Rights of any Loan Party or any
of its Subsidiaries is subject to any licensing agreement or similar arrangement
except as set forth on Schedule 7.14 and all Material IP Rights of the Loan
Parties and their Subsidiaries have proper chain of title.

 



71

 

 

Section 7.15. Ownership of Properties; Title; Real Property; Leases. Schedule
7.15 lists all of the Real Property owned or leased by any of the Loan Parties
or their respective Subsidiaries as of the Closing Date, and each other location
leased from or otherwise owned by a third party at which a Loan Party stores any
Collateral as of the Closing Date, indicating in each case whether the
respective property is owned or leased, the identity of the owner or lessor and
the location of the respective property in each case as such Schedule may be
updated in accordance with Section 8.13. Each Loan Party owns (a) in the case of
material owned Real Property, good, indefeasible and valid fee simple title to
such Real Property, (b) in the case of material owned personal property, good
and valid title to such personal property, and (c) in the case of material
leased Real Property or personal property, valid and enforceable (except as may
be limited by bankruptcy, insolvency, moratorium, fraudulent conveyance or other
laws applicable to creditors’ rights generally and by generally applicable
equitable principles) leasehold interests in such leased property, in each case,
free and clear of all Liens or claims except for Permitted Liens.

 

 

Section 7.16. Environmental Matters.

 

(a) The Loan Parties, each of their respective Subsidiaries, and each of their
respective businesses, operations and Real Property (i) are in compliance with
all Environmental Laws in all jurisdictions in which the Loan Parties or such
Subsidiary, as the case may be, are currently doing business, and (ii) have
obtained and are in compliance with all permits required under Environmental
Laws, in each case except any such noncompliance or failure to obtain any such
permits which could not reasonably be expected to have a Material Adverse
Effect. None of the Loan Parties or any of their respective Subsidiaries has
become subject to any pending or, to the knowledge of such Loan Party,
threatened in writing, Environmental Claim or any other liability under any
Environmental Law which could reasonably be expected to have a Material Adverse
Effect.

 

(b) None of the Loan Parties or any of their respective Subsidiaries or, to the
knowledge of any Loan Party, any other Person, has used, managed, handled,
generated, treated, stored, transported, Released or disposed of Hazardous
Materials in, on, at, under, to or from any currently or formerly owned or
leased Real Property or facility relating to its business in a manner that
requires or is reasonably expected to require corrective, investigative,
monitoring, remedial or cleanup actions under any Environmental Law which could
reasonably be expected to have a Material Adverse Effect.

 



72

 

 

(c) To the knowledge of the Loan Parties, there are no actions, activities,
circumstances, facts, conditions, events or incidents, including the presence of
any Hazardous Material, which would be reasonably be expected to form the basis
of any Environmental Claim against any Loan Party or any of their respective
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect.

 

(d) The Loan Parties have delivered or otherwise made available for inspection
to the Administrative Agent true, complete and correct copies and results of all
material reports, data, investigations, audits, assessments (including Phase I
environmental site assessments and Phase II environmental site assessments)
studies, analyses, tests or monitoring in the custody, possession or control of
the Loan Parties or any of their Subsidiaries pertaining to: (i) any
Environmental Claims involving any Loan Party or any of their Subsidiaries; (ii)
any Hazardous Materials in, on, beneath or adjacent to any property currently or
formerly owned, operated or leased by any Loan Party or any of their
Subsidiaries; or (iii) any Loan Party’s or any of their Subsidiaries’ compliance
with applicable Environmental Laws, except any Environmental Claims, Hazardous
Materials or noncompliance which could not reasonably be expected to have a
Material Adverse Effect.

 

Section 7.17. Solvency. On the Closing Date after giving effect to the
Transactions and the other transactions related thereto, the Loan Parties and
their Subsidiaries on a consolidated basis are, Solvent.

 

Section 7.18. No Default. None of the Loan Parties or any of their respective
Subsidiaries is in default under or with respect to, any Contractual Obligation
or Material Contract that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

Section 7.19. Security Documents; Perfection. (a) The Guaranty and Security
Agreement is effective to create in favor of the Collateral Agent, for the
benefit of the Secured Parties, a legal, valid and enforceable first priority
(subject only to Permitted Liens which, pursuant to the terms of this Loan
Agreement, are permitted to have priority over Collateral Agent’s Liens thereon)
security interest in the Collateral described therein and proceeds thereof.

 

(b) In the case of the Pledged Stock described in the Guaranty and Security
Agreement, when stock certificates representing such Pledged Stock are delivered
to the Collateral Agent; in the case of deposit accounts and securities
accounts, when Account Control Agreements are executed and delivered by the Loan
Parties owning such accounts, the Collateral Agent and the applicable depository
bank or securities intermediary; and in the case of the other Collateral
described in the Guaranty and Security Agreement, when financing statements and
other filings specified on Schedule 7.19 in appropriate form are filed in the
offices specified on Schedule 7.19, the Lien granted under the Guaranty and
Security Agreement shall constitute a fully perfected Lien on, and first
priority (subject only to Permitted Liens which, pursuant to the terms of this
Loan Agreement, are permitted to have priority over Collateral Agent’s Liens
thereon) security interest in, all right, title and interest of the Loan Parties
in such Collateral and the proceeds thereof (to the extent such proceeds can be
perfected by a filing), as security for the Obligations.

 



73

 

 

Section 7.20. Compliance with Laws and Permits; Authorizations. Each Loan Party
and each of its Subsidiaries (a) is in compliance with all Applicable Laws and
Permits and (b) has all requisite governmental licenses, Permits,
authorizations, consents and approvals to operate its business as currently
conducted, except in such instances in which (x) such requirement of Applicable
Laws, Permits, government licenses, authorizations or approvals are being
contested in good faith by appropriate proceedings diligently conducted or (y)
the failure to have or comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

Section 7.21. No Material Adverse Effect. Since the date of the Prior Financial
Statements, there has been no Material Adverse Effect, and there has been no
circumstance, event or occurrence, and no fact exists to the actual knowledge of
any of the Loan Parties, in each case that could reasonably be expected to
result in a Material Adverse Effect.

 

Section 7.22. Contractual or Other Restrictions. Other than the Loan Documents
and the Revolving Loan Documents, no Loan Party or any of its Subsidiaries is a
party to any agreement or arrangement or subject to any Applicable Law that (a)
limits its ability to pay dividends to, or otherwise make Investments in or
other payments to, any Loan Party, (b) limits its ability to grant Liens in
favor of the Collateral Agent or (c) otherwise limits its ability to perform the
terms of the Loan Documents.

 

Section 7.23. No Brokers. Except as set forth on Schedule 7.23, no broker’s or
finder’s fee or commission will be payable with respect to this Loan Agreement
or any of the transactions contemplated hereby.

 

Section 7.24. Insurance. The properties of each Loan Party are insured with
financially sound and reputable insurance companies that are not Affiliates of
any Loan Party (other than any deductible or self-insured portion) against loss
and damage in such amounts, with such deductibles and covering such risks, as
are customarily carried by Persons of comparable size and of established
reputation engaged in the same or similar businesses and owning similar
properties in the general locations where such Loan Party operates, in each case
as described on Schedule 7.24. As of the Closing Date, all premiums with respect
thereto that are due and payable have been duly paid and no Loan Party has
received or is aware of any notice of any material violation or cancellation
thereof and each Loan Party has complied in all material respects with the
requirements of each such policy.

 

Section 7.25. Evidence of Other Indebtedness. Schedule 7.25 is a complete and
correct list of each credit agreement, loan agreement, promissory note,
indenture, purchase agreement, guaranty, letter of credit or other arrangement
providing for or otherwise relating to any Indebtedness or any extension of
credit (or commitment for any extension of credit) to any Loan Party outstanding
on the Closing Date which will remain outstanding after the Closing Date (other
than this Loan Agreement and the other Loan Documents). The aggregate principal
or face amount outstanding or that may become outstanding under each such
arrangement as of the Closing Date is correctly described in Schedule 7.25.

 



74

 

 

Section 7.26. Deposit Accounts, Securities Accounts and Commodity Accounts.

 

Schedule 7.26 lists as of the Closing Date all of the deposit accounts,
securities accounts and commodity accounts of each Loan Party, including, with
respect to each depository bank, securities intermediary or commodity
intermediary at which such accounts are maintained by such Loan Party, (a) the
name and location of such Person and (b) the account numbers of the deposit
accounts, securities accounts and commodity accounts maintained with such
Person.

 

Section 7.27. Principal Business. As of the Closing Date and at all times
thereafter each Loan Party, other than Holdings, is engaged solely in the
Business.

 

Section 7.28. Absence of any Undisclosed Liabilities. There are no material
liabilities of any Loan Party of any kind whatsoever, whether accrued,
contingent, absolute, determined, determinable or otherwise, and there is no
existing condition, situation or set of circumstances which could reasonably be
expected to result in any such liabilities, other than those liabilities
provided for or disclosed in the financial statements provided on or prior to
the Closing Date or otherwise disclosed in writing to the Administrative Agent.

 

Section 7.29. Holdings.

 

(a) Holdings has not engaged in and does not engage in any activity prohibited
by Section 9.17, and have not owned and do not own any assets or property
prohibited by Section 9.17.

 

(b) Except as set forth in the Holdings Equity Investment Documents, none of the
holders of any Capital Stock of Holdings has a contractual or other right to
require Holdings to purchase or redeem any Capital Stock of Holdings.

 

Section 7.30. Acquisition; Transaction Agreement, Other Related Agreements.

 

(a) The Borrowers have delivered to the Administrative Agent a complete and
correct copy of the Transaction Agreement and each of the other Transaction
Documents (including all schedules, exhibits, amendments, supplements,
modifications, assignments and all other documents delivered pursuant thereto or
in connection therewith). As of the Closing Date, no Loan Party and, to the
knowledge of any Loan Party, no other Person party thereto, is in default in any
material respect in the performance or compliance with any provisions thereof.

 

(b) The Acquisition complies in all material respects with all applicable legal
requirements, and all necessary governmental, regulatory, shareholder and other
material consents and material approvals required for the consummation of the
Acquisition have been, or prior to the consummation thereof will be, (i) duly
waived or (ii) duly obtained and in full force and effect.

 

(c) Each of the Transaction Documents is in full force and effect as of the
Closing Date, has not been terminated, rescinded or withdrawn, and the Loan
Parties’ rights thereunder are fully assignable to the Collateral Agent by any
Loan Party that is a party thereto.

 

(d) The consummation of the Acquisition will not violate in any material
respects any statute or regulation of the United States or any other applicable
jurisdiction, or any order, judgment or decree of any court or other
Governmental Authority, nor will it result in a breach of, or constitute a
default under, any material agreement or indenture, or any material order or
decree, to which the Loan Parties or any of their Subsidiaries are a party or
are subject.

 

(e) As of the Closing Date, no Loan Party has granted a collateral assignment
of, or a security interest over, any of the Transaction Documents (other than in
favor of the Collateral Agent, for the benefit of the Secured Parties), and no
Loan Party has sold, transferred or assigned any Transaction Document to any
Person. As of the Closing Date, no Transaction Document has been modified,
amended, altered or changed in any manner adverse to the Lenders, and all such
material modifications, amendments, alterations and changes (whether or not
adverse to the Lenders) have been provided in writing to the Lenders.

 



75

 

 

Section 7.31. Anti-Terrorism Laws; The Patriot Act. No Loan Party is in
violation of any Law relating to terrorism or money laundering (“Anti-Terrorism
Laws”), including the Patriot Act, the Trading with the Enemy Act of the United
States of America (50 U.S.C. App. §§1 et seq.), as amended (the “Trading with
the Enemy Act”), the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended), and Executive
Order No. 13224 on Terrorism Financing, effective September 24, 2001 (the
“Executive Order”). No Loan Party or other agents acting or benefiting in any
capacity in connection with the Term Loans is (i) a Person that is listed in the
Annex to, or is otherwise subject to the provisions of, the Executive Order,
(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the Annex to, or is otherwise subject to the provisions of,
the Executive Order, (iii) a Person with whom any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law, (iv)
a Person who commits, threatens or conspires to commit or supports “terrorism”
as defined in the Executive Order, (v) an “enemy” or an “ally of the enemy”
within the meaning of Section 2 of the Trading with the Enemy Act, or (vi) a
Person that is named as a “specially designated national and blocked person” on
the most current list published by the United States Treasury Department Office
of Foreign Asset Control at its official website or any replacement website or
other replacement official publication of such list. No Loan Party or other
agents acting or benefiting in any capacity in connection with the Term Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Person described in the
preceding sentence, (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in any property blocked pursuant to the
Executive Order, or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in the Anti-Terrorism Laws.

 

Section 7.32. Economic Sanctions/OFAC.

 

No Loan Party or any director, officer or employee of any Loan Party, and to the
knowledge of any Loan Party no Affiliate, agent or representative of any Loan
Party, is, or is owned or controlled by, a Person that is (i) the subject of any
economic or financial sanctions or trade embargoes imposed, administered or
enforced by any Governmental Authority (“Sanctions”), including those
administered by the U.S. Department of Treasury’s Office of Foreign Assets
Control (“OFAC Sanctions”) or (ii) located, organized or conducting business in
a country, region or territory that is the subject of any OFAC Sanctions or
other Sanctions (each, a “Sanctioned Country”), including, without limitation,
Burma/Myanmar, Crimea, Cuba, Iran, North Korea, Sudan and Syria (any such Person
referred to in clause (i) or (ii), a “Sanctioned Person”).

 



76

 

 

Section 7.33. Foreign Corrupt Practices Act.

 

No Loan Party or any director, officer or employee of any Loan Party, and to the
knowledge of any Loan Party no Affiliate, agent or representative of any Loan
Party, has taken any action in violation of Applicable Law in furtherance of an
offer, payment, promise to pay or authorization or approval of the payment or
giving of money, property, gifts or anything else of value, directly or
indirectly, to any “government official” (including any officer or employee of a
government or a government-owned, government-controlled or other
quasi-governmental entity or of a public international organization, or any
Person acting in an official capacity for or on behalf of any of the foregoing,
or any political party or party official or candidate for political office) to
influence official action or secure an improper advantage, and each Loan Party
has conducted its businesses in compliance in all material respects with
applicable anti-corruption laws and has instituted and maintained and will
continue to maintain policies and procedures designed to promote and achieve
compliance in all material respects with all such laws and with the
representation and warranty contained in this Section 7.33.

 

Section 7.34. Material Contracts; No Hedging Contracts.

 

(a) Set forth on Schedule 7.34(a) is a list of all Material Contracts of the
Loan Parties, showing the parties and any amendments and modifications thereto;
provided, however, that Borrowers may from time to time after the Closing Date
amend such Schedule 7.34(a) to add additional Material Contracts or remove
contracts no longer qualifying as Material Contracts so long as (i) in the case
of adding additional Material Contracts, such amendment occurs by written notice
to the Administrative Agent as set forth in the first Compliance Certificate
required to be delivered after the effectiveness of such contract, (ii) in the
case of removing contracts no longer qualifying as Material Contracts, such
amendment occurs by written notice to the Administrative Agent promptly after
the termination thereof; provided that, no such addition to, or removal from,
Schedule 7.34(a) of a Material Contract shall be deemed a waiver of any Default
or Event of Default. Each Material Contract (other than those that have expired
at the end of their normal terms) (a) is in full force and effect and is binding
upon and enforceable against the applicable Loan Party and, to the best of the
Loan Parties’ knowledge, each other Person that is a party thereto, in
accordance with its terms, (b) has not been otherwise amended or modified (other
than amendments or modifications permitted by Section 9.08), and (c) is not in
default due to the action or inaction of any Loan Party or, to the knowledge of
the Loan Parties, any other party thereto. To the Borrowers’ knowledge, there
exists no actual or threatened termination, limitation or modification of any
business relationship between any Loan Party or Subsidiary and any customer or
supplier, or any group of customers or suppliers, who individually or in the
aggregate are material to the Business. To the Borrowers’ knowledge, there
exists no condition or circumstance that could reasonably be expected to impair
the ability of any Loan Party or Subsidiary to conduct the Business or utilize
any Material IP Rights at any time after giving effect to the Acquisition in
substantially the same manner as conducted by the Seller (as defined in the
Transaction Agreement) and its subsidiaries prior to giving effect to the
Acquisition.

 



77

 

 

(b) Except as permitted pursuant to this Loan Agreement, there are no Hedging
Agreements or similar agreements entered into by, between or applicable to any
Loan Party or any of its Subsidiaries.

 

Section 7.35. Affiliate Transactions. Except as set forth on Schedule 7.35, no
Loan Party is a party to any contracts or agreements with any of its Affiliates
on terms and conditions which are less favorable to such Loan Party than would
be usual and customary in similar contracts or agreements between Persons not
affiliated with each other.

 

Section 7.36. Material Customers. To the knowledge of the Loan Parties, neither
the Loan Parties, nor The Proctor & Gamble Company, have received notice from
any material customer that such customer has or intends to terminate or
otherwise materially alter its customer agreements with The Proctor & Gamble
Company in respect of the Joy Business or the Cream Business in a manner that
could result in a Material Adverse Effect.

 

Section 7.37. Collective Bargaining Agreements. Schedule 7.37 is a complete and
correct list and description (including dates of termination) of all collective
bargaining or similar agreements between or applicable to any Loan Party or any
of its Subsidiaries and any union, labor organization or other bargaining agent
in respect of the employees of any Loan Party or any of its Subsidiaries.

 

Section 7.38. Qualified Capital Stock. All Capital Stock issued by the Loan
Parties and their Subsidiaries is Qualified Capital Stock.

 

ARTICLE VIII

AFFIRMATIVE COVENANTS

 

The Loan Parties hereby covenant and agree that, on the Closing Date and
thereafter until the Term Loans, together with interest, Fees and all other
Obligations incurred hereunder and under the other Loan Documents (other than
Unasserted Contingent Obligations), are paid in full in cash in accordance with
the terms of this Loan Agreement, and as inducement for the Agents and the
Lenders to enter into this Loan Agreement and upon which the Agents and the
Lenders are relying:

 

Section 8.01. Financial Information, Reports, Certificates and Other
Information. The Loan Parties shall furnish to the Administrative Agent and each
Lender copies of the following financial statements, reports, notices and
information:

 

(a) Monthly Financial Statements. (i) Commencing with the calendar month ending
June 30, 2019 and for each calendar month thereafter prior to the first full
calendar month ending after the Initial Accounting Termination Date, within
thirty (30) days after the end of each calendar month, a report as of the end of
such month in the same form and substance as the Prior Financial Statements or
otherwise reasonably satisfactory to the Administrative Agent, certified by an
Authorized Officer of Holdings on behalf of the Borrowers as having been
prepared in good faith and presenting fairly in all material respects the
financial condition and results of operations of the Consolidated Companies at
the respective dates of such information and for the respective periods covered
thereby and (ii) commencing with the first full calendar month ending after the
Initial Accounting Termination Date, within thirty (30) days after the end of
each calendar month (A) unaudited (x) consolidated balance sheets of Holdings
and its Subsidiaries as of the end of such month, and (y) unaudited consolidated
statements of income and cash flow of Holdings and its Subsidiaries as of the
end of such month, in each case, including in comparative form (both in Dollar
and percentage terms) the figures for the corresponding month in the immediately
preceding fiscal year of Holdings, and the year-to-date portion of the
immediately preceding fiscal year of Holdings, and (B) a statement of
Consolidated Adjusted EBITDA for the year-to-date portion of such fiscal year of
Holdings ending concurrently with such month, including, (A) the Consolidated
Adjusted EBITDA Calculation and (B) in comparative form (both in Dollar and
percentage terms), Consolidated Adjusted EBITDA for the same year-to-date period
in the immediately preceding fiscal year.

 



78

 

 

(b) Quarterly Financial Statements. Commencing with the first full fiscal
quarter ending after the Initial Accounting Termination Date, within forty-five
(45) days after the end of each fiscal quarter ended March 31, June 30,
September 30 and December 31, in each case, of Holdings, (i) unaudited (x)
consolidated balance sheets of Holdings and its Subsidiaries as of the end of
such fiscal quarter, and (y) consolidated statements of income and cash flow of
Holdings and its Subsidiaries for such fiscal quarter, in each case and for the
period commencing at the end of the previous fiscal year of Holdings and ending
with the end of such fiscal quarter, including (in the case of each of clause
(x) and clause (y) (if applicable)), in comparative form (both in Dollar and
percentage terms) the figures for the corresponding fiscal quarter in, and year
to date portion of, the immediately preceding fiscal year of Holdings, (ii) a
statement of Consolidated Adjusted EBITDA (x) for the year-to-date portion of
such fiscal year of Holdings ending concurrently with such fiscal quarter,
including (A) the Consolidated Adjusted EBITDA Calculation and (B) in
comparative form (both in Dollar and percentage terms) Consolidated Adjusted
EBITDA for the same year-to-date period in the immediately preceding fiscal year
of Holdings and (y) for the Test Period ending concurrently with such fiscal
quarter, including, in comparative form (both in Dollar and percentage terms)
Consolidated Adjusted EBITDA for such Test Period against the then current
Budget, and for the Test Period immediately preceding such reported period and
(iii) a management discussion and analysis (with reasonable detail and
specificity) of the results of operations for the fiscal periods reported,
including, in comparative form the figures for the corresponding fiscal quarter
in, and year-to-date portion of, the immediately preceding fiscal year of
Holdings, and period commencing at the end of the previous fiscal year of the
Borrowers and ending with the end of such fiscal quarter.

 

(c) Annual Financial Statements. Commencing with the fiscal year ending December
31, 2019, within one hundred and twenty (120) days after the end of any fiscal
year of Holdings (or, solely with respect to the fiscal year ending December 31,
2019, one hundred and eighty (180) days), (i) copies of the consolidated balance
sheets of Holdings and its Subsidiaries for such fiscal year, and the related
consolidated statements of income and cash flows of Holdings and its
Subsidiaries for such fiscal year, and setting forth in comparative form (both
in Dollar and percentage terms) the figures for the immediately preceding fiscal
year (commencing with the 2020 fiscal year) and against the then-current Budget
for such fiscal year, such statements audited and certified without “going
concern” or other qualification, exception or assumption, without any
explanatory paragraph or paragraph of emphasis with respect to “going concern”,
and without qualification or assumption as to the scope of such audit as
conducted in accordance with GAAP, by an independent public accounting firm of
nationally recognized standing reasonably acceptable to the Administrative Agent
(provided that BDO USA, LLP shall be deemed to be acceptable to the
Administrative Agent), together with a management discussion and analysis (with
reasonable detail and specificity) of the results of operations for the fiscal
periods reported and (ii) a statement of Consolidated Adjusted EBITDA for such
fiscal year, including (A) the Consolidated Adjusted EBITDA Calculation and (B)
in comparative form (both in Dollar and percentage terms) Consolidated Adjusted
EBITDA for such fiscal year against the then-current Budget and for the same
year-to-date period in the immediately preceding fiscal year.

 



79

 

 

(d) Compliance Certificates. Concurrently with the delivery of the financial
information pursuant to clauses (b) and (c) above, a Compliance Certificate
executed by an Authorized Officer of Holdings on behalf of the Borrowers (i)
certifying that such financial information presents fairly in all material
respects the financial condition, results of operations and cash flows of
Holdings and its Subsidiaries in accordance with GAAP at the respective dates of
such information and for the respective periods covered thereby, subject in the
case of unaudited financial information, to changes resulting from normal
year-end audit adjustments and to the absence of footnotes, (ii) showing
compliance with the covenants set forth in Section 9.13 and stating that no
Default or Event of Default has occurred and is continuing (or, if a Default or
an Event of Default has occurred, specifying the details of such Default or
Event of Default and the actions taken or to be taken with respect thereto),
(iii) specifying any change in the identity of the Subsidiaries as at the end of
such fiscal year or period, as the case may be, from the Subsidiaries listed on
Schedule 7.09, or from the most recently delivered Compliance Certificate, as
applicable and (iv) including (x) an updated Schedule 7.15, Schedule 7.26, and
Schedule 7.34(a) of this Loan Agreement (if applicable) and (y) a written
supplement substantially in the form of Schedules 1-5, as applicable, to the
Guaranty and Security Agreement with respect to any additional assets and
property acquired by any Loan Party after the date hereof if required to update
the perfection of Collateral Agent’s Lien with respect to such assets, all in
reasonable detail.

 

(e) Consolidated Excess Cash Flow. On or before the date upon which annual
financial statements are required to be delivered pursuant to Section 8.01(c)
for each fiscal year, a written calculation of Consolidated Excess Cash Flow for
the applicable fiscal year in form reasonably acceptable to the Administrative
Agent, certified by an Authorized Officer of each Borrower and in compliance
with the requirements of Section 4.02(a)(vi).

 

(f) Budget. On or prior to the thirtieth (30th) day of each calendar year (or,
solely with respect to the calendar year ending December 31, 2020, on or prior
to the forty-fifth (45th) day of such year), forecasted financial projections
for Holdings and its Subsidiaries for the then upcoming fiscal year (on a
month-by-month and quarter-by-quarter basis), in each case including projections
for Consolidated Capital Expenditures, a projected consolidated balance sheet of
Holdings and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow, projected changes in
financial position and projected income and a description of the underlying
assumptions applicable thereto, and in each case prepared by management of the
Loan Parties in good faith based upon reasonable assumptions, consistent in
scope with the financial statements provided pursuant to Section 8.01(c) and
setting forth the principal assumptions on which such projections are based
(each such projections and the projections delivered as of the Closing Date
pursuant to Section 5.10(a)(ii), being referred to as a “Budget”).

 

 

80

 

 



(g) Defaults; Litigation. As soon as possible and in any event (i) within three
(3) Business Days after an Authorized Officer of any Loan Party or any of their
respective Subsidiaries obtains knowledge thereof, written notice from an
Authorized Officer of each Borrower of the occurrence of any event that
constitutes a Default or an Event of Default, which notice shall specify the
nature thereof, the period of existence thereof, and what action the applicable
Loan Parties have taken and propose to take with respect thereto, (ii) within
five (5) Business Days after an Authorized Officer of any Loan Party or any of
their respective Subsidiaries obtains knowledge thereof, written notice from an
Authorized Officer of each Borrower of (1) the occurrence of any material
adverse development with respect to any litigation, action, proceeding or labor
controversy described in Schedule 7.08, (2) the commencement of any litigation,
action, proceeding or labor controversy of the type and the materiality
described in Section 7.08, and (3) to the extent the Administrative Agent
requests and subject to any attorney client privilege requirements, copies of
all documentation related thereto.

 

(h) Notices. Written notice promptly upon becoming aware of (and in no event
later than three (3) Business Days (except for item (iv) below which shall be
provided no later than five (5) Business Days) and after an Authorized Officer
of any Loan Party becomes aware of) each the following, and copies of all
notices and related documents and correspondence with respect to:

 

(i) any pending or, to the knowledge of an Authorized Officer of a Loan Party,
threatened in writing litigation, action, proceeding or other controversy which
purports to affect the legality, validity or enforceability of any Loan
Document, Transaction Document or any other document or instrument referred to
in Section 9.08, which notice shall include a statement of an Authorized Officer
of each Borrower specifying the nature thereof and what actions the applicable
Loan Parties have taken and propose to take with respect thereto;

 

(ii) the commencement of, and any material development in, each litigation,
investigation or proceeding affecting any Loan Party or any Subsidiary thereof
(A) the amount of which, if adversely determined could reasonably be expected to
result in liability of $250,000 (or its equivalent in another currency or
currencies) or more, in the aggregate, for any Loan Party or Subsidiary of any
Loan Party, individually or collectively, (B) in which injunctive or similar
relief is sought and which, could reasonably be expected to have a Material
Adverse Effect, (C) in which the relief sought is an injunction or other stay of
the performance of this Loan Agreement, any other Loan Document or any
Transaction Document or (D) which alleges potential violations of any securities
laws that could reasonably be expected to result in material liability to any
Loan Party or any criminal liability with respect to any Loan Party;

 

(iii) each pending or, to the knowledge of an Authorized Officer of a Loan
Party, threatened in writing labor dispute, strike, walkout, or union organizing
activity with respect to any employees of a Loan Party that would reasonably be
expected to have a Material Adverse Effect;

 



81

 

 

(iv) the discharge, withdrawal or resignation by a Loan Party’s independent
accountants and any replacement by nationally recognized accountants or other
accountants reasonably acceptable to the Administrative Agent;

 

(v) the creation or acquisition of any Subsidiary of any Borrower no later than
ten (10) Business Days prior to such creation or acquisition;

 

(vi) each other material notice or notification (other than borrowing notices)
given by any Loan Party under the Preferred Equity Investment Agreement, the
Holdings Equity Investment Documents, any other Transaction Document, any other
Material Contract or any Revolving Loan Document;

 

(vii) all amendments, consent letters, waivers or modifications to a Loan
Party’s Organization Documents that increase or change any payment obligations
or which could otherwise be adverse to the Lenders;

 

(viii) all significant written final reports submitted to a Loan Party or any
Subsidiary of a Loan Party by its accountants in connection with each annual,
interim or special audit or review of any type of the financial statements or
related internal control systems, including any final comment letters delivered
to management and all responses thereto; and

 

(ix) all (i) notices submitted or delivered to a Loan Party or any Subsidiary of
a Loan Party by a regulatory agency when such notice could reasonably have a
Material Adverse Effect and (ii) material reports submitted or delivered to a
Loan Party or any Subsidiary of a Loan Party which were prepared by the SEC.

 

(i) Loan Documents, etc. As soon as possible and in any event within three (3)
Business Days after any Loan Party obtains knowledge of the occurrence of a
breach or default or termination or notice of termination or intent or threat to
terminate by any party under, or material amendment (and copies thereof) entered
into by any party to, any Loan Document, any Preferred Equity Documents, any
Holdings Equity Investment Documents, any Transaction Document, any other
Material Contract, any Revolving Loan Document or any other material agreement
between a Loan Party and any other Affiliate of any Loan Party (other than a
Loan Party), or any other document or instrument referred to in Section 9.07, a
statement of an Authorized Officer of the Borrowers setting forth details of
such breach or default or notice of termination or intent or threat to terminate
and the actions taken or to be taken with respect thereto and, if applicable, a
copy of such amendment.

 

(j) Management Letters. Promptly upon, and in any event within five (5) Business
Days after, receipt thereof, copies of all “management letters” submitted to any
Loan Party by the independent public accountants referred to in Section 8.01(c)
in connection with each audit made by such accountants.

 

(k) Reports to SEC and Shareholders. Promptly upon the filing or sending
thereof, copies of (a) all regular, periodic or special reports of each Loan
Party or any direct or indirect parent of any Loan Party filed with the
Securities Exchange Commission and (b) all registration statements of Holdings
and each Loan Party filed with the Securities Exchange Commission (other than on
Form S-8).

 



82

 

 

(l) Bankruptcy, etc. Immediately upon becoming aware thereof, notice (whether
involuntary or voluntary) of the bankruptcy, insolvency, reorganization of any
Loan Party, or the appointment of any trustee in connection with or anticipation
of any such occurrence, or the taking of any step by any Person in furtherance
of any such action or occurrence.

 

(m) Corporate Information. Promptly upon, and in any event within five (5)
Business Days after, any change in the identity of the chief executive officer,
chief operations officer, chief financial officer or other “C-Level” officers, a
certificate, certified to the extent of any change from a prior certification,
from the secretary, assistant secretary, managing member or general partner of
such Loan Party notifying the Administrative Agent of such information or change
and attaching thereto any relevant documentation in connection therewith.

 

(n) Insurance Report. Substantially concurrently with the delivery of the
financial statements provided for in Section 8.01(c), a current report of a
reputable insurance broker with respect to insurance policies maintained by the
Loan Parties.

 

(o) Leased Property. Promptly upon, and in any event within five (5) Business
Days after, entering into any new material lease in respect of Real Property, a
copy of such lease.

 

(p) Borrowing Base Certificates. Within two (2) Business Days of any borrowing
base certificate pursuant to the Revolving Loan Documents (to the extent such
Revolving Loan Documents exist), a copy of such borrowing base certificate and
any related calculations, reports or exhibits delivered in connection therewith.

 

(q) Other Information. Promptly, such other information (financial or otherwise)
as any Agent on its own behalf or on behalf of any Lender may reasonably request
in writing from time to time.

 

Section 8.02. Books, Records and Inspections. The Loan Parties shall, and shall
cause each of their respective Subsidiaries to, maintain proper books of record
and account, in which entries that are complete, true and correct in all
material respects and are in conformity with GAAP consistently applied shall be
made of all material financial transactions and matters involving the assets and
business of the Loan Parties or such Subsidiary, as applicable, in accordance
with GAAP. The Loan Parties shall, and shall cause each of their respective
Subsidiaries to, permit the Administrative Agent and its representatives and
independent contractors to visit and inspect and audit any of its properties, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants, all at the expense
of the Loan Parties and (unless an Event of Default then exists) at reasonable
times during normal business hours, upon reasonable advance notice to the Loan
Parties; provided that (i) unless an Event of Default has occurred and is
continuing, the Administrative Agent shall not be permitted to conduct, and, the
Loan Parties shall not be required to reimburse the Administrative Agent for,
(x) during each year prior to the second anniversary of the Closing Date, more
than two (2) such inspections and collateral audits in any calendar year and (y)
during each year thereafter, more than one (1) such inspection or collateral
audit in any calendar year and (ii) the Administrative Agent shall be permitted
to conduct unlimited inspections and audits during any calendar year during the
occurrence and continuance of an Event of Default, and the Loan Parties shall
reimburse the Administrative Agent for any such inspections. Any information
obtained by the Administrative Agent pursuant to this Section 8.02 may be shared
with the Collateral Agent or any Lender upon such Person’s request. The
Administrative Agent shall give the Loan Parties the opportunity to participate
in any discussions with the Loan Parties’ independent public accountants.

 



83

 

 

Section 8.03. Maintenance of Insurance. The Loan Parties shall, and shall cause
each of their respective Subsidiaries to, maintain in full force and effect at
all times (including by paying all applicable premiums), with insurance
companies that are financially sound and reputable at the time the relevant
coverage is placed or renewed, insurance in at least such amounts and against at
least such risks (and with such risk retentions) as reasonably determined by the
Loan Parties in the exercise of reasonable business judgment , and in any case
insuring against casualty, general liability, product liability, employment
practices liability, business interruption, errors and omissions, and “D&O”
insurance. The Loan Parties shall furnish to the Collateral Agent for further
delivery to the Lenders, upon written request from the Collateral Agent,
information presented in reasonable detail as to all such insurance so carried,
and in any case including, without limitation, (i) endorsements to (x) all “All
Risk” and business interruption policies naming the Collateral Agent, on behalf
of the Secured Parties, as loss payee, and (y) all general liability, product
liability, employment practices liability, other liability, and errors and
omissions policies naming the Agents, the Lenders and the other Secured Parties
as additional insureds, and (ii) legends providing that no cancellation,
material reduction in amount or material change in insurance coverage thereof
shall be effective until at least thirty (30) days (ten (10) days with respect
to failing to pay premiums) after receipt by the Collateral Agent of written
notice thereof.

 

Section 8.04. Payment of Taxes and Liabilities. Each Loan Party shall pay and
discharge, and shall cause each of its Subsidiaries to pay and discharge, all
federal, state and local income and other material Taxes, assessments,
governmental charges, levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, prior to the date on which penalties attach
thereto, all lawful claims respecting the foregoing that, if unpaid, could
reasonably be expected to become a Lien upon any properties of the Loan Parties
or any of their respective Subsidiaries and all other liabilities and
obligations of such Loan Party and its Subsidiaries; provided, that no Loan
Party or any of its Subsidiaries shall be required to pay any such Tax,
assessment, charge, levy or claim that is being contested in good faith and by
proper proceedings in accordance with Section 9.02(i) and as to which such Loan
Party has maintained adequate reserves with respect thereto in accordance with
GAAP and such amount is not in excess of $250,000 in the aggregate.

 

Section 8.05. Maintenance of Existence; Compliance with Laws, etc. Each Loan
Party shall, and shall cause its Subsidiaries to, (a) preserve and maintain in
full force and effect its organizational existence (except in a transaction
permitted by Section 9.03), (b) preserve and maintain its good standing under
the laws of its state or jurisdiction of incorporation, organization or
formation; and preserve and maintain its good standing under the laws of each
other state or jurisdiction where such Person is qualified, or is required to be
so qualified, to do business as a foreign entity, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect, (c) comply in all material respects with all Applicable Laws, rules,
regulations and orders (including all Anti-Terrorism Laws) material to the
business, (d) do or cause to be done all things reasonably necessary to
preserve, renew and keep in full force and effect its Material Contracts and the
rights, agreements, licenses, registrations, permits, certifications, approvals,
consents, franchises, patents, copyrights, trademarks and trade names that are
material to the conduct of such Loan Party’s or such Subsidiary’s business
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect, (e) maintain, preserve and protect all property
of the Loan Parties, except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect and (f) except for
obsolete or worn out equipment, keep their property in good repair, working
order and condition and from time to time make, or cause to be made, all needful
and proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that such Loan Party’s or such Subsidiary’s business carried
on in connection therewith may be properly conducted at all times, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 



84

 

 

Section 8.06. Environmental Compliance.

 

(a) Each Loan Party shall, and shall cause its Subsidiaries to, use and operate
all of its and their businesses, facilities and properties in compliance with
all Environmental Laws, including (i) keeping all necessary permits, approvals,
certificates, licenses and other authorizations relating to environmental
matters in effect and remaining in material compliance therewith, (ii) using,
handling, managing, generating, treating, storing, transporting and disposing of
all Hazardous Materials in material compliance with all applicable Environmental
Laws, and (iii) keeping its and their property free of any Lien imposed by any
Environmental Law, except in each case where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

(b) The Borrowers shall promptly give notice to the Administrative Agent upon
any Loan Party or Subsidiary thereof becoming aware of (i) any violation by any
Loan Party or any of its Subsidiaries of any Environmental Law, (ii) any inquiry
with respect to, proceeding against, investigation of or other Environmental
Claim with respect to any Loan Party under any Environmental Law, including
without limitation a written request for information or a written notice of
violation or potential environmental liability from any foreign, federal, state
or local environmental agency or board or any other Governmental Authority or
Person, or (iii) the discovery of a Release or threat of a Release in, at, on,
under, to or from any of the Real Property of any Loan Party or any facility or
assets therein in excess of reportable or allowable standards or levels under
any Environmental Law, or under circumstances, or in a manner or amount which
could reasonably be expected to require responsive, corrective, investigative,
remedial, monitoring, cleanup or other corrective action under any Environmental
Law, which in each case could reasonably be expected to have a Material Adverse
Effect.

 

(c) In the event of material violation of any Environmental Law or the Release
or presence of any Hazardous Material in, at, on, under, to or from any Real
Property of any Loan Party in amounts which require responsive, corrective,
investigative, remedial, monitoring, cleanup or other corrective or other action
under any Environmental Law or which subject any Loan Party to material
liability under any Environmental Law, each Loan Party and its respective
Subsidiaries, upon discovery thereof, shall take all steps required by
Environmental Laws to initiate and expeditiously complete all responsive,
corrective, investigative, remedial, monitoring, cleanup or other corrective
action or other action to mitigate and eliminate any such violation or potential
liability, and shall keep the Administrative Agent informed on a regular basis
of their actions and the results of such actions.

 



85

 

 

(d) Each Loan Party shall provide the Administrative Agent with copies of any
material notice, submittal or documentation (other than notices, submittals and
documentation submitted in the ordinary course of any Loan Party’s business)
provided by any Loan Party or any of its Subsidiaries to any Governmental
Authority or other Person under any Environmental Law. Such notice, submittal or
documentation shall be provided to the Administrative Agent promptly and, in any
event, within five (5) Business Days after such material is provided to any
Governmental Authority or third party.

 

Section 8.07. ERISA. (a) As soon as possible and, in any event, within ten (10)
days after any Loan Party, any of its Subsidiaries or any ERISA Affiliate knows
or has reason to know of the occurrence of any of the following events, the
Borrowers shall deliver to the Agents and each Lender a certificate of an
Authorized Officer of each Borrower setting forth the full details as to such
occurrence and the action, if any, that such Loan Party, such Subsidiary or such
ERISA Affiliate has taken and is required or proposes to take, together with any
notices (required, proposed or otherwise) given to or filed with or by such Loan
Party, such Subsidiary, such ERISA Affiliate, the PBGC, a Plan participant
(other than notices relating to an individual participant’s benefits) or the
Plan administrator with respect thereto: (i) the institution of any steps by any
Person to terminate any Plan; (ii) the failure to make a required contribution
to any Plan if such failure is sufficient to give rise to a Lien under Sections
303(k) or 4068 of ERISA or under Section 430(k) of the Code; (iii) the taking of
any action with respect to a Plan which could result in the requirement that any
Loan Party furnish a bond or other security to the PBGC or such Plan; (iv) the
occurrence of any event with respect to any Plan which could result in the
incurrence by any Loan Party of any material liability, fine or penalty, notice
thereof and copies of all documentation relating thereto; (v) that a Reportable
Event has occurred (except to the extent that the Borrowers has previously
delivered to the Agents and Lenders a certificate and notices (if any)
concerning such event pursuant to the next clause hereof); (vi) that a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA is subject to the advance reporting requirement of
PBGC Regulation Section 4043.61 (without regard to subparagraph (b)(1) thereof),
and an event described in subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC
Regulation Section 4043 is reasonably expected to occur with respect to such
Plan within the following thirty (30) days; (vii) that a failure to satisfy the
minimum funding standard within the meaning of Section 430 of the Code or
Section 303 of ERISA (whether or not waived in accordance with Section 412(c) of
the Code or Section 302(c) of ERISA) has occurred (or is reasonably likely to
occur) or an application may be or has been made to the Secretary of the
Treasury for a waiver or modification of the minimum funding standard (including
any required installment payments) or an extension of any amortization period
under Section 412, 430 or 431 of the Code or Section 302, 303 or 304 of ERISA
with respect to a Plan; (viii) the adoption of, or the commencement of,
contributions to, any Plan subject to Title IV of ERISA, Section 412 of the Code
or Section 302 of ERISA which results in a material increase in the contribution
obligations of any Loan Party, any Subsidiary of any Loan Party or any ERISA
Affiliate; (ix) that a non-exempt prohibited transaction within the meaning of
Section 4975 of the Code or Section 406 of ERISA with respect to a Plan has
occurred; (x) that any Loan Party, any Subsidiary of any Loan Party or, to the
knowledge of the Loan Parties, an ERISA Affiliate files a Schedule B (or such
other schedule as contains actuarial information ) to IRS Form 5500 in respect
of a Plan with Unfunded Current Liabilities; (xi) that a Plan having any
material Unfunded Current Liability has been or is to be terminated,
reorganized, partitioned or declared insolvent under Title IV of ERISA
(including the giving of written notice thereof); (xii) that a Plan has an
Unfunded Current Liability that has or will result in a Lien under ERISA or the
Code; (xiii) that proceedings may be or have been instituted to terminate a Plan
having an Unfunded Current Liability (including the giving of written notice
thereof); (xiv) that a proceeding may be or has been instituted against a Loan
Party, a Subsidiary thereof or an ERISA Affiliate pursuant to Section 515 of
ERISA to collect a delinquent contribution to a Plan; (xv) that the PBGC has
notified any Loan Party, any Subsidiary thereof or any ERISA Affiliate of its
intention to appoint a trustee to administer any Plan; (xvi) that any Loan
Party, any Subsidiary thereof or any ERISA Affiliate has failed to make a
required installment or other payment pursuant to Section 412 of the Code with
respect to a Plan; (xvii) that any Loan Party, any Subsidiary thereof or , to
the extent applicable or potentially applicable to the Loan Parties or any of
their respective Subsidiaries, any ERISA Affiliate has incurred or will incur
(or has been notified in writing that it will incur) any material liability
(including any indirect, contingent or secondary liability) to or on account of
a Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069,
4201, 4204 or 4212 of ERISA or Section 436(f), 4971, 4975 or 4980 of the Code;
(xviii) that any Loan Party or any Subsidiary thereof may be directly or
indirectly liable for a violation of the applicable requirements of Section 404
or 405 of ERISA or the exclusive benefit rule under Section 401(a) of the Code
by any fiduciary or disqualified person with respect to any Plan; or (xix) that
any Loan Party, any Subsidiary thereof or any ERISA Affiliate has incurred or
will incur (or has been notified in writing that it will incur) any Withdrawal
Liability; and

 



86

 

 

(b) Promptly following any request therefor, copies of any documents described
in Section 101(k) of ERISA that any Loan Party, any of its Subsidiaries or any
ERISA Affiliate may request with respect to any Plan, any notices described in
Section 101(l) of ERISA that any Loan Party, any of its Subsidiaries or any
ERISA Affiliate may request with respect to any Plan and any information that
any Loan Party, any of its Subsidiaries or any ERISA Affiliate may request with
respect to any Multiemployer Plan; provided, that if any Loan Party, any of its
Subsidiaries or any ERISA Affiliate has not requested such documents or notices
from the administrator or sponsor of the applicable Plan, the applicable Loan
Party, the applicable Subsidiary(ies) or the ERISA Affiliate(s) shall promptly
make a request for such documents or notices from such administrator or sponsor
and shall provide copies of such documents and notices promptly after receipt
thereof.

 

Section 8.08. Maintenance of Properties. Each Loan Party shall, and shall cause
its Subsidiaries to, (a) maintain, preserve, protect and keep its material Real
Property, properties and assets in good repair, working order and condition
(ordinary wear and tear excepted, and subject to dispositions permitted pursuant
to Section 9.04), (b) make necessary repairs, renewals and replacements thereof,
(c) maintain and renew as necessary all material leases, licenses, permits and
other clearances necessary to use and occupy such properties and assets, in each
case so that the business carried on by such Person may be properly conducted in
all material respects at all times consistent with the manner in which business
is conducted as of the Closing Date or such changes thereto as reasonably
determined by the Loan Parties in their good faith business judgment from time
to time, and (d) continue to conduct at all times its business consistent with
the manner in which business is conducted as of the Closing Date or such changes
thereto as reasonably determined by the Loan Parties in their good faith
business judgment from time to time.

 



87

 

 

Section 8.09. End of Fiscal Years; Fiscal Quarters.

 

The Loan Parties shall cause (a) each of their fiscal years and the fiscal years
of each of their Subsidiaries to end on December 31 of each year and (b) each of
their fiscal quarters and the fiscal quarters of each of their Subsidiaries to
end on dates consistent with such fiscal year-end.

 

Section 8.10. Additional Collateral, Guarantors and Grantors. The Loan Parties
shall, upon the formation or acquisition thereof, promptly (but in any event,
within ten (10) days after the date of formation or acquisition or such longer
time as the Administrative Agent may agree in writing, in its sole discretion)
cause any direct or indirect Domestic Subsidiary formed or otherwise purchased
or acquired after the Closing Date to (i) execute a supplement to the Guaranty
and Security Agreement in the form of Annex I to the Guaranty and Security
Agreement or otherwise in form and substance satisfactory to the Collateral
Agent, (ii) execute a joinder to this Loan Agreement, whereby such Subsidiary
becomes a Loan Party hereunder, (iii) obtain all consents and approvals required
to be obtained by it in connection with the execution and delivery of the
aforementioned joinder and the Security Documents and the performance of its
obligations hereunder and thereunder and the granting by it of the Liens
thereunder, and (iv) cause its assets to be subject to a first priority
perfected Lien (subject only to Permitted Liens that, pursuant to the terms of
this Loan Agreement, are permitted to have priority over the Collateral Agent’s
Liens thereon) in favor of the Collateral Agent for the benefit of the Secured
Parties and take such actions as shall be necessary or reasonably requested by
the Collateral Agent to grant and perfect or record such first priority Lien.
Not later than ten (10) Business Days after the acquisition by any Loan Party of
any asset (including without limitation, any IP Rights) that is required to be
provided as Collateral pursuant to this Loan Agreement or any Security Document,
which asset would not automatically be subject to the Collateral Agent’s first
priority perfected Lien pursuant to pre-existing Security Documents, the
applicable Loan Party shall cause such asset to be subject to a first priority
perfected Lien (subject only to Permitted Liens that, pursuant to the terms of
this Loan Agreement, are permitted to have priority over the Collateral Agent’s
Liens thereon) in favor of the Collateral Agent for the benefit of the Secured
Parties and take such actions as shall be necessary or requested by the
Collateral Agent to grant and perfect or record such first priority Lien.
Without limitation of any of the foregoing, each Loan Party shall deliver to the
Collateral Agent a collateral assignment, in form and substance satisfactory to
the Collateral Agent, of its right under (i) any Material License Agreement not
later than ten (10) Business Days after entering into such Material License
Agreement and (ii) any acquisition or similar agreement not later than ten (10)
Business Days after entering into such acquisition or similar agreement.

 

Section 8.11. Pledges of Additional Stock and Indebtedness. The Loan Parties
shall promptly (but in any event, within ten (10) days after the date of
issuance or acquisition or such longer time as the Administrative Agent may
agree in writing, in its sole discretion) pledge to the Collateral Agent for the
benefit of the Secured Parties, (i) all the Capital Stock of each Domestic
Subsidiary and each Foreign Subsidiary (to the extent such Foreign Subsidiary is
not a “controlled foreign corporation” within the meaning of Section 957(a) of
the Code), and 66 2/3% of the issued and outstanding Voting Stock and 100% of
the outstanding non-voting Capital Stock of each Foreign Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957(a) of the
Code directly held by such Loan Party, in each case formed or otherwise
purchased or acquired after the Closing Date, (ii) to the extent required by the
Security Documents, all promissory notes executed after the Closing Date
evidencing Indebtedness of any Loan Party or Subsidiary of any Loan Party, and
(iii) to the extent required by the Security Documents all other evidences of
Indebtedness.

 



88

 

 

Section 8.12. Use of Proceeds. The proceeds of the Term Loans shall be used on
the Closing Date only (i) to finance the Acquisition, (ii) to pay the
transaction fees, costs and expenses incurred directly in connection with this
Loan Agreement and the Transactions, and (iii) for working capital and other
general corporate purposes explicitly permitted by this Loan Agreement.

 

Section 8.13. Mortgages; Landlord Agreements.

 

(a) Within forty-five (45) days after the Closing Date (or such longer time as
the Administrative Agent may agree to in its sole discretion), the Loan Parties
shall cause each Loan Party’s fee simple interests in Real Property with a fair
market value in excess of $500,000 to be subject to a Lien in favor of the
Collateral Agent pursuant to a Mortgage securing the Obligations. If any Loan
Party acquires a fee simple interest in Real Property with a fair market value
in excess of $500,000 after the Closing Date, the Borrowers shall promptly
notify the Agents and the Lenders thereof in writing and update Schedule 7.15
accordingly. With respect to all Loan Parties’ fee simple interests in Real
Property with a fair market value in excess of $500,000 in each case, or
$1,000,000 in the aggregate, the Loan Parties shall take, and cause the other
Loan Parties to take, such actions as shall be necessary or reasonably requested
by the Collateral Agent to grant and/or perfect such Liens consistent with the
applicable requirements of the Security Documents, including actions described
in Section 8.15, all at the sole cost and expense of the Borrowers. Each
Mortgage delivered to the Collateral Agent hereunder shall be accompanied by (i)
a policy or policies (or unconditional binding commitment thereof) of title
insurance issued by a nationally recognized title insurance company insuring the
Lien of each Mortgage as a valid Lien (with the priority described therein) on
the Mortgaged Property described therein, free of any other Liens except as
expressly permitted by Section 9.02, together with such endorsements and
reinsurance as the Collateral Agent may reasonably request, (ii) a current ALTA
survey by a licensed surveyor, sufficient to allow the issuer of the title
insurance policy to issue such policy without a survey inspection, (iii) an
environmental site assessment prepared by a qualified firm reasonably acceptable
to the Administrative Agent, in form and substance reasonably satisfactory to
the Administrative Agent, (iv) if the Mortgaged Property or any portion thereof
is located in a Special Flood Hazard Area, Federal Flood Insurance and (v) if
requested by the Collateral Agent, an opinion of local counsel to the applicable
Loan Parties with respect to the Mortgage and the Liens granted thereunder, in
form and substance satisfactory to the Collateral Agent.

 

(b) Within thirty (30) days of the Closing Date (or such longer time as the
Administrative Agent may agree to in its sole discretion), the Loan Parties
shall use commercially reasonable efforts to cause (i) the headquarters location
of each Loan Party and (ii) each other location where (1) original books and
records, primary servers, or any other material systems necessary to operate the
business in the ordinary course of business are located or (2) Collateral having
a value greater than $250,000 is stored to be subject to a Landlord Agreement to
be provided by the landlord of such leased location or other applicable lessor,
warehouseman, processor, consignee, or other Person in possession of, having a
Lien upon, or having rights or interests in such Collateral.

 



89

 

 

Section 8.14. Accounts; Control Agreements.

 

(a) Within thirty (30) days after the Closing Date (or such longer time as the
Administrative Agent may agree in writing, in its sole discretion), the Loan
Parties shall cause each deposit account, securities account and commodity
account listed on Schedule 7.26 (other than any Excluded Deposit Account) to be
subject to an Account Control Agreement; provided, however, that, so long as no
Event of Default has occurred and is continuing, the Loan Parties may open new
deposit accounts, new securities accounts and new commodity accounts so long as,
prior to or concurrently with opening each such account, (i) the Loan Parties
shall have delivered to the Agents an amended Schedule 7.26 including such
account and (ii) the Loan Parties shall have delivered to the Collateral Agent
an Account Control Agreement with respect to such account (other than any
Excluded Deposit Account).

 

(b) Within five (5) Business Days after the request of the Collateral Agent, the
Loan Parties shall provide the Collateral Agent with copies of all monthly or
other periodic account statements with respect to all deposit accounts,
securities accounts, commodity accounts, and investment property of the Loan
Parties.

 

Section 8.15. Further Assurances.

 

(a) The Loan Parties shall execute any and all further documents, financing
statements, agreements and instruments, and shall take all such further actions,
which may be required under any Applicable Law or which either Agent may
reasonably request, in order to grant, preserve, protect, perfect and evidence
the validity and priority of the security interests created or intended to be
created by the Guaranty and Security Agreement or any other Security Document
(including, without limitation, the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents, and
assisting the Collateral Agent in completing all documentation relating to the
Assignment of Claims Act, if applicable), all at the sole and reasonable cost
and expense of the Borrowers.

 

(b) Notwithstanding anything herein to the contrary, if the Collateral Agent
determines in its sole discretion that the cost of creating or perfecting any
Lien on any property is excessive in relation to the practical benefits afforded
to the Lenders thereby, then such property may be excluded from the Collateral
for all purposes of the Loan Documents.

 

Section 8.16. Annual Lender Meetings. Each Loan Party shall, and shall cause
each of its Subsidiaries to, upon the request of the Administrative Agent,
participate in a meeting of the Lenders, (a) so long as no Event of Default
under Sections 10.01(a) or 10.01(j) shall have occurred and be continuing, once
per fiscal year, and (b) when an Event of Default under Sections 10.01(a) or
10.01(j) shall have occurred and be continuing, as frequently as may be required
by the Administrative Agent, in each case to be held via teleconference or in
person (at the Administrative Agent’s election) at least once per year, at a
time selected by the Administrative Agent and reasonably acceptable to the
Lenders and the Borrowers. The purpose of this meeting shall be to present the
Loan Parties’ previous fiscal year’s financial results and to present the Loan
Parties’ Budget for the current fiscal year.

 



90

 

 

Section 8.17. Board Observation Rights.

 

(a) The Initial Lenders shall have the right to appoint a single observer to the
governing body of each Loan Party (each, a “Board of Directors”), which Person
shall be entitled to attend (or at the option of such observer, monitor by
telephone) all meetings of each Board of Directors and each committee of each
Board of Directors (other than any portions of any meetings that relate to this
Loan Agreement or which involve the exchange of privileged attorney-client
information or work product) but shall not be entitled to vote on, or consent to
or otherwise approve any activity or policy taken of adopted by the Board of
Directors, and which Person shall receive all reports, meeting materials,
notices, written consents, and other materials, including but not limited to,
consents in lieu of meetings (in each case other than any portions of such
reports or materials that contain confidential information relating to this Loan
Agreement or attorney-client privileged information or work product) as and when
provided to the members of the applicable Board of Directors. For the avoidance
of doubt, in no event shall such observer have any fiduciary duties or be
considered or deemed to be a director of such Loan Party or be required to be
present for purposes of a quorum. The Borrowers shall reimburse the Initial
Lenders for the reasonable travel expenses incurred by any such observer
appointed by the Initial Lenders in connection with attendance at or
participation in meetings in person or by telephone to the same extent as
directors of the applicable Loan Party are reimbursed for such expenses.

 

(b) Each Borrower and each other Loan Party agrees that such observer may share
with the Administrative Agent and Lenders with which such observer is affiliated
and any of the Administrative Agent’s and any Lender’s legal and financial
advisors any information, confidential or otherwise, related to the business and
operations of any of the Loan Parties disclosed to such observer.

 

(c) Each Borrower agrees to hold at least one meeting of its Board of Directors
in person in each fiscal year of the Borrowers. Each Borrower further agrees to
hold at least two other meetings of its Board of Directors, either in person or
via teleconference other than the fiscal quarter in which an in-person Board of
Directors meeting is held pursuant to the immediately preceding sentence.

 

Section 8.18. Performance of Obligations. Each Loan Party shall, and shall cause
each of its Subsidiaries to, pay, discharge and perform as the same shall become
due and payable or required to be performed, all their respective material
obligations and liabilities, including:

 

(a) all Tax liabilities, assessments and governmental charges or levies upon it
or its property and assets, unless the same are being contested in good faith by
appropriate proceedings diligently prosecuted which stay the enforcement or
execution of any Lien and for which adequate reserves in accordance with GAAP
are being maintained by such Person or such amounts do not exceed $250,000 in
the aggregate;

 



91

 

 

(b) all lawful claims which, if unpaid, would by law become a Lien (other than a
Permitted Lien) upon its property and assets unless the same are being contested
in good faith by appropriate proceedings diligently prosecuted which stay the
imposition or enforcement of any Lien and for which adequate reserves in
accordance with GAAP are being maintained by such Person; and

 

(c) all payments of any amount when due (whether by scheduled maturity,
mandatory prepayment, acceleration, demand or otherwise, but subject to any
applicable grace period) and the timely performance or observance of all
material obligations and conditions of any Material Contract (subject to any
applicable grace period) unless such failure to pay or perform or observe such
other obligation or condition continues unremedied for a period of (i) if such
obligation or condition has an applicable grace period, fifteen (15) days after
the occurrence (or termination of the applicable grace period) thereof, (ii) if
such obligation or condition does not have an applicable grace period, twenty
(20) days after the occurrence thereof.

 

Section 8.19. Intellectual Property; Licenses, etc. Each Loan Party shall, and
shall cause each Subsidiary to, maintain ownership, control and possession of
the Material IP Rights that are used in the operation of its respective
businesses. Each Loan Party shall, and shall cause each Subsidiary to, conduct
and operate the businesses of such Loan Party or such Subsidiary in a manner
that does not, to the knowledge of any Loan Party, infringe, misappropriate,
dilute, or otherwise violate any IP Rights owned by any other Person.

 

Section 8.20. Security Interests; Perfection, etc. Each Loan Party shall, and
shall cause each Subsidiary to, take all necessary actions to ensure that the
Guaranty and Security Agreement is effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable first priority (subject only to Permitted Liens which, pursuant to
the terms of this Loan Agreement, are permitted to have priority over Collateral
Agent’s Liens thereon) security interest in the Collateral described therein and
proceeds thereof.

 

Section 8.21. Credit Enhancement. If any lender or any agent under the Revolving
Loan Documents receives any (i) additional Collateral, guaranty, letter of
credit, or any other credit enhancement from the Loan Parties or any of their
Subsidiaries after the date the parties first enter into the Revolving Loan
Documents or (ii) any additional Collateral granted on behalf of the Loan
Parties, the Loan Parties shall promptly (but in any event, within five (5) days
or such longer time as the Administrative Agent may agree in writing in its sole
discretion) grant, or cause to be granted the same to the Agents for the benefit
of the Lenders.

 

Section 8.22. Post-Closing Obligation. 

 

(a) On or prior to the date that is five (5) Business Days after the Closing
Date (or such later date as the Administrative Agent may agree to in its sole
discretion), the Administrative Agent shall have received evidence of the filing
with the Delaware Secretary of State a Certificate of Amendment or a Certificate
of Correction to the PrefCo Certificate of Incorporation in which (i) the
definition of “Loan Agreement” set forth in the PrefCo Certificate of
Incorporation is amended by replacing the words “as of May 2” therein with “as
of May 3” and replacing the words “as in effect on the date of this Agreement”
therein with “as in effect on May 3, 2019” and (ii) the definition of
“Stockholders’ Agreement” set forth in the PrefCo Certificate of Incorporation
is amended by replacing the words “as of May 2” therein with “as of May 3” and
replacing the words “as in effect on the date of this Certificate of
Incorporation” therein with “as in effect on May 3, 2019”.

 



92

 

 

(b) Notwithstanding anything set forth in Section 8.03, on or prior to the date
that is forty-five (45) days after the Closing Date (or such later date as the
Collateral Agent may agree to in its sole discretion), the Loan Parties shall
furnish to the Collateral Agent for further delivery to the Lenders,
endorsements to (i) all “All Risk” and business interruption policies naming the
Collateral Agent, on behalf of the Secured Parties, as lender’s loss payee, and
(ii) all general liability, product liability, employment practices liability,
other liability, and errors and omissions policies naming the Collateral Agent
as additional insured.

 

ARTICLE IX

NEGATIVE COVENANTS

 

The Loan Parties hereby covenant and agree that, on the Closing Date and
thereafter until the Term Loans, together with interest, Fees and all other
Obligations incurred hereunder and under the other Loan Documents (other than
Unasserted Contingent Obligations), are paid in full in cash in accordance with
the terms of this Loan Agreement, and as inducement for the Agents and the
Lenders to enter in this Loan Agreement and upon which the Agents and the
Lenders are relying:

 

Section 9.01. Limitation on Indebtedness. Each Loan Party will not, and will not
permit any of its Subsidiaries to, directly or indirectly, create, incur, issue,
assume, guarantee, suffer to exist or otherwise become directly or indirectly
liable, contingently or otherwise with respect to any Indebtedness, except for:

 

(a) Indebtedness in respect of the Obligations;

 

(b) Indebtedness constituting Capitalized Lease Obligations assumed in
connection with any Permitted Acquisition in an aggregate amount not to exceed,
together with the Indebtedness under Section 9.01(e) below, $350,000 in the
aggregate at any time outstanding;

 

(c) Indebtedness existing as of the Closing Date which is identified in Schedule
7.25 and which is not otherwise permitted by this Section 9.01, and any
Refinancing Indebtedness in respect of such Indebtedness;

 

(d) Indebtedness incurred under the Revolving Credit Facility and evidenced by
the Revolving Loan Documents in an aggregate principal amount not to exceed the
maximum amount of such Indebtedness permitted under the Intercreditor Agreement
as may be agreed to by the Administrative Agent in its sole discretion;

 



93

 

 

(e) Indebtedness (i) evidencing the deferred purchase price of newly acquired
property or incurred to finance the acquisition of equipment of such Loan Party
and its Subsidiaries (pursuant to purchase money mortgages or otherwise, whether
owed to the seller or a third party) used in the ordinary course of business of
such Loan Party and its Subsidiaries; provided, that such Indebtedness is
incurred within ninety (90) days of the acquisition of such property, and (ii)
consisting of Capitalized Lease Obligations, in an aggregate amount for clause
(i) and (ii) not to exceed, together with the Indebtedness under Section 9.01(b)
above, $350,000 in the aggregate at any time outstanding;

 

(f) Guaranty Obligations of a Loan Party in respect of Indebtedness of a Loan
Party otherwise permitted hereunder, and Guaranty Obligations of a Subsidiary of
a Loan Party in respect of Indebtedness of a Loan Party or any Subsidiary of a
Loan Party otherwise permitted hereunder;

 

(g) [reserved];

 

(h) non-recourse Indebtedness incurred by a Borrower or any of its Subsidiaries
to finance the payment of insurance premiums of such Person in the ordinary
course of business;

 

(i) Indebtedness owed to any Person providing worker’s compensation, health,
disability or other employee benefits or property, casualty or liability
insurance to any Borrower or any of their Subsidiaries incurred in connection
with such Person providing such benefits or insurance pursuant to customary
reimbursement or indemnification obligations to such Person in the ordinary
course of business;

 

(j) Indebtedness consisting of unsecured intercompany loans and advances made by
or among any Loan Parties (other than Holdings) to any other Loan Party (other
than Holdings); provided that, (y) concurrently with the incurrence of any such
Indebtedness in excess of $250,000 in the aggregate, each Loan Party shall have
executed and delivered to each other Loan Party one or more demand notes
(collectively, the “Intercompany Notes”) to evidence all such intercompany
Indebtedness owing at any time by such Loan Party to such other Loan Party,
which Intercompany Notes shall be in form and substance satisfactory to the
Administrative Agent and shall be pledged and delivered to the Collateral Agent
for the benefit of the Secured Parties pursuant to the Guaranty and Security
Agreement as additional collateral security for the Obligations; and (z) the
obligations of each Loan Party under all Intercompany Notes shall be
subordinated to the Obligations of such Loan Party hereunder in a manner
satisfactory to the Administrative Agent;

 

(k) [reserved];

 

(l) other unsecured Indebtedness of the Loan Parties or their Subsidiaries not
exceeding $500,000 in the aggregate at any time outstanding; and

 

(m) Indebtedness incurred under the Preferred Equity Documents.

 

Section 9.02. Limitation on Liens. Each Loan Party will not, and will not permit
any of its Subsidiaries to, directly or indirectly, create, incur, assume or
suffer to exist any Lien upon any property or assets of any kind (real or
personal, tangible or intangible) of any such Person (including its Capital
Stock), whether now owned or hereafter acquired, except for the following
(collectively, “Permitted Liens”):

 



94

 

 

(a) Liens securing payment of the Obligations;

 

(b) Liens created by or existing under the Revolving Credit Facility in
accordance with the Revolving Loan Documents;

 

(c) Liens existing as of the Closing Date and listed on Schedule 9.02, securing
Indebtedness permitted under Section 9.01(c); provided, that (i) no such Lien
shall encumber any additional property not encumbered as of the Closing Date,
(ii) the amount of Indebtedness secured by such Lien shall not be increased from
the amount outstanding on the Closing Date and (iii) the term of such
Indebtedness shall not be extended from that existing on the Closing Date (as
such Indebtedness may be permanently reduced subsequent to the Closing Date);

 

(d) Liens securing Indebtedness of the type permitted under Section 9.01(e);
provided, that (i) such Lien is granted within ninety (90) days after such
Indebtedness is incurred, and (ii) such Lien secures only the assets that are
the subject of the Indebtedness referred to in Section 9.01(e) and the proceeds
thereof;

 

(e) Liens arising by operation of law in favor of carriers, warehousemen,
mechanics, materialmen and landlords incurred in the ordinary course of business
for amounts not yet overdue or being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been established on its books;

 

(f) Liens incurred or deposits made in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other forms of
governmental insurance or benefits, or to secure performance of tenders,
statutory obligations, bids, leases or other similar obligations (other than for
borrowed money) entered into in the ordinary course of business or to secure
obligations on surety, appeal or performance bonds;

 

(g) judgment Liens in existence for less than thirty (30) days after the entry
thereof, or with respect to which execution has been stayed or the payment of
which is covered in full by insurance maintained with responsible insurance
companies, and which judgment Liens do not otherwise result in an Event of
Default under Section 10.01(h);

 

(h) easements, rights-of-way, zoning restrictions, minor defects or
irregularities in title and other similar encumbrances not interfering in any
material respect with the value or use of the property to which such Lien is
attached;

 

(i) Liens for Taxes, assessments or other governmental charges or levies not yet
due and payable, or that are being diligently contested in good faith by
appropriate proceedings where the execution or enforcement of such Lien has been
stayed and for which adequate reserves in accordance with GAAP shall have been
established on its books;

 

(j) Liens arising in the ordinary course of business by virtue of any
contractual, statutory or common law provision relating to banker’s Liens,
rights of set-off or similar rights and remedies covering deposit or securities
accounts (including funds or other assets credited thereto) or other funds
maintained with a depository institution or securities intermediary, provided
the applicable provisions of Section 8.14 have been complied with in respect of
such deposit or securities accounts;

 



95

 

 

(k) any interest or title of a lessor, licensor or sublessor under any lease,
license or sublease entered into by any such Loan Party or Subsidiary in the
ordinary course of its business and covering only the assets so leased, licensed
(on a non-exclusive basis) or subleased;

 

(l) Liens of sellers of goods to such Person arising under Article II of the UCC
or similar provisions of Applicable Law in the ordinary course of business,
covering only the goods sold or securing only the unpaid purchase price of such
goods and related expenses to the extent such Indebtedness is permitted
hereunder;

 

(m) Liens on insurance policies and the proceeds thereof securing the financing
of premiums with respect thereto, to the extent permitted under Section 9.01(h);

 

(n) precautionary Uniform Commercial Code filings made by a lessor pursuant to
an operating lease of a Loan Party entered into in the ordinary course of
business; and

 

(o) other Liens with respect to which the aggregate amount of the obligations
secured thereby does not exceed $500,000 in the aggregate at any time
outstanding.

 

Section 9.03. Consolidation, Merger, Etc.. Each Loan Party will not, and will
not permit any of its Subsidiaries to, liquidate or dissolve, Divide,
consolidate with, or merge into or with, any other Person, or purchase or
otherwise acquire all or substantially all of the assets of any Person or any
division of any Person; provided, however, that (a) any Loan Party (other than
Holdings or C-PAK IP) or Subsidiary of any Loan Party (other than C-PAK IP) may
liquidate or dissolve voluntarily into, and may merge with and into, C-PAK, so
long as C-PAK is the surviving entity, (b) any Guarantor (other than Holdings)
may liquidate or dissolve voluntarily into, and may merge with and into, any
other Guarantor (other than Holdings), (c) any Subsidiary of a Loan Party that
is not itself a Loan Party may liquidate or dissolve voluntarily into, and may
merge with and into, any Loan Party (other than Holdings or C-PAK IP) or
Domestic Subsidiary, (d) the assets of any Loan Party (other than the assets of
Holdings or C-PAK IP) or Capital Stock of any Loan Party (other than Holdings)
or Subsidiary of any Loan Party may be purchased or otherwise acquired by C-PAK,
(e) the assets or Capital Stock of any Guarantor (other than Holdings) may be
purchased or otherwise acquired by any Loan Party (other than Holdings or C-PAK
IP), (f) the assets or Capital Stock of any Subsidiary that is not a Loan Party
may be purchased or otherwise acquired by any Loan Party (other than Holdings or
C-PAK IP) or Domestic Subsidiary (other than Holdings or C-PAK IP) and (g) the
Capital Stock of Holdings may be purchased by any Person so long as no Change of
Control results from such purchase.

 

Section 9.04. Permitted Dispositions. Each Loan Party will not, and will not
permit any of its Subsidiaries to, make a Disposition, or enter into any
agreement to make a Disposition, of such Loan Party’s or such other Person’s
assets (including, without limitation, Accounts Receivable, Capital Stock or IP
Rights) to any Person in one transaction or a series of transactions, unless
such Disposition either:

 



96

 

 

(a) is in the ordinary course of its business and is of obsolete, worn out or
surplus property or property not presently used or useful in its business;

 

 

(b) is for fair market value and the following conditions are met:

 

(i) the aggregate amount of Dispositions during any year does not exceed
$500,000;

 

(ii) immediately prior to and immediately after giving effect to such
Disposition, no Default or Event of Default shall have occurred and be
continuing or would result therefrom;

 

(iii) the Borrowers shall apply any Net Disposition Proceeds arising therefrom
pursuant to Section 4.02(a)(ii); and

 

(iv) no less than eighty percent (80%) of the consideration received for such
sale, transfer, lease, contribution or conveyance is received in cash;

 

(c) is a sale of Inventory in the ordinary course of business;

 

(d) is the leasing, as lessor, of real or personal property not presently used
or useful in such Person’s business and is otherwise in the ordinary course of
business;

 

(e) is a sale or disposition of equipment or other assets, to the extent that
such equipment or other assets are exchanged for credit against the purchase
price of similar replacement equipment or assets or the proceeds of such
Dispositions are reasonably promptly applied to the purchase price of similar
replacement equipment, all in the ordinary course of business;

 

(f) is an abandonment, failure to renew, or other disposition in the ordinary
course of business of any IP Rights that are not material to the conduct of the
business of any Loan Party or any Subsidiary of such Loan Party;

 

(g) is otherwise permitted by Section 9.03; or

 

(h) is a Disposition of assets other than Capital Stock by (i) any Loan Party or
Subsidiary thereof to either Borrower, (ii) any Subsidiary of a Loan Party
(other than the Borrowers) to any Loan Party or (iii) by any Foreign Subsidiary
to any Domestic Subsidiary;

 

provided that, notwithstanding anything to the contrary herein, no Disposition
shall be permitted hereunder to the extent that it results in any Material IP
Rights or any other property that is material to the business of the Loan
Parties being owned or licensed on an exclusive basis by any Person that is not
a Loan Party.

 



97

 

 

Section 9.05. Investments. Each Loan Party will not, and will not permit any of
its Subsidiaries to, purchase, make, incur, assume or permit to exist any
Investment in any other Person, except:

 

(a) Investments existing on the Closing Date and listed on Schedule 9.05;

 

(b) Investments in cash and Cash Equivalents;

 

(c) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

 

(d) except as otherwise prohibited herein, Investments by way of contributions
to capital or purchases of Capital Stock by any Loan Party in any of its
Subsidiaries that are Loan Parties; provided, that no Investment otherwise
permitted under clause (d) shall be permitted to be made if any Default or Event
of Default has occurred and is continuing or would result therefrom;

 

(e) Investments constituting (i) Accounts Receivable arising, (ii) trade debt
granted, or (iii) deposits made, in connection with the purchase price of goods
or services, in each case in the ordinary course of business;

 

(f) Investments consisting of any deferred portion of the sales price received
by any Loan Party in connection with any Disposition permitted under Section
9.04;

 

(g) other Investments in an aggregate principal amount at any time not to exceed
$500,000;

 

(h) intercompany Indebtedness advanced by any Loan Party to any other Loan Party
to the extent permitted pursuant to Section 9.01(j);

 

(i) the maintenance of deposit accounts in the ordinary course of business, so
long as the applicable provisions of Section 8.14 have been complied with in
respect of each such deposit account;

 

(j) Guaranty Obligations permitted by Section 9.01(f);

 

(k) loans and advances to officers, directors and employees of any Loan Party
for reasonable and customary business related travel expenses, entertainment
expenses, moving expenses and similar expenses, in each case incurred in the
ordinary course of business, in an aggregate principal amount at any time not to
exceed $100,000;

 

(l) the Acquisition pursuant to the Transaction Documents;

 

(m) Permitted Acquisitions;

 

(n) and the Closing Date IP Contribution; and

 

(o) the license of IP Rights by C-PAK from C-PAK IP pursuant to the C-PAK
Exclusive License.

 

Section 9.06. Restricted Payments. Each Loan Party will not, and will not permit
any of its Subsidiaries to, make or declare any Restricted Payment, or make any
deposit for any Restricted Payment, other than:

 

(a) so long as no Event of Default has occurred and is continuing, cash
Restricted Payments to Holdings to be used for (i) customary director
indemnification payments to Holdings’ directors, (ii) financial and other
reporting and similar customary administrative costs and expenses attributable
and fairly allocable to the Loan Parties (including audit and professional fees
and other ordinary course operating and administrative expenses incurred by
Holdings in its capacity as the holding company of the Borrowers) (in an amount
not to exceed $250,000 in the aggregate under clause (i) and (ii) in any fiscal
year) and (iii) Board of Director fee payments in amount not to exceed $100,000
in the aggregate in any fiscal year;

 



98

 

 

(b) Restricted Payments in cash by any Subsidiary of any Borrower to (i) either
Borrower or (ii) such Subsidiary’s direct parent company so long as such parent
company is a Loan Party and a direct or indirect wholly-owned Subsidiary of such
Borrower;

 

(c) Restricted Payments by any Loan Party or any Subsidiary of any Loan Party to
pay dividends with respect to its Capital Stock payable solely in additional
shares of its common stock (other than Disqualified Capital Stock);

 

(d) Restricted Payments in cash consisting of Tax Distributions;

 

(e) cash repurchases of Capital Stock under equity incentive plans approved by
Holdings’ board of directors in the exercise of their reasonable business
judgment, to occur upon the exercise of stock options or warrants or similar
equity incentive awards; provided, that (i) no Event of Default exists or would
result immediately after giving effect to such payment, and (ii) the amount paid
in respect of such repurchases does not exceed $100,000 in the aggregate in any
fiscal year;

 

(f) during each fiscal year of the Borrowers beginning with the fiscal year
ending December 31, 2021, if Consolidated Excess Cash Flow for the most recently
ended fiscal year of the Borrowers exceeds $5,000,000, Restricted Payments
solely to pay accrued and unpaid amounts of Management Fees or the Transaction
Fee required to be paid under the Management Agreement in cash in an amount not
to exceed the lesser of (x) $750,000 for the fiscal year ended December 31, 2021
and $1,000,000 for each fiscal year thereafter and (y) Retained Excess Cash Flow
for the most recently ended fiscal year of the Borrowers; provided that, (i) no
Restricted Payment shall be made pursuant to this clause (f) during any fiscal
year of the Borrowers prior to the date on which the Borrowers shall have (A)
delivered a written calculation of Excess Cash Flow for the most recently ended
fiscal year of the Borrowers pursuant to Section 8.01(e) and (B) made the
prepayment of the Term Loans due during such fiscal year of the Borrowers
pursuant to Section 4.02(a)(vi), to the extent any such prepayment is required,
(ii) no Default or Event of Default shall have occurred and be continuing or
would result from such Restricted Payment, (iii) after giving effect to such
Restricted Payment, the Loan Parties shall have Liquidity of not less than
$3,000,000, (iv) after giving effect to each such Restricted Payment, the Total
Net Leverage Ratio calculated on a pro forma basis as of the most recent Test
Period for which financial statements were required to have been delivered
pursuant to Section 8.01(b) or Section 8.01(c) shall not be greater than
2.25:1.00 and (v) the Borrowers shall have delivered to the Administrative Agent
a certificate signed by an Authorized Officer of the Borrowers certifying that
each condition set forth in this clause (f) shall have been satisfied (together
with supporting calculations, as applicable) with respect to such Restricted
Payment, which certificate shall be delivered not less than three (3) Business
Days prior to the date on which such Restricted Payment is made;

 



99

 

 

(g) cash repurchases of Holdings Common Units held by Piney Lake or any of its
Approved Funds or Affiliates pursuant to an exercise of Piney Lake’s or any of
its Approved Fund’s or Affiliate’s put right with respect to Holdings Common
Units under Section 15.2 of the Holdings Limited Liability Company Agreement;
and

 

(h) Restricted Payments in cash consisting of Preferred Equity Distributions.

 

Section 9.07. Payments and of Indebtedness; Cancellation of Indebtedness. 

 

(a) Except in connection with Refinancing Indebtedness permitted by Section
9.01, and to the extent permitted by Section 9.06, each Loan Party will not, and
will not permit any of its Subsidiaries to, make any payment on account of
Indebtedness that has been contractually subordinated in right of payment to the
Obligations, if such payment is not permitted at such time under the
subordination terms and conditions applicable thereto.

 

(b) Each Loan Party will not, and will not permit any of its Subsidiaries to,
forgive, cancel, settle or otherwise forfeit any amount in excess of $250,000
owing to it as of the Closing Date or at any time thereafter other than in the
ordinary course of business.

 

Section 9.08. Modification of Certain Agreements. Each Loan Party will not, and
will not permit any of its Subsidiaries to, amend, supplement, waive, otherwise
modify, or forbear from exercising any rights with respect to the terms or
provisions of, or consent to any amendment, supplement, waiver, other
modification or forbearance from exercising any rights with respect to the terms
or provisions of: (a) any Transaction Document, any other Material Contract, or
any other material agreement between a Loan Party and any other Affiliate of any
Loan Party (other than a Loan Party) or any Organization Document, in each case,
other than any amendment, supplement, waiver, modification or forbearance which
could not reasonably be expected to be materially adverse to any Agent or
Secured Party; (b) the Revolving Credit Facility or any documents executed in
connection therewith, unless expressly permitted by the terms of the
Intercreditor Agreement or (c) any document, agreement or instrument evidencing
or governing any Indebtedness that has been subordinated to the Obligations in
right of payment or any Liens that have been subordinated in priority to the
Liens of the Collateral Agent, unless such amendment, supplement, waiver, other
modification or forbearance is expressly permitted under the terms of the
subordination agreement applicable thereto.

 

Section 9.09. Sale and Leaseback. No Loan Party shall, and no Loan Party shall
permit any of its Subsidiaries to, directly or indirectly, enter into or
consummate any agreement or arrangement providing for the sale or transfer by
any Loan Party, its Subsidiaries or their respective Affiliates, of any Property
(now owned or hereafter acquired) to any other Person and the subsequent lease
or rental of such Property or other similar Property by any Loan Party, its
Subsidiaries or their respective Affiliates, from such Person or any of its
Affiliates.

 

Section 9.10. Transactions with, or by, Affiliates. Each Loan Party will not,
and will not permit any of its Subsidiaries to (whether effected by means of a
Division or any other means), enter into or cause or permit to exist any
arrangement, transaction or contract (including for the purchase, lease or
exchange of property or the rendering of services) with any Affiliate except:
(a) on fair and reasonable terms no less favorable to such Loan Party or such
Subsidiary thereof than such Person could obtain in an arm’s-length transaction
with a Person that is not an Affiliate or a seller under the Transaction
Agreement; (b) any transaction expressly permitted under Section 9.03, Section
9.05 or Section 9.06; and (c) so long as it has been approved by such Borrower’s
or its applicable Subsidiary’s board of directors or other governing body to the
extent required in accordance with Applicable Law, (i) customary
indemnifications of non-officer directors of the Loan Parties and their
respective Subsidiaries and (ii) the payment of reasonable and customary
compensation and indemnification arrangements and benefit plans for officers and
employees of the Loan Parties and their respective Subsidiaries in the ordinary
course of business. Each Loan Party shall not permit any of its Affiliates to
acquire, directly or indirectly, any Related Brands; it being understood that
any such acquisition, to the extent permitted hereunder, shall be the exclusive
opportunity of the Loan Parties.

 



100

 



 

Section 9.11. Restrictive Agreements, etc.. Each Loan Party will not, and will
not permit any of its Subsidiaries to, enter into any agreement prohibiting or
conflicting with any right granted hereunder (other than the prohibitions and
restrictions contained in a Loan Document, the Revolving Loan Documents, the
Holdings Equity Investment Agreement and documents related thereto) with respect
to:

 

(a) the creation or assumption of any Lien upon its properties, revenues or
assets, whether now owned or hereafter acquired (other than documentation
related to Permitted Liens);

 

(b) the ability of such Person to amend or otherwise modify any Loan Document;
or

 

(c) the ability of such Person to make any payments, directly or indirectly, to
either Borrower, including by way of dividends, advances, repayments of loans,
reimbursements of management and other intercompany charges, expenses and
accruals or other returns on investments;

 

provided, however, the foregoing prohibitions shall not apply to customary
restrictions of the type described in clause (a) above (which do not prohibit
the Loan Parties from complying with or performing the terms of this Loan
Agreement and the other Loan Documents) which are contained in any agreement,
(i) governing any Indebtedness permitted by Section 9.01(e) as to the transfer
of assets financed with the proceeds of such Indebtedness, (ii) for the creation
or assumption of any Lien on the sublet or assignment of any leasehold interest
of any Loan Party or any of its Subsidiaries entered into in the ordinary course
of business, (iii) for the assignment of any contract entered into by any Loan
Party or any of its Subsidiaries in the ordinary course of business or (iv) for
the transfer of any asset pending the close of the sale of such asset pursuant
to a Disposition permitted under this Loan Agreement.

 

Section 9.12. Changes in Name, Form, Business and Fiscal Year. Each Loan Party
will not, and will not permit any of its Subsidiaries to:

 

(a) engage in any business activity other than business activities described on
Schedule 9.12;

 



101

 

 

(b) modify or change its fiscal year to end other than on December 31 of each
year;

 

(c) modify or change its method of accounting in any material respect except as
may be required to conform to GAAP and in accordance with Section 1.03;

 

(d) change its legal form;

 

(e) change its jurisdiction of organization; or

 

(f) change its name as it appears in official filings in its jurisdiction of
organization;

 

in the case of clauses (d), (e), and (f), without at least thirty (30) days’ (or
such shorter period of time as may be agreed to by the Administrative Agent)
prior written notice to the Administrative Agent and the acknowledgment of the
Administrative Agent that all actions required by the Administrative Agent,
including those to continue the perfection of any Liens, have been completed.

 

Section 9.13. Financial Covenants. The Loan Parties will not permit:

 

(a) Total Leverage Ratio. The Total Leverage Ratio, as of the last day of each
Test Period set forth below, to be greater than the Total Leverage Ratio set
forth below opposite such Test Period:

 

Test Period   Total Leverage Ratio September 30, 2019   5.00:1.00 December 31,
2019   5.00:1.00 March 31, 2020   5.00:1.00 June 30, 2020   4.50:1.00 September
30, 2020   4.50:1.00 December 31, 2020   4.00:1.00 March 31, 2021   4.00:1.00
June 30, 2021   3.50:1.00 September 30, 2021   3.50:1.00 December 31, 2021 and
as of the end of each fiscal quarter thereafter   3.00:1.00

 



102

 

 

(b) Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio, as of the last
day of any Test Period ending on or after September 30, 2019, to be less than
1.50:1.00.

 

 

(c) Minimum Liquidity. Liquidity as of the last day of the fiscal quarter ending
September 30, 2019 to be less than $2,500,000 and of the last day of any fiscal
quarter thereafter to be less than $3,000,000.

 

(d) [Reserved].

 

(e) Equity Cure. In the event the Borrowers fail to comply with any covenant
contained in Sections 9.13(a), (b) or (c) for any Test Period or fiscal quarter,
as applicable (any such failure, a “Financial Covenant Default”), the Borrowers
shall have the right to cure the resulting Event of Default on the following
terms and conditions (the “Equity Cure Right”):

 

(i) In the event the Borrowers desire to cure any Financial Covenant Default,
the Borrower shall deliver to the Administrative Agent irrevocable written
notice of the Borrowers’ intent to cure (a “Cure Notice”) no later than five (5)
Business Days after the earlier of (x) the date on which financial statements
and a Compliance Certificate executed by an Authorized Officer of Holdings on
behalf of each Borrower for the applicable fiscal quarter are required to be
delivered and (y) the date on which financial statements and a Compliance
Certificate for the applicable fiscal quarter were actually delivered. The Cure
Notice shall set forth the calculation of the amount of the Equity Cure
Investment necessary to cure the applicable Financial Covenant Default pursuant
to the terms hereof (the “Financial Covenant Cure Amount”).

 

(ii) If the Borrowers deliver a Cure Notice, (x) the Permitted Holders shall,
directly or indirectly, make a cash capital contribution to Holdings and (y)
Holdings shall, directly, simultaneously make a cash capital contribution to the
Borrowers, (collectively, an “Equity Cure Investment”) in an amount equal to the
Financial Covenant Cure Amount, no later than ten (10) Business Days after the
earlier of (x) the date on which financial statements and a Compliance
Certificate for the applicable fiscal quarter are required to be delivered and
(y) the date on which financial statements and a Compliance Certificate for the
applicable fiscal quarter were actually delivered. The cash proceeds received by
the Borrowers from such contributions shall be deemed to increase Consolidated
Adjusted EBITDA (or, solely with respect to the minimum Liquidity Financial
Covenant, cash) on a dollar-for-dollar basis, and the amount of such increase
may be included in a recalculation of the financial covenant(s) giving rise to
the Financial Covenant Default for the fiscal quarter immediately preceding such
purchase or contribution, as applicable, and, other than with respect to the
Liquidity Financial Covenant, without duplication, for each of the following
three fiscal quarters and for no other purpose under this Loan Agreement.

 

(iii) The Equity Cure Right shall not be exercised (x) in more than two fiscal
quarters in any four consecutive fiscal quarter period or (y) more than four
times during the term of this Loan Agreement, and the amount of any Equity Cure
Investment shall be no greater than the amount of Consolidated Adjusted EBITDA
(or cash, solely with respect to the minimum Liquidity Financial Covenant)
required to cause the Borrowers to be in compliance with all financial
covenants.

 



103

 

 

(iv) Upon timely receipt by either of the Borrowers of the cash proceeds from
the Equity Cure Investment, and the application of the mandatory prepayment
thereof by the Borrowers pursuant to Section 4.02(a)(iv), the applicable
Financial Covenant Default shall be deemed cured.

 

 

(v) Any Term Loans prepaid with the proceeds of an Equity Cure Investment shall
be deemed outstanding for the purposes of determining compliance with the
financial covenants for the fiscal quarter being cured and the next three fiscal
quarters.

 

Section 9.14. Repurchase of Capital Stock. Holdings and the Borrowers will not,
and will not permit any of any of their respective Subsidiaries to become liable
in respect of any obligation (contingent or otherwise) to purchase, redeem,
retire, acquire or make any other payment in respect of any Capital Stock of any
Loan Party or Subsidiary of any Loan Party, or any option, warrant or other
right to acquire any such Capital Stock.

 

Section 9.15. Acquisition of Debt. The Loan Parties shall not, and shall not
permit any Subsidiary or Affiliate to, purchase, redeem, prepay, tender for or
otherwise acquire, directly or indirectly, any Indebtedness of a Loan Party,
including, without limitation, any Indebtedness incurred under the Revolving
Credit Facility. The Loan Parties will promptly cancel or cause to be cancelled
all Indebtedness of a Loan Party acquired by it or any of its Subsidiaries or
Affiliates pursuant to any purchase, redemption, prepayment or tender, and no
loans or notes may be issued in substitution or exchange for any such
Indebtedness.

 

Section 9.16. Management. The Loan Parties shall not, and shall not permit any
Subsidiary to, permit any of their senior management to engage in any activity
related to the Related Brands other than on behalf of or for the benefit of the
Loan Parties and their Subsidiaries.

 

Section 9.17. Status of Holdings and Subsidiaries.

 

(a) Holdings shall not (i) engage in any business or other commercial
activities, (ii) own any assets or property, (iii) incur any Indebtedness,
Guaranty Obligations or other Contractual Obligations, or (iv) grant any Liens
over any of its assets or property, other than: (v) ownership of the Capital
Stock of C-PAK; (w) the maintenance of its corporate existence, and activities
and contractual rights incidental thereto; (x) assets and liabilities customary
of and incidental to the conduct of its business as a holding company, (y)
incurrence of Indebtedness, granting Liens and performance of its obligations
under the Loan Documents and Revolving Credit Documents to which it is a party
and (z) performing its obligations under any Transaction Document or Material
Contract or any Holdings Equity Investment Document to which it is a party.

 

Section 9.18. Economic Sanctions/OFAC. The Loan Parties shall not, and shall not
permit any of their Subsidiaries to, (i) use or permit any of its or any of
their respective directors, officers, employees, representatives or agents to
use, any proceeds of any Term Loans, directly or indirectly, or (ii) lend,
contribute or otherwise make available any proceeds of any Term Loans, directly
or indirectly, to any Person: (x) to fund, finance or facilitate any activity,
business or transaction of or with any Sanctioned Person or in any Sanctioned
Country, to the extent such activity, businesses or transaction would be
prohibited by Sanctions if conducted by a corporation incorporated in the United
States; or (y) in any manner that could reasonably be expected to result in a
violation of any Sanctions (including OFAC Sanctions) applicable to a Loan
Party, a Subsidiary of a Loan Party, or a Secured Party.

 



104

 

 

Section 9.19. Anti-Terrorism Laws; Foreign Corrupt Practices Act. The Loan
Parties shall not, and shall not permit any of their Subsidiaries to, fail to
comply with any Anti-Terrorism Law or other Law referred to in Section 7.31 or
Section 7.33.

 

Section 9.20. Use of Proceeds. No Loan Party shall, and no Loan Party shall
permit any of its Subsidiaries to, use any portion of the Loan proceeds,
directly or indirectly, to purchase or carry Margin Stock or repay or otherwise
refinance Indebtedness of any Loan Party or others incurred to purchase or carry
Margin Stock, or otherwise in any manner which is in contravention of any Law or
in violation of this Loan Agreement.

 

Section 9.21. Key Person. Eric C. Blue shall cease to be the Chairman of the
Board of Managers of Holdings unless he is replaced as Chairman of the Board of
Managers of Holdings within sixty (60) days of his ceasing to be Chairman of the
Board of Managers of Holdings by an individual reasonably satisfactory to the
Administrative Agent who shall exercise and discharge the same or substantially
similar responsibilities as Eric C. Blue exercised and discharged in his
capacity as Chairman of the Board of Managers of Holdings.

 

ARTICLE X

EVENTS OF DEFAULT

 

Section 10.01. Listing of Events of Default. Each of the following events or
occurrences described in this Section 10.01 shall constitute an “Event of
Default”:

 

(a) Non-Payment of Obligations. The Borrowers shall default in the payment of:

 

(i) any principal of any Term Loan when such amount is due (whether by scheduled
maturity, mandatory prepayment, acceleration, demand or otherwise); or

 

(ii) any interest on any Term Loan and such default shall continue unremedied
for a period of three (3) Business Days after such amount is due; or

 

(iii) any fee described in Article III or any other monetary Obligation, and
such default shall continue unremedied for a period of three (3) Business Days
after such amount is due.

 

(b) Breach of Representation or Warranty. Any representation or warranty made or
deemed to be made by any Loan Party in any Loan Document (including any
certificate delivered pursuant to Article V) is or shall be incorrect in any
material respect (or in any respect, to the extent already qualified by
materiality or Material Adverse Effect) on or as of the date when made or deemed
to have been made.

 



105

 

 

(c) Non-Performance of Certain Covenants and Obligations. Any Loan Party shall
default in the due performance or observance of any of its obligations under
Section 8.01, Section 8.02, Section 8.03 (solely with respect to maintenance of
insurance), Section 8.05 (solely with respect to such Loan Party’s existence and
its maintenance of good standing in its jurisdiction of organization), Section
8.09, Section 8.10, Section 8.11(i), Section 8.12, Section 8.13, Section 8.14,
Section 8.16 (except for as specified in clause (d) hereof), Section 8.17
(except for as specified in clause (d) hereof), Section 8.20, Section 8.22 or
Article IX.

 

 

(d) Non-Performance of Other Covenants and Obligations. Any Loan Party shall
default in the due performance and observance of any obligation contained in
Section 8.11(ii), Section 8.11(iii), Section 8.15, Section 8.16 (solely with
respect to rescheduling an annual lender meeting), Section 8.17 (solely with
respect to a Borrower’s failure to (1) provide all reports, meeting materials,
written consents and consents in lieu of meetings or (2) reimburse the Initial
Lenders for reasonable travel expenses, in each case as required pursuant to
such section), Section 8.18 or Section 8.21, and such default shall continue
unremedied for a period of five (5) Business Days after the occurrence thereof.

 

(e) Non-Performance of Other Covenants and Obligations. Any Loan Party shall
default in the due performance and observance of any obligation in any Loan
Document executed by it (other than as specified in Sections 10.01(a) through
(d) above), and such default, breach, failure to perform or failure to comply
shall continue unremedied for a period of thirty (30) days after the later to
occur of (i) the occurrence thereof or (ii) the date on which an Authorized
Officer of the Borrowers knew or should have known (in the exercise of his or
her reasonable business judgment) of the occurrence thereof.

 

(f) Default on Other Indebtedness. (i) A Loan Party shall default in the payment
of any amount when due (whether by scheduled maturity, mandatory prepayment,
acceleration, demand or otherwise, but subject to any applicable grace period),
whether by acceleration or otherwise, of any principal or stated amount of, or
interest or fees on, (x) any Indebtedness under or in respect of the Preferred
Equity Investment Agreement, (y) any Indebtedness under or in respect of the
Revolving Credit Facility or (z) any other Indebtedness of any Loan Party or
Subsidiary of any Loan Party (other than the Obligations) having a principal or
stated amount, individually or in the aggregate, in excess of $500,000, or a
Loan Party shall default in the performance or observance of any obligation or
condition with respect to the Preferred Equity Investment Agreement or any such
other Indebtedness and the effect of such default is to accelerate the maturity
of such Indebtedness or to permit the holder or holders of such Indebtedness, or
any trustee or agent for such holders, to cause or declare such Indebtedness
under the Preferred Equity Investment Agreement or such other Indebtedness to
become immediately due and payable, (ii) any Loan Party shall default (after
expiration of any available grace or cure periods) in the performance or
observance of any obligation or condition with respect to any Indebtedness which
has been subordinated (whether as to payment or Lien priority) to the
Obligations or the liens in respect of which have been subordinated to the
Collateral Agent’s Liens, or any such Indebtedness shall be required to be or
prepaid, redeemed, purchased or defeased, or require an offer to purchase or
defease such Indebtedness to be made, prior to its expressed maturity, or (iii)
any Indebtedness of any Loan Party or any Subsidiary of any Loan Party under or
in respect of (x) the Preferred Equity Investment Agreement or (y) otherwise
having a principal or stated amount, individually or in the aggregate, in excess
of $500,000 shall otherwise be required to be prepaid, redeemed, purchased or
defeased, or require an offer to purchase or defease such Indebtedness to be
made, prior to its expressed maturity.

 



106

 

 

(g) [Reserved].

 

(h) Judgments. Any judgment, order or court-approved settlement for the payment
of money individually or in the aggregate in excess of $500,000 (exclusive of
any amounts fully covered by insurance (less any applicable deductible) and as
to which the insurer has acknowledged its responsibility to cover such judgment,
order or court-approved settlement) shall be rendered against any Loan Party or
any Subsidiary of any Loan Party and such judgment, order or court-approved
settlement shall not have been paid, vacated or discharged or stayed or bonded
pending appeal within thirty (30) days after the entry thereof or enforcement
proceedings shall have been commenced by any creditor upon such judgment, order
or court-approved settlement.

 

(i) Plans. Any of the following events shall occur:

 

(i) one or more ERISA Events that results or could reasonably be expected to
result in a liability to or obligation of such Plan or any of the Loan Parties
or any Subsidiary of any of the Loan Parties (individually or collectively) in
excess of $250,000 in the aggregate; or

 

(ii) a contribution failure occurs with respect to any Plan sufficient to give
rise to a Lien under Sections 303(k) or 4068 of ERISA or Section 430(k) of the
Code.

 

(j) Bankruptcy, Insolvency, etc. Any Loan Party or any Subsidiary of any Loan
Party shall:

 

(i) become insolvent or generally fail to pay, or admit in writing its inability
or unwillingness generally to pay, its debts as they become due;

 

(ii) apply for, consent to, or acquiesce in the appointment of a trustee,
receiver, sequestrator or other custodian for any substantial part of the assets
or other property of any such Person, or make a general assignment for the
benefit of creditors;

 

(iii) in the absence of such application, consent or acquiesce to or permit or
suffer to exist, the appointment of a trustee, receiver, sequestrator or other
custodian for a substantial part of the property of any thereof, and such
trustee, receiver, sequestrator or other custodian shall not be discharged
within forty-five (45) days; provided, that each Loan Party hereby expressly
authorizes each Secured Party to appear in any court conducting any relevant
proceeding during such 45-day period to preserve, protect and defend such
Secured Party’s rights under the Loan Documents;

 

(iv) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding or action under the
Bankruptcy Code or any other bankruptcy or insolvency law or any dissolution,
winding up or liquidation proceeding in respect thereof, and, if any such case
or proceeding is not commenced by such Person, such case or proceeding shall be
consented to or acquiesced to by such Person or shall result in the entry of an
order for relief or shall remain undismissed for forty-five (45) days; provided,
that each Loan Party hereby expressly authorizes each Secured Party to appear in
any court conducting any such case or proceeding during such 45-day period to
preserve, protect and defend such Secured Party’s rights under the Loan
Documents; or

 



107

 

 

(v) take any action authorizing, or in furtherance of, any of the foregoing.

 

(k) Impairment of Security, etc. Any Loan Document or any Lien with respect to
more than $250,000 of the Collateral granted under any Loan Document shall, in
whole or in part, terminate, cease to be effective or cease to be the legally
valid, binding and enforceable obligation of any Loan Party thereto (other than
as the result of the action or inaction of the Collateral Agent, the
Administrative Agent or the Lenders), or any Loan Party shall, directly or
indirectly, contest, deny or limit in any manner such effectiveness, validity,
binding nature or enforceability; or, except as expressly permitted under any
Loan Document, any Lien with respect to more than $250,000 of the Collateral
securing any Obligation or pledge of Capital Stock of the Borrowers shall, in
each case, in whole or in part, cease to be a valid and perfected Lien (other
than as the result of the action or inaction of the Collateral Agent, the
Administrative Agent or the Lenders) or shall become subordinated to any Lien
not securing any Obligation, or any Loan Party or any Affiliate of any Loan
Party shall assert that any Lien securing any Obligation shall, in whole or in
part, ceases to be a valid or perfected Lien.

 

(l) Change of Control. The occurrence of a Change of Control.

 

(m) Restraint of Operations; Loss of Assets. If any Loan Party or any Subsidiary
of a Loan Party is enjoined, restrained or in any way prevented by court order
or other Governmental Authority from continuing to conduct all or any material
part of its business affairs, or if any material portion of any Loan Party’s or
any Loan Party’s Subsidiary’s assets is attached, seized, subjected to a writ or
distress warrant, or is levied upon, or comes into the possession of any third
Person and the same is not discharged before the earlier of forty-five (45) days
after the date it first arises or five (5) days prior to the date on which such
property or asset is subject to forfeiture by such Loan Party or the applicable
Subsidiary.

 

(n) Invalidity of Subordination Provisions. The subordination provisions of any
agreement or instrument governing any Indebtedness required to be subordinated
to the Obligations pursuant to the terms hereof shall for any reason be revoked
or invalidated, or otherwise cease to be in full force and effect, or any Loan
Party or any Affiliate of any Loan Party shall contest (or support any other
Person contesting) in any manner the validity or enforceability thereof or deny
that it has any further liability or obligation thereunder, or the Obligations,
for any reason shall not have the priority contemplated by this Loan Agreement
or such subordination provisions.

 

Section 10.02. Remedies Upon Event of Default. 

 

(a) If any Event of Default under Section 10.01(j) shall occur for any reason,
whether voluntary or involuntary, all of the outstanding principal amount of the
Term Loans and other Obligations shall automatically be due and payable together
with the Prepayment Premium (payable pursuant to Section 3.02 and Section
4.02(a)(vii)) applicable to the date such Event of Default occurs, without
further notice, demand or presentment. The parties hereto acknowledge and agree
that the (A) Prepayment Premium referred to in this Section 10.02(a) (i) is
additional consideration for providing the Term Loans, (ii) is a material
inducement to the Lenders to make the Term Loans, (iii) is reasonable and is the
product of an arm’s length transaction between sophisticated parties ably
represented by counsel, (iv) constitutes reasonable liquidated damages to
compensate the Lenders for (and is a proportionate quantification of) the actual
loss of the anticipated stream of interest payments upon an acceleration of the
Term Loans (such damages being otherwise impossible to ascertain or even
estimate for various reasons, including, without limitation, because such
damages would depend on, among other things, (x) when the Term Loans might
otherwise be repaid and (y) future changes in interest rates which are not
readily ascertainable on the Closing Date), (v) shall be payable notwithstanding
any then-prevailing market rates at the time payment is made, and (vi) is not a
penalty to punish the Borrowers for their early prepayment of the Term Loans or
for the occurrence of any Event of Default or acceleration; (B) there has been a
course of conduct between the Lenders and the Loan Parties giving specific
consideration in this transaction for the agreement to pay the Prepayment
Premium; and (C) the Loan Parties shall be estopped from claiming differently
from as agreed to in this Section 10.02(a).

 



108

 

 

(b) If any Event of Default (other than any Event of Default under Section
10.01(j)) shall occur for any reason, whether voluntary or involuntary, and be
continuing, the Administrative Agent may, and upon the direction of the Required
Lenders, the Administrative Agent shall, by notice to the Borrowers declare all
or any portion of the outstanding principal amount of the Term Loans and other
Obligations to be due and payable together with the Prepayment Premium (payable
pursuant to Section 3.02 and Section 4.02(a)(vii)) applicable to the date such
Event of Default occurs, whereupon the full unpaid amount of such Term Loans,
Prepayment Premium and other Obligations that shall be so declared due and
payable shall be and become immediately due and payable, in each case, without
further notice, demand or presentment. The parties hereto acknowledge and agree
that: (A) the Prepayment Premium referred to in this Section 10.02(b) (i) is
additional consideration for providing the Term Loans, (ii) is a material
inducement to the Lenders to make the Term Loans, (iii) is reasonable and is the
product of an arm’s length transaction between sophisticated parties ably
represented by counsel, (iv) constitutes reasonable liquidated damages to
compensate the Lenders for, and is a proportionate quantification of, the actual
loss of the anticipated stream of interest payments upon an acceleration of the
Term Loans (such damages being otherwise impossible to ascertain or even
estimate for various reasons, including, without limitation, because such
damages would depend on, among other things, (x) when the Term Loans might
otherwise be repaid and (y) future changes in interest rates which are not
readily ascertainable on the Closing Date), (v) shall be payable notwithstanding
any then-prevailing market rates at the time payment is made, and (vi) is not a
penalty to punish the Borrowers for their early prepayment of the Term Loans or
for the occurrence of any Event of Default or acceleration; (B) there has been a
course of conduct between the Lenders and the Loan Parties giving specific
consideration in this transaction for the agreement to pay the Prepayment
Premium; and (C) the Loan Parties shall be estopped from claiming differently
from as agreed to in this Section 10.02(b).

 

(c) All Prepayment Premiums referred to in Sections 10.02(a) and (b) above shall
be payable upon an acceleration of any Obligations, whether before, during or
after the commencement of any proceeding under the Bankruptcy Code involving any
Borrower or any other Loan Party. The Prepayment Premium shall also be payable
in the event the Obligations (or any portion thereof) are satisfied or released
by foreclosure (whether by power of judicial proceeding or otherwise), deed in
lieu of foreclosure or any other means, including any foreclosure, sale or other
disposition of or realization upon any Collateral or any other satisfaction,
release, restructuring, reorganization, defeasance or compromise of any
Obligations in any insolvency or other similar proceeding (under the Bankruptcy
Code or otherwise). Notwithstanding anything in this Loan Agreement or any other
Loan Document to the contrary, if the Obligations are accelerated following the
occurrence of an Event of Default (including pursuant to this Section 10.02, by
operation of law or otherwise), the Prepayment Premium determined as of the date
of such acceleration will also be due and payable and will be treated and deemed
as if the Term Loans were prepaid as of such date, and shall constitute part of
the Obligations for all purposes. Each Borrower and each Guarantor expressly
waive the provisions of any present or future statute or other law that
prohibits or may prohibit the collection of the Prepayment Premium in connection
with any acceleration of the Obligations or any portion thereof.

 



109

 

 

(d) The Lenders and the Agents shall have all other rights and remedies
available at law or in equity or pursuant to this Loan Agreement or any other
Loan Document.

 

ARTICLE XI

THE AGENTS

 

Section 11.01. Appointments 

 

(a) Each Lender and each other Secured Party hereby appoints Piney Lake as its
Administrative Agent under and for purposes of each Loan Document, and hereby
authorizes the Administrative Agent to act on behalf of such Secured Party under
each Loan Document and, in the absence of other written instructions from the
Lenders pursuant to the terms of the Loan Documents received from time to time
by the Administrative Agent, to exercise such powers hereunder and thereunder as
are specifically delegated to or required of the Administrative Agent by the
terms hereof and thereof, together with such powers as may be incidental
thereto.

 

(b) Each Lender and each other Secured Party hereby appoints Piney Lake as its
Collateral Agent under and for purposes of each Loan Document, and hereby
authorizes the Collateral Agent to act on behalf of such Secured Party under
each Loan Document and, in the absence of other written instructions from the
Lenders pursuant to the terms of the Loan Documents received from time to time
by the Collateral Agent, to exercise such powers hereunder and thereunder as are
specifically delegated to or required of the Collateral Agent by the terms
hereof and thereof, together with such powers as may be incidental thereto.

 

(c) Each Lender and each other Secured Party hereby directs the Agents to
execute and deliver the Loan Documents (including any intercreditor agreements
and subordination agreements contemplated hereby and, in each case, any
amendments, supplements and other modifications thereto not prohibited by the
terms of this Loan Agreement) on behalf of such Secured Party, in all cases in
such form as the applicable Agent shall determine. Upon execution and delivery
of the Loan Documents by an Agent, each Secured Party shall be bound by the
terms and conditions thereof. Without limiting the foregoing, the Administrative
Agent is hereby expressly authorized to execute and deliver any and all such
documents (including releases) with respect to the Collateral and the rights of
the Secured Parties with respect thereto, as contemplated by and in accordance
with the terms and conditions of this Loan Agreement and the other Loan
Documents. For purposes of determining compliance with, and satisfaction of, the
conditions specified in Article V, each Lender that has signed this Loan
Agreement (or an Assignment and Acceptance, as applicable) shall be deemed to
have consented to, approved, accepted and be satisfied with, each document and
other matter required thereunder to be consented to, approved by or otherwise
satisfactory or acceptable to such Lender unless the Administrative Agent shall
have received written notice from such Lender prior to the Closing Date
specifying such Lender’s objection thereto.

 



110

 

 

(d) Each Lender and each other Secured Party hereby irrevocably designates and
appoints each Agent as the agent of such Lender. Notwithstanding any provision
to the contrary elsewhere in this Loan Agreement, (i) each Agent is acting
solely on behalf of the Secured Parties and with duties that are entirely
administrative in nature, notwithstanding the use of the terms “Administrative
Agent,” “Collateral Agent,” “Agent,” and “agent,” which terms are used for title
purposes only, and (ii) no Agent shall have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender or other Secured Party, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Loan Agreement or any other Loan Document or otherwise exist against any Agent.
Anything contained in any of the Loan Documents to the contrary notwithstanding,
each Loan Party, the Administrative Agent, the Collateral Agent and each Secured
Party hereby agree that (i) no Secured Party (other than the Agents) shall have
any right individually to realize upon any of the Collateral or to enforce this
Loan Agreement, the Guaranty and Security Agreement or any other Security
Document unless instructed to do so by the applicable Agent in writing, it being
understood and agreed that all powers, rights and remedies hereunder or
thereunder may be exercised solely by the Agents, on behalf of the Secured
Parties, in accordance with the terms hereof or thereof, as applicable, and (ii)
in the event of a foreclosure by any of the Agents on any of the Collateral
pursuant to a public or private sale or other disposition, any Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and each Agent as agent for and representative of
the Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
(including Obligations owed to any other Secured Party) as a credit on account
of the purchase price for any Collateral payable by such Agent at such sale or
other disposition, the Lenders hereby agreeing that they may not exercise any
right to credit bid at any public or private foreclosure sale or other
disposition of Collateral unless instructed to do so by the applicable Agent in
writing.

 

Section 11.02. Delegation of Duties. Each Agent may execute any of its duties
under this Loan Agreement and the other Loan Documents by or through agents or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys in fact selected by it with
reasonable care.

 



111

 

 

Section 11.03. Exculpatory Provisions. Neither an Agent nor any officers,
director, employee, agent, attorney in fact or Affiliate of an Agent shall be
(a) liable for any loss, damage, expense or liability directly or indirectly
arising from any action lawfully taken or omitted to be taken by any such Person
under or in connection with this Loan Agreement or any other Loan Document,
except to the extent that any of the foregoing are found by a final,
non-appealable order of a court of competent jurisdiction to have resulted from
such Person’s own gross negligence or willful misconduct, and, without limiting
the foregoing, in no event shall any Agent be required to take any action that,
in its opinion or in the opinion of its counsel or other professional advisor,
may expose such Agent to liability or that is contrary to any Loan Document or
Applicable Law, including any action that may be in violation of the automatic
stay under the Bankruptcy Code or any other bankruptcy or insolvency laws, or
(b) responsible in any manner to any of the Lenders or any other Secured Party
for any recitals, statements, representations or warranties made or deemed made
by or on behalf of any Loan Party or any officer of any Loan Party in this Loan
Agreement or any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Agents under
or in connection with, this Loan Agreement or any other Loan Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Loan Agreement or any other Loan Document or for any failure of any Loan
Party or other Person to perform its obligations hereunder or thereunder. The
Agents shall not be under any obligation to any Lender to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Loan Agreement or any other Loan Document, or to
inspect the properties, books or records of any Loan Party.

 

Section 11.04. Reliance by Agents. Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any instrument, writing, resolution,
notice, consent, certificate, affidavit, letter, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Loan Parties), independent accountants and other experts selected by such
Agent. The Agents may deem and treat the payee of any note as the owner thereof
for all purposes unless a written notice of assignment, negotiation or transfer
thereof shall have been filed with the Agents. Each Agent shall be fully
justified in failing or refusing to take any action under this Loan Agreement or
any other Loan Document unless it shall first receive such advice or concurrence
of Administrative Agent (or, if so specified by this Loan Agreement, all or
other requisite Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Agents shall in all cases be fully protected in acting, or in
refraining from acting, under this Loan Agreement and the other Loan Documents
in accordance with a request of the Administrative Agent (or, if so specified by
this Loan Agreement, all Lenders), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Term Loans and all other Secured Parties.

 

Section 11.05. Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of
Default, except with respect to any Default or Event of Default in the payment
of principal, interest and fees required to be paid to the Administrative Agent
for the account of the Lenders, unless the Administrative Agent has received
written notice from a Lender or the Borrowers referring to this Loan Agreement,
describing such Default or Event of Default, and stating that such notice is a
“notice of default”. The Collateral Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default unless the
Collateral Agent has received notice from a Lender or the Borrowers referring to
this Loan Agreement, describing such Default or Event of Default, and stating
that such notice is a “notice of default”. In the event that an Agent receives
such a notice, such Agent shall give notice thereof to the other Agent and the
Lenders. Each Agent shall take such action with respect to such Default or Event
of Default as shall be reasonably directed by the Required Lenders (or, if so
specified by this Loan Agreement, all Lenders or any other instructing group of
Lenders specified by this Loan Agreement); provided, that unless and until the
applicable Agent shall have received such directions, such Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as such Agent shall deem advisable
in the interests of the Secured Parties.

 



112

 

 

Section 11.06. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys in fact or Affiliates have made any
representations or warranties to such Lender and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
Affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Secured Party. Each Lender represents to the Agents
that such Lender has, independently and without reliance upon any Agent or any
other Lender or any other Secured Party, and based on such documents and
information as it has deemed appropriate, made its own appraisal of, and
investigation into, the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their Affiliates and made
its own decision to enter into this Loan Agreement and make its Term Loans
hereunder. Each Lender also represents that it will, independently and without
reliance upon any Agent or any other Lender or any other Secured Party, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Loan Agreement and the other Loan
Documents, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent hereunder, the Agents shall not have any duty or responsibility to
provide any Lender or any other Secured Party with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any Affiliate
of a Loan Party that may come into the possession of such Agent or any of its
officers, directors, employees, agents, attorneys in fact or Affiliates.

 

Section 11.07. Indemnification by Lenders. The Lenders agree to indemnify each
Agent in its capacity as such (to the extent not reimbursed by the Loan Parties
and without limiting the obligation of the Loan Parties to do so), ratably
according to their respective Total Credit Exposure in effect on the date on
which indemnification is sought under this Section 11.07 (or, if indemnification
is sought after the date upon which the Term Loans shall have been paid in full
in cash, ratably in accordance with such Total Credit Exposure immediately prior
to such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Term Loans) be imposed on, incurred by, or asserted against, such Agent
in any way relating to or arising out of, this Loan Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent under or in connection with any of the foregoing;
provided, that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final, non-appealable order
of a court of competent jurisdiction to have resulted from such Agent’s gross
negligence or willful misconduct. The agreements in this Section 11.07 shall
survive the repayment, satisfaction or discharge of the Term Loans and all other
amounts payable under the Loan Documents, and the termination of this Loan
Agreement.

 



113

 

 

Section 11.08. Agents in Their Individual Capacities. Each Agent and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with any Loan Party, and any Affiliate of any Loan Party, all
as though such Agent were not an Agent. With respect to its Term Loans made or
renewed by it, each Agent shall have the same rights and powers under this Loan
Agreement and the other Loan Documents as any Lender and may exercise the same
as though it were not an Agent, and the terms “Lender”, “Lenders”, “Secured
Party” and “Secured Parties” shall include each Agent in its individual
capacity.

 

Section 11.09. Successor Agents. 

 

(a) Either Agent may resign as Agent upon thirty (30) days’ written notice to
the Lenders, the other Agent and the Borrowers; provided that either Agent may
resign as Agent immediately upon written notice to the Lenders, the other Agent
and the Borrowers if an Event of Default has occurred and is continuing. If
either Agent resigns as such Agent in its applicable capacity under this Loan
Agreement and the other Loan Documents, then Required Lenders shall appoint from
among the Lenders a successor agent, whereupon such successor agent shall
succeed to the rights, powers and duties of such Agent in its applicable
capacity, and the term “Administrative Agent” or “Collateral Agent”, as
applicable, shall thereafter mean such successor agent effective upon such
appointment and approval, and the former Agent’s rights, powers and duties as
Agent in its applicable capacity shall be terminated, without any other or
further act or deed on the part of such former Agent or any of the other parties
to this Loan Agreement or any holders of the Term Loans. If no successor agent
has accepted appointment as such Agent in its applicable capacity by the date
upon which the retiring Agent’s notice of resignation is effective in accordance
with the first sentence of this Section 11.09(a), such retiring Agent’s
resignation shall nevertheless become effective on the applicable date and the
Lenders shall assume and perform all of the duties of such Agent hereunder until
such time, if any, as Required Lenders appoint a successor agent as provided for
above. After any retiring Agent’s resignation as the Administrative Agent or the
Collateral Agent, as applicable, the provisions of this Article XI shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
an Agent under this Loan Agreement and the other Loan Documents.

 

(b) Notwithstanding, but without limiting, the foregoing, if and to the extent
Piney Lake is a holder of the Term Loans, unless and until the Agents resign or
are replaced in accordance with the provisions hereof, upon receipt by an Agent
of written notice of the occurrence of any event of default under any of the
documents or agreements pursuant to which any Term Loans were pledged by Piney
Lake to a Collateral Assignee (a “Collateral Assignee Default Notice”), each
such Agent agrees to act on behalf of, serve as agent for, and take direction
from, such Collateral Assignee, and shall no longer serve as agent for or on
behalf of Piney Lake. In furtherance of the provisions hereof, subject to the
provisions of Section 12.01, each Agent agrees, after receipt of a Collateral
Assignee Default Notice, to execute and deliver such documents or to take such
other actions as are reasonably requested by any such Collateral Assignee, in
order to enforce, perfect, protect, realize upon or otherwise preserve any of
its interests hereunder or in any of the Term Loans, including, without
limitation, upon the removal of Piney Lake as Agent, the filing of such
amendments to UCC financing statements in order to reflect such Collateral
Assignee as the new secured party of record. Any such Collateral Assignee shall
be entitled to specific performance with respect to, and is made an express
third party beneficiary of, the provisions of this Section 11.09(b).

 



114

 

 

Section 11.10. Agents Generally. Except as expressly set forth in this Loan
Agreement or any other Loan Document, no Agent shall have any duties or
responsibilities hereunder in its capacity as such.

 

Section 11.11. Restrictions on Actions by Secured Parties; Sharing of Payments. 

 

(a) Each of the Lenders agrees that it shall not, without the express written
consent of the Collateral Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the written request of the Collateral Agent, set off
against the Obligations, any amounts owing by such Lender to any Loan Party or
any of their respective Subsidiaries or any deposit accounts of any Loan Party
or any of their respective Subsidiaries now or hereafter maintained with such
Lender. Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by the Collateral Agent or the
Collateral Agent otherwise consents in writing, take or cause to be taken any
action, including the commencement of any legal or equitable proceedings,
judicial or otherwise, to enforce any Loan Document or any right or remedy
against any Loan Party or to foreclose any Lien on, or otherwise enforce any
security interest in, any of the Collateral. The provisions of this Section
11.11(a) are for the sole benefit of the Secured Parties and shall not afford
any right to, or constitute a defense available to, any Loan Party or other
Person.

 

(b) Subject to Section 12.09(b), if at any time or times any Lender receives (i)
by payment, foreclosure, setoff, or otherwise, any proceeds of Collateral or any
payments with respect to the Obligations, except for any such proceeds or
payments received by such Lender from the Agents pursuant to the terms of this
Loan Agreement, or (ii) payments from the Agents in excess of such Lender’s pro
rata share of all such distributions by the Agents, then in each such case such
Lender promptly shall (A) turn the same over to the Collateral Agent, in kind,
and with such endorsements as may be required to negotiate the same to the
Collateral Agent, or in immediately available funds, as applicable, for the
account of all of the applicable Lenders and for application to the Obligations
in accordance with the applicable provisions of this Loan Agreement, or (B)
purchase, without recourse or warranty, an undivided interest and participation
in the Obligations owed to the other applicable Lenders so that such excess
payment received shall be applied ratably as among the applicable Lenders in
accordance with their pro rata shares; provided, that to the extent that such
excess payment received by the purchasing party is thereafter recovered from it,
those purchases of participations shall be rescinded in whole or in part, as
applicable, and the applicable portion of the purchase price paid therefor shall
be returned to such purchasing party, but without interest except to the extent
that such purchasing party is required to pay interest in connection with the
recovery of the excess payment.

 



115

 

 

Section 11.12. Agency for Perfection. The Collateral Agent hereby appoints each
other Secured Party as its agent and bailee and as sub-agent for the other
Secured Parties (and each Secured Party hereby accepts such appointment) for the
purpose of perfecting all Liens with respect to the Collateral, including with
respect to assets which, in accordance with Article 8 or Article 9, as
applicable, of the Uniform Commercial Code of any applicable state can be
perfected by possession or control. Should any Secured Party obtain possession
or control of any such Collateral, such Secured Party shall notify the
Collateral Agent thereof and, promptly upon the Collateral Agent’s request
therefor, shall deliver possession or control of such Collateral to the
Collateral Agent and take such other actions as agent or sub-agent in accordance
with the Collateral Agent’s instructions to the extent, and only to the extent,
so authorized or directed by the Collateral Agent.

 

Section 11.13. Credit Bid. Each Loan Party, each Lender and the Collateral Agent
each hereby irrevocably authorizes the Administrative Agent or its designee,
based upon the written instruction of Required Lenders, to bid and purchase for
an amount approved by Required Lenders (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any sale thereof
conducted (i) by any Agent under the provisions of the UCC, including pursuant
to Sections 9-610 or 9-620 of the UCC, (ii) under the provisions of the
Bankruptcy Code, including Sections 363, 365 and 1129 of the Bankruptcy Code, or
(iii) by any Agent (whether by judicial action or otherwise, including a
foreclosure sale) in accordance with Applicable Law (any such sale described
clauses (i), (ii) or (iii), a “Collateral Sale”), and in connection with any
Collateral Sale, the Administrative Agent or its designee may (with the consent
of Required Lenders) accept non-cash consideration, including debt and equity
securities issued by such acquisition vehicle under the direction or control of
any Agent and the Administrative Agent may (with the consent of Required
Lenders) offset all or any portion of the Obligations against the purchase price
for such Collateral.

 

Section 11.14. One Lender Sufficient. This Loan Agreement shall be and shall
remain in full force and effect, and all agency provisions shall be and shall
remain effective, notwithstanding the fact that from time to time (including on
the Closing Date) there may be only one Lender hereunder and the fact that such
Lender may be the same Person that is serving as the Administrative Agent or the
Collateral Agent hereunder.

 

Section 11.15. License. The Loan Parties hereby grant the Agents an irrevocable,
non-exclusive license or other right to use, license or sub-license (without
payment of royalty or other compensation to any Person) any or all IP Rights of
the Loan Parties and their Subsidiaries, computer hardware and software, trade
secrets, brochures, customer and supplier/vendor lists, promotional and
advertising materials, labels, packaging materials and all other property, in
advertising for sale, marketing, selling, collecting, completing manufacture of,
or otherwise exercising any rights or remedies with respect to, any and all
Collateral. Each Loan Party’s rights and interests under or in connection with
all IP Rights shall inure to the Agents, for the benefit of the Secured Parties.

 



116

 

 

ARTICLE XII

MISCELLANEOUS

 

Section 12.01. Amendments and Waivers 

 

(a) Neither this Loan Agreement nor any other Loan Document other than the Fee
Letter, nor any terms hereof or thereof, may be amended, supplemented or
modified except in accordance with the provisions of this Section 12.01.

 

 

(b) The Required Lenders may, or with the consent of the Required Lenders, the
Administrative Agent shall, from time to time, (a) enter into with the relevant
Loan Party or Loan Parties written amendments, supplements or other
modifications hereto and to the other Loan Documents and (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Loan Agreement or the other Loan Documents or any Default or Event of Default
and its consequences; provided, however, that no such amendment, supplement,
other modification or waiver shall:

 

(i) without the prior written consent of each Lender directly and adversely
affected thereby, (A) reduce or forgive any portion of any Term Loan, or extend
the final expiration date of any Lender’s Commitment, or extend the final
scheduled maturity date of any Term Loan, or reduce the stated interest rate on
any Term Loan; provided that only the consent of Required Lenders shall be
necessary to waive any obligation of any Borrower to pay interest at the
“default rate” or amend Section 2.05(d), or (B) reduce or forgive any portion,
or extend the date for the payment, of any interest or fee payable hereunder
(other than as a result of waiving the applicability of any post-default
increase in interest rates and other than as a result of a waiver or amendment
of any mandatory prepayment of Term Loans (which shall not constitute an
extension, forgiveness or postponement of any date for payment of principal,
interest or fees)), or (C) decrease or forgive any Term Loan Repayment Amount or
any other mandatory payment or prepayment hereunder (other than as a result of
waiving the applicability of any post-default increase in interest rates and
other than as a result of a waiver or amendment of any mandatory prepayment of
Term Loans or Term Loan Repayment Amount (which shall not constitute a decrease
or forgiveness of any repayment or prepayment of principal hereunder)) or (D)
extend any scheduled Term Loan Repayment Date, or (E) amend or modify any
provisions of Section 11.11(b), Section 12.09 or any other provision that
provides for the pro rata nature of disbursements by or payments to Lenders, or
(F) amend, modify or waive any provision of this Section 12.01, or reduce the
percentages specified in the definitions of the term “Required Lenders”, or (G)
consent to the assignment or transfer by any Loan Party of its rights and
obligations under any Loan Document to which it is a party (except as permitted
pursuant to Section 9.03);

 

(ii) increase the aggregate amount of any Commitment of any Lender without the
prior written consent of such Lender;

 



117

 

 

(iii) amend, modify or waive any provision of Article XI without the prior
written consent of the then-current Collateral Agent and Administrative Agent;
or

 

(iv) without the prior written consent of each Lender, release Holdings or all
or substantially all of the Guarantors under the Guaranty and Security Agreement
(except as expressly permitted by the Guaranty and Security Agreement), or
release all or substantially all of the Collateral (except as expressly
permitted thereby and by Section 12.20).

 

 

(c) Notwithstanding anything in Section 12.01(b) to the contrary, the
Administrative Agent and the Borrowers, without the consent of any Lenders or
any other Loan Parties, may amend, modify or supplement this Loan Agreement or
any other Loan Document (i) solely to correct mistakes or typographical errors
or cure ambiguities, inconsistencies or omissions herein or therein, so long as
(x) such amendment, modification or supplement does not materially and adversely
affect the rights of any Lender or (y) the Lenders shall have received at least
five (5) Business Days’ prior written notice thereof and the Administrative
Agent shall not have received, within five (5) Business Days following the date
of such notice to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment, modification or
supplement and (ii) to effect the granting, perfection, protection, expansion or
enhancement of any security interest of the Secured Parties in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties
or as required by local law to give effect to or protect any such security
interests in any property or so that the security interests therein comply with
the Loan Documents or Applicable Law or in each case otherwise enhance the
rights or benefits of any Agent or any Lender under any Loan Document.

 

Section 12.02. Notices and Other Communications. 

 

(a) Subject to Section 12.02(c) below, all notices and other communications
provided for in, or otherwise given under or in connection with, this Loan
Agreement or any other Loan Document, shall be in writing and shall be delivered
either by hand, by overnight courier service, by certified or registered mail or
by email (in portable document format (“pdf”) or tagged image file format
(“TIFF”)) as follows:

 

(i) if to any Loan Party, to it at:

 

C-PAK Consumer Product Holdings LLC

38 E. Holister Street

Cincinnati, Ohio 45219
Attention: Sam Ross and Britt Jeffcoat
Email:  sam.ross@prestigevaluebrands.com britt.jeffcoat@prestigevaluebrands.com



with a copy to:

 

Capital Park Group

c/o Capital Park Holdings Corp.

2100 Cedar Springs Road, Suite 601

Dallas, Dallas County, Texas 75201

Attention: Eric C. Blue
email: eric.blue@capitalpark.net


 



118

 

 

with a copy to:

 

Locke Lord LLP
2200 Ross Avenue, Suite 2800
Dallas, Texas 75201
Attention: Arthur E. Anthony, Esq.

Facsimile No.: aanthony@lockelord.com



 

(ii) if to Piney Lake in its capacity as the Administrative Agent, the
Collateral Agent or a Lender hereunder, to it at:

 

Piney Lake Opportunities ECI Master Fund LP
Four Greenwich Office Park
Greenwich, CT 06831
Attention: Michael Cassetta
Facsimile No.: (203) 307-5988

Email: notices@piney-lake.com

 

with a copy to (such copy not to constitute notice):

 

Proskauer Rose LLP
One International Place
Boston, MA 02110
Attention: Peter J. Antoszyk
Facsimile No.: 617-526-9899
Email: pantoszyk@proskauer.com

 

(iii) if to any other Lender, to it at its address, facsimile number or email
address set forth either on the signature pages hereto or in the Assignment and
Acceptance by which such Lender becomes a party hereto, as applicable.

 

(b) Any party hereto may change its address, facsimile number or email address
for notices and other communications hereunder by notice delivered to all of the
other parties hereto in accordance with Section 12.02(a) above.

 

(c) All notices and other communications given to any party hereto in accordance
with the provisions of this Loan Agreement shall be deemed to have been given
(i) in the case of notices and other communications delivered by hand or
overnight courier service, upon actual receipt thereof, (ii) in the case of
notices and other communications delivered by certified or registered mail, upon
the earlier of actual delivery and the third (3rd) Business Day after the date
deposited in the U.S. mail with postage prepaid and properly addressed,
provided, that no notice or communication to either Agent or to Piney Lake in
its capacity as a Lender pursuant to this clause (ii) shall be effective until
actually received by such Agent or Piney Lake, as applicable, (iii) in the case
of notices and other communications delivered by telefacsimile, upon receipt by
the sender of an acknowledgment or transmission report generated by the machine
from which the telefacsimile was sent indicating that the telefacsimile was sent
in its entirety to the recipient’s telefacsimile number and (iv) in the case of
notices and other communications delivered by email, upon receipt by the sender
of an acknowledgement from the intended recipient (such as by the “return
receipt requested” function, a return email or other written acknowledgement),
provided, that no notice or communication to either Agent or to Piney Lake in
its capacity as a Lender pursuant to this clause (iv) shall be effective until
receipt by the sender of written confirmation of receipt affirmatively initiated
by such Agent or Piney Lake, as applicable; provided, however, that in each
case, if a notice or other communication would be deemed to have been given in
accordance with the foregoing at any time other than during the recipient’s
normal business hours on a Business Day for such recipient, such notice or other
communication shall be deemed given on the next succeeding Business Day for such
recipient; and provided further, that no notice to Piney Lake shall be effective
until delivered by at least two, not one, of the methods described in clauses
(i) through (iv) above.

 



119

 

 

(d) Each Loan Party and each Secured Party acknowledges and agrees that the use
of electronic transmission in general, and email in particular, is not
necessarily secure and that there are risks associated with the use thereof,
including risks of interception, disclosure and abuse, and each indicates it
assumes and accepts such risks by hereby authorizing the use of electronic
transmission.

 

(e) The Agents and the Lenders shall be entitled to rely and act upon any
notices purportedly given by or on behalf of any Loan Party even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.

 

(f) Each Loan Party acknowledges, understands and agrees that: (a) some or all
of the Lenders from time to time borrow funds from one or more lenders pursuant
to loan agreements with notice provisions that are strictly enforced by such
lenders; (b) the provisions in this Loan Agreement and the other Loan Documents
requiring delivery of notices and governing delivery of such notices (i) are of
the essence of this Loan Agreement and such other Loan Documents, and without
such provisions the Lenders would not enter into this Loan Agreement and (ii)
require technical compliance in all material respects, not just notice in fact,
whether or not there is any prejudice to a Lender or any other Person.

 

Section 12.03. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of any Agent or any Lender, any right, remedy,
power or privilege hereunder or under the other Loan Documents shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

Section 12.04. Survival of Representations and Warranties. All representations
and warranties made hereunder and in the other Loan Documents shall survive the
execution and delivery of this Loan Agreement and the making of the Term Loans
hereunder.

 



120

 

 

Section 12.05. Payment of Expenses and Taxes; Indemnification. Each Borrower and
each other Loan Party agrees: (a) to pay or reimburse the Agents for all their
reasonable and documented costs, fees and expenses incurred in connection with
the development, negotiation, preparation, execution, delivery and
administration of, and any amendment, supplement, or other modification to, and
any waiver of any provision of, and any consent under, this Loan Agreement and
the other Loan Documents and any other documents prepared in connection herewith
or therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including without limitation such costs, fees
and expenses related to due diligence, lien searches and filing fees and such
costs, fees and expenses in relation to any payoff letter or other termination
agreement and associated lien releases, and including the reasonable fees,
disbursements and other charges of counsel to the Agents and tax professionals,
accounting professionals, and other consultants and advisors, in all cases
whether or not the Closing Date occurs and whether or not the transactions
contemplated hereby or thereby are consummated; (b) [reserved]; (c) to pay or
reimburse the Agents and each Lender for all of their costs, fees and expenses
incurred in connection with the enforcement or preservation of any rights under
this Loan Agreement, the other Loan Documents and any other documents prepared
in connection herewith or therewith, in connection with any workout,
restructuring or negotiations in respect thereof, in connection with any action
to protect, collect, sell, liquidate or dispose of any Collateral, and in
connection with any litigation, arbitration or other contest, dispute, suit, or
proceeding relating to any of the foregoing, including in each case the fees,
disbursements and other charges of counsel to the Agents, counsel to each
Lender, and tax professionals, accounting professionals, and other consultants
and advisors of the Agents and of each Lender; (d) to pay, indemnify, and hold
harmless the Agents and each Lender from any and all Other Taxes, if any, that
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Loan Agreement, the other Loan Documents
and any such other documents; (e) to pay or reimburse the Agents and the Lenders
for all reasonable fees, costs and expenses incurred in exercising their rights
under Section 8.02 and Section 8.16 and to pay and reimburse Piney Lake for all
reasonable fees and expenses incurred in exercising its rights under Section
8.17; and (f) to pay, indemnify and hold harmless the Agents, each Lender, each
other Secured Party, and the respective Related Parties of each of them, from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, and reasonable and documented costs,
expenses and disbursements of any kind or nature whatsoever, including
reasonable and documented fees, disbursements and other charges of counsel, with
respect to the negotiation, execution, delivery, enforcement, performance and
administration of this Loan Agreement, the other Loan Documents and any such
other documents, including any of the foregoing relating to any Environmental
Claim that relates to any Loan Party or any property owned or leased by any Loan
Party, the violation of, noncompliance with or liability under, any
Environmental Law by any Loan Party or any property owned or leased by any Loan
Party or any actual or alleged presence of Hazardous Materials on any property
owned or leased by any Loan Party or resulting from any Loan Party in connection
with the operations of each Loan Party, any of its Subsidiaries or any of their
Real Property (all the foregoing in this clause (f), collectively, the
“Indemnified Liabilities”); provided, however, that the Loan Parties shall have
no obligation under this clause (f) to the Agents, any Lender, any other Secured
Party, or any Related Parties of any of them, for Indemnified Liabilities
arising from (A) the gross negligence or willful misconduct of the party to be
indemnified, as determined by a final, non-appealable order of a court of
competent jurisdiction or (B) any Claim resulting from one party to be
indemnified against any other party to be indemnified and that does not involve
an act or omission of the Borrowers, any Guarantor or any of their respective
Affiliates. To the fullest extent permitted by Applicable Law, no Loan Party
shall assert, and each Loan Party hereby waives, any claim against any Agent,
any Lender, any other Secured Party, and the Related Parties of each of them, on
any theory of liability, for any general or consequential damages, or direct or
indirect damages, in each case of any kind, and in each case whether special,
reliance, punitive, compensatory, benefit of the bargain, “cover”, expectancy,
exemplary, incidental, “lost profits”, or similar or other damages (including,
but not limited to, damages resulting from loss of profits, revenue or business
opportunity, business impact or anticipated savings) or multiples of damages,
other than direct, foreseeable, actual out-of-pocket damages, arising out of, in
connection with, or as a result of, this Loan Agreement, any other Loan Document
or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Term Loan or the use of the proceeds
thereof. No Lender, no Agent, no other Secured Party, and no Related Party of
any of them shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Loan Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, in the absence of the willful
misconduct or gross negligence of such Person as determined by a final,
non-appealable order of a court of competent jurisdiction. The agreements in
this Section 12.05 shall survive the termination of the Commitments, the
repayment, satisfaction or discharge of the Term Loans and all other amounts
payable under the Loan Documents, and the termination of this Loan Agreement.

 



121

 

 

Section 12.06. Successors and Assigns; Participations and Assignments. 

 

(a) This Loan Agreement shall inure to the benefit of the respective successors
and permitted assigns of the parties hereto and of the Related Parties and other
indemnified Persons hereunder and their respective successors and permitted
assigns, and the obligations and liabilities assumed in this Loan Agreement by
the parties hereto shall be binding upon their respective successors and
permitted assignees (including, in the case of any Loan Party, any debtor in
possession on behalf of such Loan Party, except that (i) except as permitted
under Section 9.03, no Loan Party may assign, transfer, hypothecate or otherwise
convey any of its rights or obligations hereunder without the prior written
consent of each Agent and each Lender, and any attempted assignment, transfer,
hypothecation or other conveyance by any Loan Party without such prior written
consent shall be null and void and of no effect ab initio, and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 12.06. Nothing in this Loan Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
(to the extent provided in paragraph (c) of this Section 12.06) and, to the
extent expressly contemplated hereby, the Related Parties of each of the Agents,
the Lenders and the other Secured Parties) any legal or equitable right, remedy
or claim under or by reason of this Loan Agreement. Notwithstanding anything to
the contrary herein, (a) any Lender shall be permitted to pledge or grant a
security interest in all or any portion of such Lender’s rights hereunder
including, but not limited to, any Term Loans (without the consent of, or notice
to or any other action by, any other party hereto) to secure the obligations of
such Lender or any of its Affiliates to any Person providing any loan, letter of
credit or other extension of credit to or for the account of such Lender or any
of its Affiliates and (b) the Agents shall be permitted to pledge or grant a
security interest in all or any portion of their respective rights hereunder or
under the other Loan Documents, including, but not limited to, rights to payment
(without the consent of, or notice to or any other action by, any other party
hereto), to secure the obligations of such Agent or any of its Affiliates to any
Person providing any loan, letter of credit or other extension of credit to or
for the account of such Agent or any of its Affiliates.

 



122

 

 

(b) (i) Subject to the conditions set forth in Section 12.06(b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Loan Agreement (including all or a portion of the Term
Loans at the time owing to it) with the prior written consent of:

 

(A) the Borrowers, which consent shall not be unreasonably withheld,
conditioned, delayed or burdened (provided that it shall be deemed to be
reasonable for the Borrowers not to consent to any assignment to a direct
competitor of the Borrowers or a Subsidiary of a direct competitor of the
Borrowers); provided, however, that (1) no consent of the Borrowers shall be
required for an assignment to any Eligible Assignee or, if an Event of Default
has occurred and is continuing, to any other assignee and (2) the Borrowers
shall be deemed to have consented to any such assignment (and shall not be a
party to or be required to sign any Assignment and Acceptance related thereto)
unless it objects thereto by written notice delivered to the Administrative
Agent within five (5) Business Days after having received notice thereof; and

 

(B) the Administrative Agent, which consent shall not be unreasonably withheld,
conditioned, delayed or burdened; provided, that no consent of the
Administrative Agent shall be required for an assignment to an Eligible
Assignee; and provided further that the withholding, conditioning, delaying or
burdening of consent by the Administrative Agent to an assignment to any
Permitted Holder, Loan Party or to any Affiliate of the foregoing shall be
deemed to be reasonable and not unreasonable.

 

(C) Notwithstanding anything herein to the contrary, no assignment,
participation or other transfer of any Lender’s rights and obligations under
this Loan Agreement (including all or a portion of the Term Loans at the time
owing to it) may be made to any Loan Party, Permitted Holder or Affiliate of the
foregoing and any such proposed transfer or participation shall be null and void
ab initio.

 

(ii) Assignments by Lenders shall be subject to the following additional
conditions:

 

(A) except in the case of an assignment to an Eligible Assignee, or an
assignment of the entire remaining amount of the assigning Lender’s Term Loans,
the amount of the (i) Term Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $500,000, unless each of the Borrowers and the Administrative Agent
otherwise consent, which consent, in each case, shall not be unreasonably
withheld, delayed, conditioned or burdened; provided, however, that no such
consent of the Borrowers shall be required if an Event of Default has occurred
and is continuing; and provided further, that contemporaneous assignments to a
single assignee made by affiliated Lenders or related Approved Funds, and
contemporaneous assignments by a single assignor to affiliated Lenders or
related Approved Funds, shall in each case be aggregated for purposes of meeting
the minimum assignment amount requirements stated above;

 



123

 

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Loan
Agreement as to the Term Loans so assigned; provided, that this paragraph shall
not be construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect its Term Loans; and

 

 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; provided, that only one such fee shall be payable
in connection with simultaneous assignments to two or more Approved Funds.

 

(iii) Subject to acceptance and recording thereof pursuant to Section
12.06(b)(v), from and after the effective date specified in each Assignment and
Acceptance, the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Loan Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Loan Agreement (and, in
the case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Loan Agreement, such Lender shall cease to be
a party hereto but shall continue to be entitled to the benefits of Sections
2.06, 2.07, 4.04 and 12.05 to the extent of any amounts owed to such Lender
under any of such provisions). Any assignment or transfer by a Lender of rights
or obligations under this Loan Agreement that does not comply with this Section
12.06 shall be treated for purposes of this Loan Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 12.06(c).

 

(iv) The Administrative Agent, acting solely as a non-fiduciary agent of the
Borrowers for tax purposes and solely with respect the actions described in this
Section 12.06(b)(iv), shall maintain at one of its offices in the United States
a copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders and principal amount (and
stated interest) of the Term Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The Register shall contain the name
and address of each Lender and the lending office through which each Lender acts
under this Loan Agreement. The entries in the Register shall be conclusive
absent manifest error, and the Loan Parties, the Agents and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Loan Agreement,
notwithstanding notice to the contrary. The Register, as in effect at the close
of business on the preceding Business Day, shall be available for inspection by
the Borrowers and any Lender at any reasonable time and from time to time on any
Business Day upon reasonable prior written notice; provided, that no Lender
shall, in such capacity, have access to or be otherwise permitted to review any
information in the Register other than information with respect to such Lender
unless otherwise agreed by the Administrative Agent in its sole discretion. This
Section 12.06(b)(iv) shall be construed such that the Term Loans are at all
times maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Code.

 



124

 

 

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, and any written consent to such assignment
required by Section 12.06(b)(i), the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Loan Agreement
unless and until it has been recorded in the Register as provided in this
paragraph.

 

 

(c) (i) Any Lender may, without the consent of either Borrower or the Agents,
sell participations to one or more banks or other entities (each, a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Loan Agreement (including all or a portion of the Term Loans owing to it);
provided, that (A) such Lender’s obligations under this Loan Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, and (C) the Borrowers,
the Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Loan Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Loan Agreement and to approve any amendment, modification or
waiver of any provision of this Loan Agreement or any other Loan Document;
provided, that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in Sections 12.01(b)(i), 12.01(b)(ii),
12.01(b)(iii) or 12.01(b)(iv). Subject to Section 12.06(c)(ii), each Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.06,
2.07 and 4.04 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 12.06(b). To the extent permitted by
Applicable Law, each Participant also shall be entitled to the benefits of
Section 12.09(b) as if it were a Lender; provided, that such Participant agrees
to be subject to Section 12.09(a) as if it were a Lender.

 

(ii) A Participant shall not be entitled to receive any greater payment under
Sections 2.06, 2.07 or 4.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. Each Borrower agrees that each Participant shall be
entitled to the benefits of Section 4.04 so long as the documentation required
by Section 4.04(f) is delivered by the participant to the participating Lender.

 



125

 

 

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain at one of its
offices in the United States a register on which it enters the name and address
of each Participant and the principal amounts (and stated interest) of each
Participant’s interest in such Lender’s Term Loans or other obligations under
the Loan Documents (the “Participant Register”). The entries in each Participant
Register shall be conclusive absent manifest error, and the applicable Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Loan Agreement
notwithstanding any notice to the contrary. No Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The Administrative Agent shall have no responsibility for
maintaining any Participant Register, and any notices or other documents
required to be delivered by the Loan Parties shall be deemed to be delivered to
a Participant upon actual delivery to the Lender that sold the participation to
such Participant.

 

 

(d) Nothing herein is intended to prevent, impair, limit or otherwise restrict
the ability of a Lender to collaterally assign or pledge all or any portion of
its interests in the Term Loans and the other rights and benefits under the Loan
Documents to an unaffiliated third party lender of such Lender (each such
Person, a “Collateral Assignee”); provided that unless and until the Borrowers
receive notification from a Collateral Assignee of such assignment directing
payments to be made to such Collateral Assignee, any payment made by the
Borrowers for the benefit of such Lender in accordance with the terms of the
Loan Documents shall satisfy the Borrowers’ obligations thereunder to the extent
of such payment. Any such Collateral Assignee, upon foreclosure of its security
interests in the Term Loans pursuant to the terms of such assignment and in
accordance with Applicable Law, shall succeed to all the interests of or shall
be deemed to be a Lender, with all the rights and benefits afforded thereby, and
such transfer shall not be deemed to be a transfer for purposes of and otherwise
subject to the provisions of this Section 12.06. Notwithstanding the foregoing,
each Lender shall remain responsible for all obligations and liabilities arising
hereunder or under any other Loan Document, and, except as otherwise expressly
set forth in any applicable pledge or assignment, nothing herein is intended or
shall be construed to impose any obligations upon or constitute an assumption by
a Collateral Assignee thereof.

 

(e) The Administrative Agent and the Lenders may enter into an agreement on or
at any time after the Closing Date, pursuant to which they may agree to certain
voting arrangements relating to matters requiring the consent or approval of
some or all of the Lenders, to pricing or yield arrangements, to the manner in
which payments and proceeds are applied, and to such other matters as they may
deem appropriate in their sole discretion; provided that a copy of such
agreement shall be provided to the Borrower. Any such agreement shall be binding
on the parties thereto with respect to the matters addressed therein,
notwithstanding any conflicting or other terms in this Loan Agreement to the
contrary. Each Person who becomes a Lender pursuant to an assignment permitted
under Section 12.06(b)(i) shall be bound by the terms of each such agreement as
if such Person was an original party thereto.

 

Section 12.07. Replacements of Lenders Under Certain Circumstances. The
Administrative Agent, at the Borrowers sole cost and expense, shall be permitted
to replace any Lender or any Participant that (i) requests reimbursement for
amounts owing pursuant to Section 2.06, Section 2.08, or Section 4.04 if such
Lender has declined or is unable to designate a different lending office in
accordance with Section 2.08, or (ii) is affected in the manner described in
Section 2.06(a)(iii) and as a result thereof any of the actions described in
such Section 2.06(a)(iii) is required to be taken; provided, that (A) such
replacement does not conflict with any Applicable Law, (B) no Default or Event
of Default shall have occurred and be continuing at the time of such
replacement, (C) the Borrowers shall repay (or the replacement bank or
institution shall purchase), at par, all Term Loans and other amounts (including
any applicable Prepayment Premium and Fees (excluding any disputed amount which
shall be placed into an escrow account on terms and conditions reasonably
satisfactory to the Administrative Agent, until such dispute is resolved) owing
to such replaced Lender pursuant to this Loan Agreement, (D) the replacement
bank or institution (if not already a Lender), and the terms and conditions of
such replacement, shall be reasonably satisfactory to the Administrative Agent,
and the withholding of consent by the Administrative Agent to any Loan Party or
any Affiliate of any Loan Party becoming a replacement Lender shall be deemed to
be reasonable and not unreasonable, (E) the replaced Lender shall be obligated
to make such replacement in accordance with the provisions of Section 12.06
(except that such replaced Lender shall not be obligated to pay any processing
and recordation fee required pursuant thereto), (F) any such replacement shall
not be deemed to be a waiver of any rights that the Borrowers, any Agent or any
other Lender shall have against the replaced Lender, and (G) in the case of any
such assignment resulting from a claim for compensation under Section 2.06 or
payments required to be made pursuant to Section 4.04, such assignment will
result in a reduction in such compensation or payments thereafter. A Lender
shall not be required to make any such assignment or delegation if prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrowers to require such assignment and delegation cease to
apply.

 



126

 

 

Section 12.08. Securitization. The Loan Parties acknowledge that the Lenders and
their Affiliates may (i) pledge all or a portion of the Term Loans as collateral
security for loans to such Lenders or their Affiliates, (ii) sell all or a
portion of the Term Loans to a third party, (iii) issue direct or indirect
interests in the Term Loans to their controlled Affiliates or (iv) otherwise
securitize all or a portion of the Term Loans (any transaction described in
clauses (i) through (iv), a “Securitization”), and that the Lenders and their
Affiliates may seek to have such loans to such Lenders or their Affiliates, such
sold Term Loans, such direct or indirect interests or such securitization rated
by Moody’s, S&P or one or more other rating agencies (each, a “Rating Agency”).
The Loan Parties shall cooperate with the Lenders and their Affiliates to effect
any and all Securitizations and to obtain a public or unpublished loan rating or
a corporate rating from any Rating Agency requested by any Lender, including,
without limitation, by (a) amending this Loan Agreement and the other Loan
Documents, and executing such additional documents, as reasonably requested by
such Lenders, in connection with any Securitization (provided that, if such
request occurs at any time before the aggregate principal amount of the Term
Loans is less than or equal to $250,000,000 (i) any such amendment or additional
documentation does not impose additional costs on the Loan Parties in excess of
$10,000 throughout the term of this Loan Agreement (unless such costs are
reimbursed by the Lenders requesting such Securitization on a pro rata basis)
and (ii) any such amendment or additional documentation does not adversely
affect the rights, or increase the obligations, of the Loan Parties under the
Loan Documents or change or affect in a manner adverse to the Loan Parties the
financial terms of the Obligations) and (b) providing such information as may be
reasonably requested by such Lenders, in connection with the rating of the
Obligations or any Securitization, including, if so requested by a Lender, by
meeting with representatives of such Rating Agency and discussing its business
and affairs with such representatives to the extent required to obtain such
rating. No Securitization shall (i) release any Lender from any of its
obligations hereunder, (ii) restrict or limit an Agent’s discretion in
connection with any amendment, supplement, waiver or other modification of any
of the terms of this Loan Agreement or any other Loan Document or (iii)
substitute any pledgee, secured party or any other party to such Securitization
for such Lender as a party hereto, and no change in ownership of the Term Loans
may be effected, in each case except pursuant to Section 12.06.

 



127

 

 

Section 12.09. Adjustments; Set-off. 

 

(a) If any Lender at any time receives any payment of all or part of its Term
Loans, interest thereon or Prepayment Premium in respect thereof, or receives
any collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in Section
10.01(j), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Term Loans, interest thereon or Prepayment Premium in respect thereof,
such recipient Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender’s Term Loans,
or shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such recipient Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the other Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such recipient Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest. The foregoing provisions
of this Section 12.09 shall not apply to payments made and applied in accordance
with the terms of this Loan Agreement and the other Loan Documents.

 

(b) After the occurrence and during the continuance of an Event of Default, to
the extent consented to by the Administrative Agent, in addition to any rights
and remedies of the Lenders provided by law, each Lender shall have the right,
without prior notice to the Borrowers or any other Loan Party, any such notice
being expressly waived by the Loan Parties to the extent permitted by Applicable
Law, upon any amount becoming due and payable by either Borrower hereunder
(whether at the stated maturity, by acceleration or otherwise), to set-off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final, but excluding any Excluded
Deposit Account), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the
Borrowers, as the case may be. Each Lender agrees promptly to notify the
Borrowers and the Agents after any such set-off and application made by such
Lender; provided, that the failure to give such notice shall not affect the
validity of such set-off and application.

 

Section 12.10. Effectiveness of Facsimile Documents and Signatures. Loan
Documents may be transmitted and signed and delivered by facsimile or other
electronic means. The effectiveness of any such documents and signatures shall
have the same force and effect as manually signed originals and shall be binding
on all Loan Parties, the Agents and the Lenders.

 



128

 

 

Section 12.11. Counterparts. Any number of counterparts of this Loan Agreement
and the other Loan Documents, including facsimiles and other electronic copies,
may be executed by the parties hereto. Each such counterpart shall be, and shall
be deemed to be, an original instrument, but all such counterparts taken
together shall constitute one and the same agreement.

 

Section 12.12. Severability. All provisions of this Loan Agreement are
severable, and the unenforceability or invalidity of any of the provisions of
this Loan Agreement shall not affect the validity or enforceability of the
remaining provisions of this Loan Agreement. Should any part of this Loan
Agreement be held invalid or unenforceable in any jurisdiction, the invalid or
unenforceable portion or portions shall be removed (and no more) only in that
jurisdiction, and the remainder shall be enforced as fully as possible (removing
the minimum amount possible) in that jurisdiction. In lieu of such invalid or
unenforceable provision, the parties hereto will negotiate in good faith to add
as a part of this Loan Agreement a legal, valid and enforceable provision as
similar in terms to such invalid or unenforceable provision as may be possible.

 

 

Section 12.13. Integration. This Loan Agreement and the other Loan Documents
contain the entire agreement of the parties with respect to the subject matter
hereof and thereof and supersede all prior negotiations, agreements and
understandings with respect thereto, both written and oral. This Loan Agreement
may not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties. There are no unwritten or oral agreements between the
parties. By executing and delivering this Loan Agreement, each Loan Party hereby
fully and irrevocably releases and agrees not to assert in any manner any and
all claims which such Loan Party may have at law or in equity in relation to all
prior written and oral discussions and understandings relating to this Loan
Agreement, the other Loan Documents, the subject matter hereof and thereof, and
the Transactions. When this Loan Agreement or any other Loan Document refers to
a party’s “sole discretion”, such phrase means that party’s sole and absolute
discretion as to process and result, which shall be final for all purposes
hereunder, to be exercised (to the fullest extent the law permits) for any
reason, subject to no standard of reasonableness or review and part of no claim
before any court, arbitrator or other tribunal or forum or otherwise.

 

Section 12.14. GOVERNING LAW. THIS LOAN AGREEMENT, THE OTHER LOAN DOCUMENTS
(EXCEPT AS MAY OTHERWISE BE PROVIDED THEREIN), AND THE VALIDITY, INTERPRETATION,
CONSTRUCTION, AND PERFORMANCE HEREOF AND THEREOF SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND ANY CLAIM BY ANY PARTY HERETO
AGAINST ANY OTHER PARTY HERETO (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT OR
TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH
RESPECT TO POST-JUDGMENT INTEREST) SHALL BE DETERMINED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK FOR CONTRACTS MADE AND TO BE PERFORMED
WHOLLY WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS
OF LAWS REQUIRING APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.

 



129

 

 

Section 12.15. Waiver of Certain Rights. Each Loan Party irrevocably and
unconditionally waives, to the maximum extent not prohibited by Applicable Law,
all rights of rescission, setoff, counterclaims, and other defenses in
connection with the repayment of the Obligations.

 

Section 12.16. Acknowledgments. Each Loan Party hereby acknowledges that:

 

(a) it has been advised by counsel of its choice in the negotiation, execution
and delivery of this Loan Agreement and the other Loan Documents, such counsel
has reviewed this Loan Agreement and the other Loan Documents, this Loan
Agreement and the other Loan Documents (including, without limitation, Section
12.14, Section 12.15 and Article XIII hereof) are the result of such advice and
review, and neither this Loan Agreement nor any other Loan Document shall be
construed against an Agent or any Lender merely because of such Agent’s or such
Lender’s involvement in the preparation of any such document;

 

(b) neither any Agent nor any Lender has any fiduciary relationship with or duty
to any Loan Party arising out of or in connection with this Loan Agreement or
any of the other Loan Documents, and the relationship between any Agent and any
Lender, on one hand, and each Loan Party, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor;

 

 

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Agents and the Lenders or among the Loan Parties and the Agents and the Lenders;
and

 

(d) this Loan Agreement does not give rise now or in the future to an agency or
partnership relationship between any Loan Party on the one hand and any Agent,
any Lender or any of their respective Affiliates on the other hand.

 

Section 12.17. No Arranger Duties. Notwithstanding anything herein or elsewhere
to the contrary, the “Sole Lead Arranger” referred to on the cover page hereof
does not, and shall not, have any powers, duties, responsibilities or
liabilities to the Borrowers or any other Person under this Loan Agreement or
any of the other Loan Documents in such capacity.

 

Section 12.18. Confidentiality. Each Agent and each Lender shall use
commercially reasonable efforts to hold all non-public information relating to
any Loan Party or any Subsidiary of any Loan Party obtained pursuant to the
requirements of this Loan Agreement (“Confidential Information”) confidential in
accordance with its customary procedure for handling confidential information of
this nature and, in the case of a Lender that is a bank, in accordance with safe
and sound banking practices; provided, however, that in any event any Agent or
Lender may disclose Confidential Information:

 

(a) as such Person reasonably believes is required by Law (including, without
limitation, SEC rules and regulations);

 

(b) pursuant to any subpoena or any other legal process or as is otherwise
required or requested by any court or other tribunal, securities exchange, or
any other judicial, governmental, quasi-governmental, supervisory or regulatory
board or agency, or representative thereof (including, without limitation, the
SEC), or any representative of any such court, other tribunal, securities
exchange, board or body;

 



130

 

 

(c) in connection with, and at all times following, the enforcement of any
rights or exercise of any remedies by any Agent or any Lender under this Loan
Agreement or any other Loan Document, or any action or proceeding relating to
this Loan Agreement or any other Loan Document;

 

(d) to such Agent’s or Lender’s Affiliates, and to such Agent’s, Lender’s and
Affiliates’ respective Related Parties;

 

(e) in connection with:

 

(i) the establishment of any special purpose funding vehicle with respect to the
Term Loans,

 

(ii) any Securitization permitted under Section 12.08;

 

(iii) any prospective assignment of, or participation in, its rights and
obligations pursuant to Section 12.06, to prospective assignees or Participants,
as applicable, provided that such prospective assignees or Participants agree to
treat such information as confidential substantially in accordance with the
terms of this Section 12.18 as if such prospective assignees or Participants
were Agents or Lenders hereunder;

 

 

(iv) any actual or proposed credit facility for loans, letters of credit or
other extensions of credit to or for the account of such Agent or Lender or any
of its Affiliates, to any Person providing or proposing to provide such loan,
letter of credit or other extension of credit or any agent, trustee or
representative of such Person; and

 

(v) any public or regulatory filing or reporting;

 

(f) to any Rating Agency; and

 

(g) to any other creditor of any Loan Party or Subsidiary thereof; and

 

(h) to any other Person with the consent of the Borrowers.

 

Notwithstanding the foregoing, (A) each of the Agents, the Lenders and any
Affiliate thereof is hereby expressly permitted by the Loan Parties to refer to
any Loan Party and any of their respective Subsidiaries in connection with any
promotion or marketing undertaken by such Agent, Lender or Affiliate and, for
such purpose, such Agent, Lender or Affiliate may utilize any trade name,
trademark, logo or other distinctive symbol associated with such Loan Party or
such Subsidiary or any of their businesses and (B) no Agent or Lender shall have
any obligation to keep information confidential if such information: (i) is or
becomes public or known to participants in the Borrowers industry from a source
other than an Agent, a Lender or an Agent’s or a Lender’s legal or financial
advisors; (ii) is, was or becomes known on a non-confidential basis to or
discovered by an Agent, Lenders or any of their legal or financial advisors
independently from communications by or on behalf of any Loan Party, provided
that the source of such information was not actually known by the disclosing
Agent, Lender or advisor to be bound by a confidentiality agreement with (or
subject to any other contractual, legal or fiduciary obligation of
confidentiality to) the relevant Loan Party; or (iii) is independently developed
by an Agent or a Lender without use of such confidential information.

 



131

 

 

Section 12.19. Press Releases, etc.. Each Loan Party will not, and will not
permit any of its Affiliates or its or its Affiliates’ respective officers,
directors, shareholders or employees to, directly or indirectly, (i) publish or
permit to be published any press release or other similar public disclosure or
announcements (including any marketing materials) regarding this Loan Agreement,
the other Loan Documents or any of the Transactions, without the prior written
consent of the Administrative Agent, which consent shall not be unreasonably
withheld, or (ii) publish or permit to be published Piney Lake’s name or logo,
or otherwise refer to Piney Lake or any of its Affiliates, in connection with
this Loan Agreement, the other Loan Documents or any of the Transactions,
without the prior written consent of the Administrative Agent. Each Loan Party
respects the fact that public relations and investor relations are core missions
for Piney Lake and commits to work constructively and in good faith with Piney
Lake on any press release in connection with the financing contemplated by this
Loan Agreement such that any such press release advances Piney Lake’s mission
and is satisfactory to Piney Lake.

 

 

 

Section 12.20. Termination of Obligations; Releases of Guaranties and Liens 

 

(a) At such time as the Term Loans and the other Obligations (other than
Unasserted Contingent Obligations) shall have been paid in full in cash, all
obligations of the Administrative Agent, the Collateral Agent and the Lenders
under this Loan Agreement and under the other Loan Document shall automatically
terminate without delivery of any instrument or performance of any act by any
Person, and at the Borrowers’ request and sole cost and expense, the Collateral
Agent shall terminate the Security Documents and release the Collateral from the
Liens created by the Security Documents.

 

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Collateral Agent is hereby irrevocably authorized by each
Secured Party (without requirement of notice to or consent of any Secured Party
except as expressly required by Section 12.01) to take any action requested by
the Borrowers having the effect of releasing any Collateral or guarantee
obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 12.01 or (ii) under the circumstances described in
Section 12.21(c).

 

(c) [Reserved].

 

(d) Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release its interest in
particular types or items of property, or to release any guarantee obligations
pursuant to this Section 12.21. In each case as specified in this Section 12.21,
the Collateral Agent will (and each Lender irrevocably authorizes the Collateral
Agent to), at the Borrowers sole cost and expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral or guarantee obligation from
the assignment and security interest granted under the Security Documents, in
each case in accordance with the terms of the Loan Documents and this Section
12.21.

 



132

 

 

(e) Notwithstanding anything herein to the contrary, the agreements of the
parties in Sections 12.02, 12.12, 12.13, 12.14, 12.16, 12.17, 12.22 and Article
XIII shall survive the repayment, satisfaction or discharge of the Term Loans
and all other amounts payable under the Loan Documents, and the termination of
this Loan Agreement.

 

(f) This Loan Agreement shall remain in full force and effect and continue to be
effect should any petition be filed by or against either Borrower for
liquidation or reorganization, should either Borrower become insolvent or make
an assignment for the benefit of any creditor or creditors or should a receiver
or trustee be appointed for all or any significant part of such Borrower’s
assets, and this Loan Agreement shall continue to be effective or to be
reinstated, as the case may be, if at any time payment and performance of all or
any portion of the Obligations is, pursuant to Applicable Law, rescinded or
reduced in amount, or must otherwise be restored or returned by any oblige of
any Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.

 

 

Section 12.21. USA Patriot Act. Each Lender hereby notifies each Loan Party
that, pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of each Loan Party and other
information that will allow such Lender to identify each Loan Party in
accordance with the Patriot Act. Each Loan Party agrees to provide all such
information to the Lenders upon request by any Agent at any time, whether with
respect to any Person who is a Loan Party on the Closing Date or who becomes a
Loan Party thereafter.

 

Section 12.22. No Fiduciary Duty. Each Loan Party, on behalf of itself and its
Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the Loan
Parties, their respective Subsidiaries and Affiliates, on the one hand, and the
Agents, the Lenders, the other Secured Parties, and all of their respective
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Agents the Lenders or their respective Affiliates, and no such duty will be
deemed to have arisen in connection with any such transactions or
communications.

 

Section 12.23. Reliance on Certificates. Notwithstanding anything to the
contrary herein, the Secured Parties shall be entitled to rely and act upon any
certificate, notice or other document delivered by or on behalf of any Person
purporting to be an Authorized Officer of a Loan Party, and shall have no duty
to inquire as to the actual incumbency or authority of such Person.

 

Section 12.24. No Waiver. A Secured Party’s failure to insist at any time upon
strict compliance with this Loan Agreement or with any of the terms of this Loan
Agreement or any continued course of such conduct on its part will not
constitute or be considered a waiver by such Secured Party of any of its rights
or privileges. A waiver or consent, express or implied, of or to any breach or
default by any party in the performance by that party of its obligations with
respect to this Loan Agreement is not a waiver or consent of or to any other
breach or default in the performance by that party of the same or any other
obligations of that party.

 



133

 

 

Section 12.25. The Borrower as the Loan Parties’ Representative. Each Loan Party
(other than the Borrowers) hereby irrevocably appoints the Borrowers as the
borrowing agent and attorney-in-fact for all Loan Parties, which appointment is
coupled with an interest and shall remain in full force and effect unless and
until the Administrative Agent (i) in its sole discretion shall have consented
in writing to the revocation of such appointment and (ii) received prior written
notice signed by the Loan Parties that such appointment has been revoked and
that another Loan Party has been appointed. Each Loan Party hereby irrevocably
appoints and authorizes the Borrowers to (a) provide the Agents and the Lenders
with all notices with respect to all Term Loans and other extensions of credit
obtained for the benefit of the Borrowers and all other notices and instructions
under this Loan Agreement and the other Loan Documents, (b) amend, supplement or
otherwise modify any term or condition of this Loan Agreement or any other Loan
Document in accordance with Section 12.01(b) without any requirement that such
Loan Party also sign any documents or instruments to effectuate any such
amendment, supplement or other modification, and (c) take such action as the
Borrowers deems appropriate on such Loan Party’s behalf to exercise such powers
as are reasonably incidental thereto to carry out the purposes of this Loan
Agreement and the other Loan Documents. Each Loan Party acknowledges that the
handling of this Loan Agreement, the other Loan Documents and the Collateral in
a combined fashion, as more fully set forth herein and in the other Loan
Documents, is done solely as an accommodation to the Loan Parties in order to
utilize the collective borrowing powers of the Loan Parties in the most
efficient and economical manner and at their request, and that no Agent or
Lender shall incur liability to any Loan Party as a result thereof. Each Loan
Party expects to derive substantial benefit, directly or indirectly, from the
handling of this Loan Agreement, the other Loan Documents and the Collateral in
a combined fashion because the successful operation of each Loan Party is
dependent on the continued successful performance of the integrated group. To
induce the Agents and Lenders to do so, and in consideration thereof, each Loan
Party hereby jointly and severally agrees to indemnify each Agent and each
Lender against, and hold each Agent and each Lender harmless from, any and all
liability, expense, loss or claim of damage or injury made against any Agent or
Lender by any Loan Party or by any third party whosoever, arising from or
incurred by reason of (a) the handling of this Loan Agreement, the other Loan
Documents and the Collateral as provided herein, or (b) an Agent or a Lender
relying on any instructions of the Borrowers, except that the Loan Parties will
have no liability to any Agent or Lender pursuant to this Section 12.25 with
respect to any liability that has been finally determined by a court of
competent jurisdiction to have resulted solely from the gross negligence or
willful misconduct of such Agent or such Lender, as applicable.

 

Section 12.26. [Reserved].

 

Section 12.27. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

(a) Notwithstanding anything to the contrary in any Loan Document or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(i) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

 



134

 

 

(ii) the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(iii) a reduction in full or in part or cancellation of any such liability;

 

(iv) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Loan Agreement or any other Loan Document; or

 

 

(v) the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powers of any EEA Resolution Authority.

 

Section 12.28. Interest Rate Limitation. Notwithstanding anything in this Loan
Agreement or any other Loan Document to the contrary, the interest paid or
agreed to be paid under this Loan Agreement and the other Loan Documents,
together with all fees, charges and other amounts which are treated as interest
under Applicable Law (collectively, “Charges”), shall not exceed the maximum
rate of non-usurious interest permitted to be contracted for, charged, taken or
received pursuant to Applicable Law (the “Maximum Rate”). If at any time the
interest rate and Charges applicable to any Term Loan exceed the Maximum Rate,
then, ipso facto as of the first date on which the interest rate and Charges
applicable to any Term Loan exceed the Maximum Rate, such interest rate and
Charges shall be limited to the Maximum Rate and, to the extent permitted by
Applicable Law, the amount of all interest and Charges that would have been
payable but were not payable as a result of the operation of this Section 12.09
shall be applied first, to the outstanding principal amount of the Term Loans,
and second, to all other outstanding Obligations (other than interest and
Charges), and then third, any remaining excess shall be refunded to either
Borrower.

 

Section 12.29. Joint and Several Liability of the Borrowers. Each Borrower
hereby agrees that such Borrower is jointly and severally liable for, and hereby
absolutely and unconditionally guarantees to each Agent and the Secured Parties
and their respective successors and assigns, the full and prompt payment
(whether at stated maturity, by acceleration or otherwise) and performance of,
all Obligations owed or hereafter owing to each Agent it’s the Secured Parties
by each other Borrower. Each Borrower agrees that its guaranty obligation
hereunder is a continuing guaranty of payment and performance and not of
collection, that its obligations under this Section 12.29 shall not be
discharged until payment and performance, in full, of the Obligations has
occurred, and that its obligations under this Section 12.29 shall be absolute,
unconditional and irrevocable, irrespective of, and unaffected by, (i) the
genuineness, validity, regularity, enforceability or any future amendment of, or
change in, any Obligation or any agreement, document or instrument to which any
Borrower is or may become a party; (ii) the absence of any action to enforce any
Obligation or the waiver or consent by any Agent or any Secured Party with
respect to any of the provisions governing any Obligation; (iii) the insolvency
of any Borrower or Subsidiary thereof; and (iv) any other action or
circumstances that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor (other than defense of payment in full). Each
Borrower shall be regarded, and shall be in the same position, as principal
debtor with respect to the Obligations guaranteed hereunder.

 



135

 

 

ARTICLE XIII

JURISDICTION; WAIVERS; MISCELLANEOUS

 

Section 13.01. [Reserved].

 

 

Section 13.02. JURISDICTION; VENUE; SERVICE OF PROCESS; JURY TRIAL WAIVER; ETC.
EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES AS FOLLOWS:

 

(a) EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR
FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF
MANHATTAN IN THE STATE OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE TERM LOANS, THIS LOAN
AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTWITHSTANDING ANYTHING TO THE
CONTRARY, NOTHING IN THIS LOAN AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY AGENT
OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THE TERM LOANS, THIS LOAN AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT
AGAINST ANY LOAN PARTY OR ITS PROPERTIES BY WAY OF ARBITRATION OR IN THE COURTS
OF ANY JURISDICTION.

 

(b) EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THE TERM LOANS, THIS LOAN AGREEMENT, THE NOTES, OR
ANY OTHER LOAN DOCUMENT IN ANY STATE OR FEDERAL COURT SITTING IN THE BOROUGH OF
MANHATTAN IN THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 



136

 

 

(c) EACH PARTY TO THIS LOAN AGREEMENT HEREBY IRREVOCABLY AND UNCONDITIONALLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER AND AT THE ADDRESSES PROVIDED FOR
NOTICES IN SECTION 12.02 BY MAIL. NOTHING IN THIS LOAN AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY TO THIS LOAN AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

 

 

(d) EACH LOAN PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY
ACTION OR PROCEEDING (I) TO ENFORCE OR DEFEND ANY RIGHTS UNDER OR IN CONNECTION
WITH THE TERM LOANS, THIS LOAN AGREEMENT, THE NOTES OR ANY OTHER LOAN DOCUMENT,
OR (II) ARISING FROM ANY DISPUTE OR CONTROVERSY IN CONNECTION WITH OR RELATED TO
THE TERM LOANS, THIS LOAN AGREEMENT, THE NOTES OR ANY OTHER LOAN DOCUMENT, AND
AGREES THAT ANY SUCH ACTION OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY. EACH LOAN PARTY ACKNOWLEDGES THAT (A) IT HAD THE OPPORTUNITY
TO REVIEW THIS JURY TRIAL WAIVER WITH ITS LEGAL COUNSEL, (B) IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS RIGHT TO A JURY TRIAL AND (C) NO PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT ANY AGENT OR ANY LENDER WOULD NOT, IN THE EVENT OF
A LITIGATION, SEEK TO ENFORCE THE FOREGOING JURY TRIAL WAIVERS. THIS SECTION
13.02(d) IS A MATERIAL INDUCEMENT FOR THE AGENTS AND THE LENDERS GRANTING ANY
FINANCIAL ACCOMMODATIONS TO THE LOAN PARTIES.

 

(e) EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, AND AGREES
NOT TO INITIATE, MAKE OR PURSUE, IN EACH CASE TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY CLAIM THAT ANY ARBITRATION, ACTION OR PROCEEDING COMMENCED
BY AN AGENT OR A LENDER RELATING TO THE TERM LOANS, THIS LOAN AGREEMENT, THE
NOTES OR ANY OTHER LOAN DOCUMENT SHOULD BE DISMISSED OR STAYED BY REASON OF, OR
PENDING THE RESOLUTION OF, ANY ACTION OR PROCEEDING COMMENCED BY A LOAN PARTY
RELATING IN ANY WAY TO THE TERM LOANS, THIS LOAN AGREEMENT, THE NOTES OR ANY
OTHER LOAN DOCUMENT WHETHER OR NOT COMMENCED EARLIER. TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, EACH LOAN PARTY WILL TAKE ALL MEASURES NECESSARY
FOR ANY ARBITRATION, ACTION OR PROCEEDING COMMENCED BY AN AGENT OR ANY LENDER TO
PROCEED TO JUDGMENT PRIOR TO THE ENTRY OF JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING COMMENCED BY A LOAN PARTY.

 

(f) No provision of, nor the exercise of any rights under, Section 13.02(a) or
Section 13.02(b) above shall limit the right of any Agent or any other Secured
Party to (i) foreclose against any real or personal property collateral through
judicial foreclosure, by the exercise of a power of sale under a deed of trust,
mortgage or other security agreement or instrument, pursuant to applicable
provisions of the UCC, or otherwise pursuant to applicable Law, (ii) exercise
self-help remedies including but not limited to set-off and repossession, or
(iii) request and obtain from a court having jurisdiction before, during or
after the pendency of any arbitration provisional or ancillary remedies and
relief including but not limited to injunctive or mandatory relief or the
appointment of a receiver. The institution and maintenance of an action or
judicial proceeding for, or pursuit of, provisional or ancillary remedies or
exercise of self-help remedies shall not constitute a waiver of any rights of an
Agent or any other Secured Party to submit any Dispute to arbitration if an
Agent or another Secured Party would otherwise have such right.

 

[signatures begin on next page]

 



137

 

 

IN WITNESS WHEREOF, each of the parties hereto has duly executed and delivered
this Loan Agreement as of the date first above written.

 

THE BORROWERS: C-PAK CONSUMER PRODUCT HOLDINGS LLC, a Delaware limited liability
company       By: /s/ Sam Ross‎     Sam Ross, President and Chief Operating
Officer         C-PAK Consumer Product IP SPV LLC, a Delaware limited liability
company         By: /s/ Sam Ross‎ ‎‎ ‎‎ ‎‎ ‎     Sam Ross, President and Chief
Operating Officer       HOLDINGS: C-PAK CONSUMER PRODUCT HOLDINGS SPV I LLC, a
Delaware limited liability company         By: /s/ Eric Blue ‎‎ ‎‎ ‎‎ ‎     Eric
C. Blue, Manager

 

[Signature Page to Loan Agreement]

 



   

   

 

ADMINISTRATIVE AGENT AND COLLATERAL AGENT: PINEY LAKE OPPORTUNITIES ECI MASTER
FUND LP         By: Piney Lake Capital Manager LP, as Advisor       ‎‎ By: /s/
Michael Lazar‎   Name: Michael B. Lazar   Title: President

 

[Signature Page to Loan Agreement]

 



   

   

 

LENDER: Piney Lake Opportunities ECI Master Fund LP         By: Piney Lake
Capital Manager LP, as Advisor       ‎‎ By: /s/ Michael Lazar‎   ‎Name: Michael
B. Lazar   ‎Title: President

 

[Signature Page to Loan Agreement]

 



   

   

 

SCHEDULE 1.01(a)

 

TERM LOAN COMMITMENTS

 

Lenders  Term Loan Commitment  

Pro

Rata Portion

  Piney Lake Opportunities ECI Master Fund LP  $22,000,000.00    100.00% Total 
$22,000,000.00    100.00%

 



   

   

 